Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 1 of 238 PageID #:61616

                                                                                   4396

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION

    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
    4                                                         )
                        Plaintiffs,                           )
    5    vs.                                                  )   Chicago, Illinois
                                                              )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   January 28, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
    7    COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
    8                   Defendants.                           )   10:00 o'clock a.m.

    9                               TRIAL - VOLUME 30
                                TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MR. ADAM R. ALPER
   14                                    MR. AKSHAY DEORAS
                                         MR. BRANDON HUGH BROWN
   15                               555 California Street
                                    Suite 2700
   16                               San Francisco, California 94104
                                    (415) 439-1400
   17
                                    KIRKLAND & ELLIS, LLP
   18                               BY: MR. MICHAEL W. DE VRIES
                                         MR. CHRISTOPHER M. LAWLESS
   19                               333 South Hope Street
                                    Suite 2900
   20                               Los Angeles, California 90071
                                    (213) 680-8400
   21

   22
         Court Reporter:            JENNIFER COSTALES, CRR, RMR
   23                               Official Court Reporter
                                    219 South Dearborn Street, Room 2342
   24                               Chicago, Illinois 60604
                                    (312) 435-5895
   25                               jenny.uscra@yahoo.com
Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 2 of 238 PageID #:61617

                                                                                   4397

    1    APPEARANCES:     (Continued)

    2    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MS. MEGAN MARGARET NEW
    3                               300 North LaSalle Street
                                    Chicago, Illinois 60654
    4                               (312) 862-7439

    5                               KIRKLAND & ELLIS, LLP
                                    BY: MS. LESLIE M. SCHMIDT
    6                               601 Lexington Avenue
                                    New York, New York 10022
    7                               (212) 446-4763

    8    For the Defendants:        STEPTOE & JOHNSON, LLP
                                    BY: MR. BOYD T. CLOERN
    9                                    MR. SCOTT M. RICHEY

   10                                    MR. MICHAEL J. ALLAN
                                         MS. JESSICA ILANA ROTHSCHILD
   11                                    MS. KASSANDRA MICHELE OFFICER
                                    1330 Connecticut Avenue NW
   12                               Washington, DC 20036
                                    (202) 429-6230
   13
                                    STEPTOE & JOHNSON, LLP
   14                               BY: MR. DANIEL S. STRINGFIELD
                                    227 West Monroe Street
   15                               Suite 4700
                                    Chicago, Illinois 60606
   16                               (312) 577-1300

   17

   18    ALSO PRESENT:              MR. RUSS LUND and
                                    MS. MICHELE NING
   19

   20

   21

   22

   23

   24

   25
           Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 3 of 238 PageID #:61618
                                             Grimmett - direct by Cloern
                                                                                              4398

               1            (Proceedings in open court.        Jury in)

               2                THE COURT:    Good morning, members of the jury.

               3                Please recall the witness.

               4                MR. CLOERN:    Hytera calls Mr. Grimmett, Andy

00:00:20       5    Grimmett.

               6                THE COURT:    Proceed.

               7                MR. CLOERN:    Thank you, Your Honor.

               8                Mr. Montgomery, DDX-21.42, please.

               9            ANDY GRIMMETT, DEFENDANTS' WITNESS, PREVIOUSLY SWORN

00:00:26      10                          DIRECT EXAMINATION (Resumed)

              11    BY MR. CLOERN:

              12    Q.   Good morning, Mr. Grimmett.

              13    A.   Good morning.

              14    Q.   When we left off yesterday, you were providing testimony

00:00:34      15    about your demonstrative DDX-21.42.           And I'd just like to very

              16    quickly for the record, removal -- so this is entitled "Staff

              17    months to make the changes" that G.S. Kok, Sam Chia and Y.T.

              18    Kok made to the Professor Sun prototype, correct?

              19    A.   Yes.   But you missed out Peiyi Huang as well.

00:01:03      20    Q.   And to do so without the Motorola information that you

              21    identified through your investigation that you believe they

              22    used?

              23    A.   Yes.

              24    Q.   And the total staff months is 650?

00:01:14      25    A.   That's correct.
           Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 4 of 238 PageID #:61619
                                             Grimmett - direct by Cloern
                                                                                              4399

               1    Q.   And that consists of, I think you've got one, two, three,

               2    four buckets here, correct?

               3    A.   Yes.

               4    Q.   The first being removal of the FPGA chip at 122 staff

00:01:25       5    months, including the work related to the DMR DSP library,

               6    RFhal library and related source code files?

               7    A.   Yes, that's right.

               8    Q.   The second bucket being software architecture including

               9    working up the enhanced architecture and the related source

00:01:42      10    code files, correct?

              11    A.   Yes.

              12    Q.   And the software architecture bucket is 386 staff months?

              13    A.   Yes.

              14    Q.   And the application layer, including the RAF library and

00:01:55      15    related source code files at 118 staff months?

              16    A.   Yes.

              17    Q.   And 24 staff months for the testing protocol?

              18    A.   That's correct.

              19    Q.   And that's your 650 total staff months?

00:02:06      20    A.   Yeah, that's the total.

              21    Q.   And then you divided that by 45 engineers to equal 15

              22    elapsed months, is that correct?

              23    A.   That's correct.

              24    Q.   Okay.

00:02:14      25                 MR. CLOERN:   Can we go to DDX-21.43, please,
           Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 5 of 238 PageID #:61620
                                             Grimmett - direct by Cloern
                                                                                              4400

               1    Mr. Montgomery.

               2    BY MR. CLOERN:

               3    Q.   And what are you showing here, Mr. Grimmett?

               4    A.   So what I am showing here is the 15 months, if we assume

00:02:23       5    that started after the previous 16 months I discussed earlier

               6    yesterday, that would bring us to August/September 2010, which

               7    represents the 6 month delay from where Hytera actually

               8    launched their radio in March 2010.

               9    Q.   So you've provided two sets of numbers, the first set of

00:02:45      10    numbers to show the time you've calculated it would have taken

              11    to commercialize, fully commercialize Professor Sun's

              12    prototype beginning in February 2008 and then taking 16 months

              13    to do that to June 2009, correct?

              14    A.   That's right.

00:03:03      15    Q.   All right.     And then your second set of numbers that we

              16    just went through begins at that June 2009 date, finishing

              17    Professor Sun's prototype and commercializing it into a radio

              18    for the market, and then taking out the FPGA, making the

              19    architectural changes and the testing, enhanced testing

00:03:24      20    protocols, and that is another 15 months, taking us to the

              21    August/September 2010 time frame?

              22    A.   Yes.

              23    Q.   And that results in an overall 6 month delay from the

              24    March 2010 time frame that Hytera actually did launch the

00:03:43      25    product?
           Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 6 of 238 PageID #:61621
                                             Grimmett - direct by Cloern
                                                                                              4401

               1    A.   That's right.

               2    Q.   So in order to accomplish the same product that was

               3    launched, but without using Motorola information, you think

               4    that would take an additional 6 months?

00:03:59       5    A.   Yes, 6 months elapsed.

               6    Q.   So all in all under your analysis through using Motorola

               7    information, through the actions of G.S. Kok, Sam Chia, Y.T.

               8    Kok, Peiyi Huang, that resulted in essentially a 6 month head

               9    start?

00:04:23      10    A.   Yeah, at most 6 months, yeah.

              11    Q.   If Hytera had implemented the changes made by G.S. Kok,

              12    Sam Chia, Y.T. Kok, Peiyi Huang, how would that radio have

              13    compared to the radio that Hytera had actually launched in

              14    March 2010?

00:04:59      15    A.   It would have been identical in terms of features,

              16    functionality, anything the customer would have seen.

              17    Q.   Would there have been any impact from Hytera in --

              18               THE COURT:     Just a minute, counsel.

              19               You say it would be identical?

00:05:12      20               THE WITNESS:     Yes, in terms of its outward appearance

              21    and functionality, from the customer's point of view, the

              22    same.

              23               THE COURT:     Is that what you understood the question

              24    to ask?

00:05:21      25               THE WITNESS:     Yes.
           Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 7 of 238 PageID #:61622
                                               Grimmett - direct by Cloern
                                                                                              4402

               1                  THE COURT:    All right.

               2    BY MR. CLOERN:

               3    Q.     So and just to be clear for the record, in your analysis,

               4    the Hytera -- so, first of all, Hytera launches the radio that

00:05:38       5    it did in the actual real world events that occurred in March

               6    2010, right?

               7    A.     Correct.

               8    Q.     And that included the use of information from Motorola as

               9    you have described in your testimony?

00:05:52      10    A.     Yes.

              11    Q.     And you have then calculated that Hytera could have

              12    launched a radio with the same functionality, otherwise

              13    operationally all the same, same to consumers, but without

              14    using the stolen source code, the Motorola information in an

00:06:14      15    additional 6 months?

              16    A.     That's right.

              17    Q.     And the radios would be functionally equivalent?

              18    A.     Identical.

              19                  THE COURT:    You mean functionally identical?

00:06:23      20                  THE WITNESS:    Functionally identical.

              21                  THE COURT:    Do you have the two radios there before

              22    you?

              23                  THE WITNESS:    This is the Hytera radio.

              24                  THE COURT:    Do you have the other radio?

00:06:33      25                  THE WITNESS:    This is the Motorola.
           Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 8 of 238 PageID #:61623
                                             Grimmett - direct by Cloern
                                                                                              4403

               1               THE COURT:     Okay.    Mr. Fulbright, if he were here --

               2    counsel, take those two radios and give them to the jury to

               3    pass around.

               4          (Said radios were handed to the jury)

00:06:57       5               THE COURT:     Members of the jury, you can look at

               6    those two radios, pass them along, and when you go in to

               7    deliberate you will see them again and perhaps even later in

               8    the course of this trial.

               9               So in terms of the two radios that the jury now has,

00:07:18      10    could you repeat your answers to the earlier questions

              11    regarding those radios.

              12    BY MR. CLOERN:

              13    Q.   Well, let me --

              14               THE COURT:     It's talking about identical, et cetera.

00:07:33      15    So I'm saying so to clarify the issue, I could ask the court

              16    reporter to read the questions and answers back, but I want to

              17    give the opportunity for the witness to repeat what he said

              18    about those two radios.

              19               THE WITNESS:     Okay.    So the Motorola radio that you

00:07:48      20    have in your hands is the radio that Motorola launched, the

              21    original radio.

              22               The Hytera radio you have is the actual radio that

              23    Hytera launched in March 2010.

              24               And the testimony I've just given is that if Hytera

00:08:03      25    had not used any Motorola information --
           Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 9 of 238 PageID #:61624
                                             Grimmett - direct by Cloern
                                                                                              4404

               1               THE COURT:     About the radios themselves?

               2               THE WITNESS:     Yeah.

               3               THE COURT:     Not about what they did or didn't do.

               4               THE WITNESS:     Okay.    So the Hytera radio that you

00:08:14       5    have in your hands would be identical, whether it was launched

               6    in March or September 2010.

               7               THE COURT:     Identical in what respect?

               8               THE WITNESS:     In every respect, physically,

               9    functionally and internally.

00:08:27      10               THE COURT:     In every respect?

              11               THE WITNESS:     Every respect.

              12               THE COURT:     That is what you say?

              13               THE WITNESS:     Yes.

              14               THE COURT:     All right.     Proceed.

00:08:34      15    BY MR. CLOERN:

              16    Q.   And just to be 100 percent clear for the record,

              17    Mr. Grimmett, what you are talking about is that the Hytera

              18    radio --

              19               THE COURT:     Please do not lead the witness.

00:08:46      20               MR. CLOERN:     Okay.

              21               THE COURT:     You may inquire further.         But I'm saying

              22    don't lead him.

              23    BY MR. CLOERN:

              24    Q.   Would the Hytera radio that the jury has be identical to

00:08:59      25    the hypothetical radio that you're testifying about that
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 10 of 238 PageID #:61625
                                          Grimmett - direct by Cloern
                                                                                           4405

            1   Hytera could have developed in the world where it did not use

            2   any Motorola information?

            3   A.   That's correct.

            4                MR. CLOERN:    May I proceed?

00:09:21    5                THE COURT:    Yes.   Go ahead.

            6                MR. CLOERN:    Okay.   Can we, Mr. Montgomery, go to

            7   DDX-21.44.

            8   BY MR. CLOERN:

            9   Q.   I'd like to ask you questions now about your third

00:09:35   10   opinion.

           11                You understand that Motorola contends that its

           12   confidential information and trade secrets were shared with

           13   the Hytera Chinese engineers and widely disseminated at

           14   Hytera?

00:09:44   15   A.   Yes, I understand that.

           16   Q.   Do you agree?

           17   A.   No, I don't.

           18   Q.   Can you explain?

           19   A.   Yeah.    So I guess in summary, Hytera produced I think in

00:09:58   20   excess of 20 million pages of documents and source code in the

           21   case and --

           22                THE COURT:    Just a minute.     20 million?

           23                THE WITNESS:    Pages, yes.     That includes software

           24   source code as well.

00:10:11   25                THE COURT:    When you say "pages," do you mean
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 11 of 238 PageID #:61626
                                         Grimmett - direct by Cloern
                                                                                           4406

            1   physical pages like paper?

            2               THE WITNESS:     Yeah.    If you printed out the source

            3   code then --

            4               THE COURT:    It would be 20 million?

00:10:20    5               THE WITNESS:     Yes.

            6               THE COURT:    Proceed.

            7               THE WITNESS:     Yeah.    We've only seen a few examples

            8   pointed to where information has, Motorola information has

            9   appeared in those documents or source code.

00:10:33   10   BY MR. CLOERN:

           11   Q.   Now, did you see evidence that G.S. Kok, Sam Chia, Y.T.

           12   Kok, Peiyi Huang concealed their conduct?

           13   A.   Yes.    As we discussed yesterday, there is lots of examples

           14   of what we've termed rebranding, so taking Motorola

00:10:52   15   designations off documents and source code and putting the

           16   Hytera designations on them.

           17               So there is many, many examples of that where that

           18   rebranding has been done by the former Motorolans in an

           19   attempt to hide what they've done.

00:11:09   20               I don't think given the volume of Hytera documents,

           21   if they hadn't actively hidden stuff, we would be seeing a lot

           22   of Motorola designations around the Hytera production.

           23   Q.   Does Motorola claim that thousands of documents and

           24   millions of lines of source code were taken by Sam Chia, Y.T.

00:11:32   25   Kok or G.S. Kok?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 12 of 238 PageID #:61627
                                         Grimmett - direct by Cloern
                                                                                           4407

            1   A.     Yes, taken, yeah.

            2   Q.     Yes.   And then those materials from Motorola, according to

            3   Motorola's claims in this case, were widely used by the entire

            4   DMR department at Hytera over the course of the last 10 years;

00:11:53    5   is that your understanding?

            6   A.     That's the accusation, but that's not the evidence that

            7   I've seen.

            8   Q.     Have you seen in your investigation any Motorola branded

            9   source code in the files of anyone other than Sam Chia, Y.T.

00:12:15   10   Kok -- I'm sorry, let me back up.

           11                 Have you seen in your investigation any Motorola

           12   branded source code in the files of anyone other than Peiyi

           13   Huang?

           14   A.     No.

00:12:28   15   Q.     Have you seen any indications that Motorola source code

           16   was directly used by anyone other than Sam Chia, Y.T. Kok and

           17   Peiyi Huang?

           18   A.     No.

           19   Q.     Have you seen any evidence that any of the documents that

00:12:51   20   are on the Compass logs of Y.T. Kok and Sam Chia, that any of

           21   those, those specific documents branded as Motorola documents

           22   were in the files of anyone other than Peiyi Huang, Sam Chia,

           23   Y.T. Kok and G.S. Kok, with the exception of the so-called VOX

           24   doc?

00:13:12   25   A.     No.    Apart from the VOX, that's the only one I've seen in
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 13 of 238 PageID #:61628
                                         Grimmett - direct by Cloern
                                                                                           4408

            1   anyone else's files.

            2   Q.   From the Compass logs?

            3   A.   Correct.

            4   Q.   And do you think -- how does it -- does it affect your

00:13:25    5   opinion at all that Zhu Deyou and Qin Jun, two Hytera Chinese

            6   engineers that did not come from Motorola, that they had this

            7   VOX doc in their files?

            8   A.   No.   The VOX doc has been stripped of Motorola

            9   information.      You can see it if you open up the redline or the

00:13:46   10   document change history.         But if you open the document without

           11   that switched on, you wouldn't see any Motorola designation.

           12   Q.   And if you look at, if you do see the redlines and you

           13   look at them, what do the red lines indicate?

           14   A.   If you look at when they were done, they were done in

00:14:01   15   2004, which is 4 years before anyone from Motorola joined

           16   Hytera.

           17   Q.   And the information contained in the VOX doc, does that

           18   have what you consider to be confidential information about

           19   VOX functionality?

00:14:19   20   A.   No.   I think in this whole case we've looked at a lot of

           21   redline on the front page.         But no one has ever gone through

           22   the detail of the document.         I have.     And there is nothing

           23   secret or particularly technical in there that is not

           24   generally known about VOX.

00:14:35   25              MR. CLOERN:      Mr. Montgomery, DDX-21.45, please.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 14 of 238 PageID #:61629
                                         Grimmett - direct by Cloern
                                                                                           4409

            1   BY MR. CLOERN:

            2   Q.   What are you showing here, Mr. Grimmett?

            3   A.   So this is just one example of what is rebranding.               So we

            4   can see the Motorola document for their ROS 38 on the left and

00:14:56    5   the use of that information in the Hytera document on the

            6   right.

            7                The document on the right, if you read that, you

            8   would have no idea that it contained any Motorola information

            9   unless you had that Motorola document to start with.

00:15:08   10   Q.   And this document on the left --

           11                MR. CLOERN:    Can we go back and just see the first

           12   page?

           13   BY MR. CLOERN:

           14   Q.   The document on the left, PTX-798 on your slide DDX-21.45,

00:15:20   15   that says "Motorola" on the front of it.             That's a straight-up

           16   Motorola document, yeah?

           17   A.   It is, yeah.

           18   Q.   And the document on the right, someone has taken the

           19   Motorola document on the left and modified it to make it look

00:15:35   20   like a Hytera document on the right?

           21   A.   Yeah.

           22   Q.   Correct?

           23   A.   The internals of the document are different as well.                  But

           24   it's clearly, when you compare the two, it's clearly got some

00:15:43   25   Motorola information in there, but no indication it came from
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 15 of 238 PageID #:61630
                                         Grimmett - direct by Cloern
                                                                                           4410

            1   Motorola.

            2   Q.   And you wouldn't know that PTX-1072, the Hytera document,

            3   contains Motorola information unless you had PTX-798 to

            4   compare it to, correct?

00:15:59    5   A.   Correct.

            6   Q.   And was PTX-798 found in the files of any person at

            7   Hytera, other than Sam Chia, Peiyi Huang, Y.T. Kok?

            8   A.   No.

            9   Q.   Do you recall Dr. Rangan showing a demonstrative called a

00:16:26   10   Web of Sharing --

           11   A.   Yes, I do.

           12   Q.   -- where he I think testified that upwards of, I don't

           13   know, a number of Hytera non-ex-former Motorolans were

           14   involved in the use, the knowing, open, willful use of

00:16:41   15   Motorola information?

           16   A.   Yeah.    But, again, it was based off only six documents

           17   that don't really have any basis for that.

           18   Q.   I want to ask you -- I'm sorry, were you finished?

           19   A.   Yep.

00:16:51   20   Q.   I want to ask you quickly about those documents.

           21                MR. CLOERN:    Can we bring up PTX-542, Mr. Montgomery.

           22   BY MR. CLOERN:

           23   Q.   Is this the so-called welcome email from Roger Zhang to

           24   Sam Chia?

00:17:06   25   A.   Yes, it is.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 16 of 238 PageID #:61631
                                         Grimmett - direct by Cloern
                                                                                           4411

            1   Q.    And do you -- what is your opinion regarding whether this

            2   document reflects Hytera engineers requesting and receiving

            3   Motorola confidential information from Sam Chia?

            4   A.    I don't believe that's what it reflects.            I think the

00:17:28    5   information is, firstly, it's a welcome to Sam.              He's only

            6   just joined the company.

            7              Secondly, it's asking for information about what you

            8   generally know from the XCDMR specification.              And Sam is an

            9   expert in that.

00:17:45   10              And, finally, he's asking about this incompatibility

           11   between the radios that they discovered through testing, which

           12   again you would expect Sam to have some insight in that issue,

           13   I mean coming from Motorola.

           14   Q.    And so is the context of these questions from Roger Zhang

00:18:00   15   related to Hytera's efforts to interoperate with a Motorola

           16   radio and Hytera's then belief that the Motorola radio was not

           17   practicing the DMR standard?

           18   A.    Yeah, that's what I read from this email.            And also I

           19   believe that's what Professor Sun and Roger Zhang testified

00:18:23   20   to.

           21   Q.    And you heard their testimony?

           22   A.    I did.

           23   Q.    And in your technical opinion, their testimony was

           24   correct?

00:18:30   25   A.    Correct.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 17 of 238 PageID #:61632
                                         Grimmett - direct by Cloern
                                                                                           4412

            1   Q.   There Sam Chia responded to this email, right?

            2   A.   He does, yeah.

            3   Q.   And have you read those responses?

            4   A.   Yeah.    I read all the answers as well, and it doesn't

00:18:44    5   change my opinion.       There is nothing confidential or secret

            6   being asked for or responded to.

            7                MR. CLOERN:    Mr. Montgomery, can we look at PTX-630

            8   and 861.     Can we go to the second page of 861?

            9   BY MR. CLOERN:

00:19:07   10   Q.   Is this the VOX document that you were talking about?

           11   A.   Exactly, with the redline on it, yeah.

           12                MR. CLOERN:    And can we go, please, to page 4 of

           13   the -- I'm sorry, of PTX-861 and page 5 of 861.

           14   BY MR. CLOERN:

00:19:39   15   Q.   On the left there is a message from Y.T. that says,

           16   "Please send the SRS template to me."            Do you see that?

           17   A.   Yes.

           18   Q.   And so what is -- how do you understand that statement in

           19   relation to this VOX document?

00:19:53   20   A.   So it looks like it had some information in it that's been

           21   stripped out, and they're going to use this document purely as

           22   a template.     So it's got a consistent index, headers, footers,

           23   that kind of thing, but stripped of information.               And they are

           24   going to use that document then to produce other software

00:20:12   25   requirement specifications, which is what SRS means.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 18 of 238 PageID #:61633
                                         Grimmett - direct by Cloern
                                                                                           4413

            1   Q.   And would that be a general description of some kind of

            2   basic radio functionality like here is what carrier detect is

            3   or here is what noise suppressor is, that sort of thing?

            4   A.   Yeah.    An SRS can be at different levels.           It can be quite

00:20:35    5   high level.     It can be more detailed.         But it's normally

            6   stating the requirements for a product before you start the

            7   design.     So it's another step away from implementation.

            8                MR. CLOERN:    Mr. Montgomery, can we pull up PTX-100,

            9   please.

00:21:01   10   BY MR. CLOERN:

           11   Q.   Do you recognize this document, Mr. Grimmett?

           12   A.   Yes.

           13   Q.   Is this the third document on Dr. Rangan's Web of Sharing?

           14   A.   It was, yes.

00:21:14   15                MR. CLOERN:    Can we go to the next page, please.            And

           16   one more.

           17   BY MR. CLOERN:

           18   Q.   And do you recognize this information in the email here

           19   from Roger Liang as, where it says 5.1.2, "Transmit 4FSK

00:21:42   20   maximum deviation," do you see that?

           21   A.   I do.

           22   Q.   And that's included in an email from Roger Liang to Sam

           23   Chia?

           24   A.   Yes.

00:21:52   25                MR. CLOERN:    All right.     Can we pull up PDX-8.33,
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 19 of 238 PageID #:61634
                                         Grimmett - direct by Cloern
                                                                                           4414

            1   Mr. Montgomery.

            2   BY MR. CLOERN:

            3   Q.   And is this the same email that we see on this slide that

            4   Dr. Rangan presented?

00:22:07    5   A.   Yeah.    It's been annotated, but yes, it's the same email.

            6   Q.   And in the annotation, what does it say?

            7   A.   It says it's been cut and paste from Motorola.

            8   Q.   And this, in fact, what we see here that's under 5.1.2

            9   "Transmit 4FSK maximum deviation," that was in fact cut and

00:22:30   10   pasted from a testing document, correct?

           11   A.   It was, but not a Motorola document.

           12   Q.   Well, there is a Motorola document that contains this

           13   information.      Do you agree with that?

           14   A.   I do.

00:22:40   15   Q.   Is there also a Hytera document that contains this

           16   information?

           17   A.   Yes.    And only the Hytera one was found in Roger Liang's

           18   possession.

           19   Q.   What is the -- do you know what the basis is then for Dr.

00:22:57   20   Rangan's opinion that what is contained in this email from

           21   Roger Liang or Jue Liang, as his Chinese name is, what is the

           22   basis for Dr. Rangan's opinion that this was a cut and paste

           23   from Motorola?

           24   A.   So there is no doubt the information originally came from

00:23:13   25   the Motorola document.        But it's very obvious that the email,
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 20 of 238 PageID #:61635
                                         Grimmett - direct by Cloern
                                                                                           4415

            1   and it's been cut and paste by Roger, that's the Hytera

            2   document because that's the only document he had.

            3   Q.   So he didn't have the Motorola version of the document in

            4   his possession?

00:23:27    5   A.   Correct.

            6   Q.   So in your opinion does this email indicate that Roger

            7   Liang was involved in the knowing sharing of Motorola

            8   information?

            9   A.   No.

00:23:36   10   Q.   Does the VOX document indicate that Zhu Deyou or Qin Jun

           11   were involved in knowing sharing of Motorola information?

           12   A.   No.

           13   Q.   Okay.

           14                MR. CLOERN:    Let's please turn to, let's look at

00:23:53   15   PDX-8.32.

           16   BY MR. CLOERN:

           17   Q.   And are these the two documents, the Motorola version and

           18   the Hytera version that are shown here on PDX-8.32?

           19   A.   That's right.

00:24:07   20   Q.   And the Motorola version is PTX-127 and the Hytera version

           21   is PTX-108, correct?

           22   A.   That's right.      The Motorola document is on the left of

           23   this slide.

           24   Q.   And that was in Sam Chia's files, but not in any Hytera

00:24:21   25   person's files?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 21 of 238 PageID #:61636
                                         Grimmett - direct by Cloern
                                                                                           4416

            1   A.   That's right.

            2   Q.   Or anyone from Hytera who is not an ex-Motorolan, correct?

            3   A.   Correct.

            4   Q.   And the documents on the right, PTX-108, that is what was

00:24:33    5   in Roger Liang's files?

            6   A.   That's right.

            7   Q.   And what he cut and pasted from?

            8   A.   Correct.     That's where that information came from, in the

            9   email.

00:24:39   10   Q.   And that information in the email --

           11                MR. CLOERN:    Can you go back, please, Mr. Montgomery,

           12   one slide.

           13   BY MR. CLOERN:

           14   Q.   This information under section 5.1.2, "Transmit 4FSK

00:24:52   15   maximum deviation," is there anything about that information

           16   that says, hey, this came from Motorola?

           17   A.   No, not at all.       In fact, 4FSK is in the DMR

           18   specification, so all manufacturers would have a similar test

           19   for this.

00:25:05   20   Q.   Do you see in the email itself from Roger Liang where it

           21   says, "Sam, I saw this in the document of 'Moto DMR

           22   conformance testing of radio hardware.'"             Do you see that?

           23   A.   Yeah.    That was the file name of the Hytera document on

           24   Roger Liang's machine.

00:25:39   25   Q.   And does that -- so when the attachment for the document
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 22 of 238 PageID #:61637
                                         Grimmett - direct by Cloern
                                                                                           4417

            1   shows on the email, then do you see this file name connected

            2   with the attachment for the document?

            3   A.   Yes.

            4   Q.   And so that's just the title of the document?

00:25:58    5   A.   Correct, yeah.

            6   Q.   Did Roger Liang say anything about at his deposition --

            7   well, did you see Roger Liang's deposition played in court?

            8   A.   Yes, I did.

            9   Q.   And did you read Roger Liang's deposition?

00:26:14   10   A.   Yes.

           11   Q.   Did Roger Liang say anything about whether the term "Moto"

           12   being included in the file name for this document sent up any

           13   concerns on his part?

           14   A.   No.    I remember him saying two things, one was that he

00:26:28   15   regularly had what we've termed competitive intelligence

           16   documents in his possession.          He was involved in that, that

           17   activity.     And, secondly, Motorola had the only other DMR

           18   radio that they were testing against.            So to have documents

           19   that referred to Motorola radios was not unusual.

00:26:45   20   Q.   So Hytera tests Motorola documents -- I mean Motorola

           21   products all the time?

           22   A.   Exactly.     It's part of competitive intelligence, but also

           23   in terms of developing their own product to perform

           24   interoperability as we spoke about yesterday.

00:27:01   25   Q.   So it's not unusual to have testing documents that have
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 23 of 238 PageID #:61638
                                          Grimmett - direct by Cloern
                                                                                           4418

            1   the Motorola name in the title?

            2   A.   No.

            3   Q.   Because you're actually testing Motorola products for

            4   various reasons?

00:27:09    5   A.   Yeah, yeah.

            6                MR. CLOERN:    PTX-806, please, Mr. Montgomery.

            7   BY MR. CLOERN:

            8   Q.   Do you recognize this document?

            9   A.   Yes, I do.

00:27:27   10   Q.   And is this another, is this I think the fifth document on

           11   Dr. Rangan's Web of Sharing?

           12   A.   Yes, it is.

           13   Q.   Okay.    And what is going on with this document?            Why is

           14   Dr. Rangan pointing to this as evidence of the knowing use of

00:27:44   15   Motorola information by, generally by Hytera employees who are

           16   not Sam, Peiyi, Y.T. or G.S.?

           17   A.   Sure.    So this is an email from Peiyi to Maggie, where

           18   they send out one of these libraries on the header file to

           19   access the functions in the library.

00:28:05   20                And Maggie receives this and opens the header file

           21   and finds that it doesn't actually have the function in it.

           22                THE COURT:    Just a minute.     Is that what you see in

           23   this document?

           24                THE WITNESS:    That's what I've read from the email

00:28:16   25   chain.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 24 of 238 PageID #:61639
                                         Grimmett - direct by Cloern
                                                                                           4419

            1               THE COURT:    Well, there is a document.

            2               THE WITNESS:     Okay.

            3               THE COURT:    You're looking at a document, right?

            4               THE WITNESS:     Sure.

00:28:20    5               THE COURT:    So you are saying what about that

            6   document?

            7               THE WITNESS:     Do you want me to comment just on what

            8   is on the screen?

            9               THE COURT:    I am saying there is a document and you

00:28:27   10   have gone off in another direction here.             You have a document

           11   which is being shown to the jury.           What is it you want to say

           12   about the document?

           13               THE WITNESS:     Okay.    So it's an email from Peiyi to

           14   Maggie.

00:28:36   15               THE COURT:    What does it say?

           16               THE WITNESS:     It says, "There is no function in the

           17   head file, do you miss something?"

           18               THE COURT:    That's what it says?

           19               THE WITNESS:     Right.

00:28:45   20               THE COURT:    What is the question?

           21   BY MR. CLOERN:

           22   Q.   The "to" says Huang -- the "from" says Huang Ni.               Is that

           23   who you are referring to as Maggie?

           24   A.   Yes.

00:28:54   25   Q.   And it's to Peiyi Huang?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 25 of 238 PageID #:61640
                                         Grimmett - direct by Cloern
                                                                                           4420

            1   A.   Correct.     This is the response that we see on the screen.

            2   Q.   And Maggie is saying to Peiyi, "There is no function in

            3   the head file, do you miss something?"            Right?

            4   A.   That's correct.

00:29:09    5   Q.   And can we -- that's a response to an earlier email,

            6   correct?

            7   A.   Yeah, that's what I was referencing.

            8              THE COURT:     The documents cannot be evaluated in

            9   isolation, right?

00:29:20   10              THE WITNESS:      Of course.

           11              THE COURT:     And throughout your testimony, have you

           12   isolated documents when you have testified?

           13              THE WITNESS:      I believe so, Your Honor.

           14              THE COURT:     You may have emphasized, right?

00:29:31   15              THE WITNESS:      Yes.

           16              THE COURT:     But do you agree that they must be taken

           17   within context over a period of time?

           18              THE WITNESS:      Absolutely.

           19              THE COURT:     All right.     Proceed.

00:29:38   20   BY MR. CLOERN:

           21   Q.   So let's look at the email before this in the chain.                  And

           22   here Peiyi is sending the RFhal library along with a header

           23   file called framer_api to someone named Wang Fei, is that

           24   right?

00:30:01   25   A.   That's correct.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 26 of 238 PageID #:61641
                                         Grimmett - direct by Cloern
                                                                                           4421

            1   Q.   Okay.    Now, if we go up in the chain a little bit, do you

            2   see that Wang Fei forwards this email to Huang Ni, A/K/A

            3   Maggie?     Do you see that sort of -- yeah.

            4   A.   Yes.

00:30:17    5   Q.   Okay.    And then Maggie responds to Peiyi, "There is no

            6   function in the head file, do you miss something?"

            7                By "head file," is she referring to that framer_api

            8   header file?

            9   A.   She is, yes.

00:30:32   10   Q.   Okay.    So let's go back to the first part of the email,

           11   please.

           12                RFhal, is that the RFhal library?

           13   A.   It is.

           14   Q.   So Peiyi is sending to Wang Fei who sends to Maggie the

00:30:46   15   RFhal library?

           16   A.   Yes.

           17   Q.   And Wang Fei and Maggie are Hytera Chinese employees,

           18   never been in Motorola?

           19   A.   Correct.

00:30:53   20   Q.   Can Maggie or Wang Fei see from the RFhal library file

           21   that it was built on Motorola code?

           22   A.   No.

           23   Q.   The header -- do you need a header file in order to access

           24   and use a library file?

00:31:08   25   A.   You need either a header file or to know the name of the
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 27 of 238 PageID #:61642
                                         Grimmett - direct by Cloern
                                                                                           4422

            1   function and all of its parameters within the library.

            2   Q.   The header file is -- is there a header file for RFhal

            3   library?

            4   A.   There is.     It's called rfhal.h.

00:31:24    5   Q.   And is this the proper header file?

            6   A.   No.   This is the wrong header file.

            7   Q.   And it's called framer_api.h?

            8   A.   Correct.

            9   Q.   So Peiyi sent out the wrong header file?

00:31:35   10   A.   Exactly.

           11   Q.   And is that what Maggie is saying in her response when she

           12   says, "There is no function in the head file, do you miss

           13   something?"

           14   A.   Yes, that's correct.

00:31:44   15              MR. CLOERN:      Can we please pull up the framer_api

           16   header file.

           17   BY MR. CLOERN:

           18   Q.   Now at the top this says "Hytera," so this purports to be

           19   Hytera code, correct?

00:32:08   20   A.   It does.

           21   Q.   What is this text - do you see there is sort of from here

           22   to here, there is a sort of a box of asterisks - what is the

           23   text inside that box of asterisks?

           24   A.   So it's a normal convention for programmers to include a

00:32:27   25   comment at the top of the header file to explain the file
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 28 of 238 PageID #:61643
                                          Grimmett - direct by Cloern
                                                                                           4423

            1   name, who authored it, the date, maybe a description of what

            2   is in the file.      So it's just a comment.         It doesn't perform

            3   any function or code.

            4                MR. CLOERN:    Can we go back to the full file, please,

00:32:42    5   Mr. Montgomery.

            6   BY MR. CLOERN:

            7   Q.   Now, when Huang Ni, Maggie, says "There is no function in

            8   the head file," is she looking down in this area to find the

            9   function for accessing the RFhal library?

00:32:59   10   A.   Exactly.     So the only function in there is this one, which

           11   isn't one of the functions in the library.

           12                So you, as a programmer, you go straight to the do it

           13   code.    This here is just a data structure.            And this is the

           14   only bit of information relevant to accessing a library.                   But

00:33:17   15   it's the wrong one.

           16   Q.   And so now did you speak with Huang Ni about this

           17   document?

           18   A.   I did, yeah.

           19   Q.   And what did she tell you?

00:33:31   20   A.   Well, what I was interested in was this here.

           21                THE COURT:    You may answer the question.

           22   BY THE WITNESS:

           23   A.   Okay.    So she told me that she went to the file.             She

           24   looked for the function and didn't find it.

00:33:45   25   BY MR. CLOERN:
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 29 of 238 PageID #:61644
                                         Grimmett - direct by Cloern
                                                                                           4424

            1   Q.   So did that indicate to Maggie that --

            2              THE COURT:     Is that the only thing she said?

            3              THE WITNESS:      I asked her a question about the

            4   reference to Motorola here as well.           And she said she didn't

00:33:58    5   read the comments.       She just went straight to the function

            6   that she was looking for and didn't find it.

            7              THE COURT:     How long was your conversation?

            8              THE WITNESS:      Oh, 5 or 10 minutes.

            9              THE COURT:     That's all she said?

00:34:08   10              THE WITNESS:      It was specifically about this file,

           11   Your Honor.

           12              THE COURT:     That's all she said during 5 or 10

           13   minutes?

           14              THE WITNESS:      Yes.   It's a very short file, Your

00:34:18   15   Honor.    Not much in there.

           16              THE COURT:     She speaks slowly, doesn't she?

           17              THE WITNESS:      It was through an interpreter again.

           18              THE COURT:     I'm saying you had a conversation that

           19   lasted 5 to 10 minutes?

00:34:27   20              THE WITNESS:      Yes.

           21              THE COURT:     What else did she say?

           22              THE WITNESS:      Very little about -- it was

           23   specifically about the issues in this file, and it's a short

           24   file.

00:34:34   25              THE COURT:     You don't recall what else she said?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 30 of 238 PageID #:61645
                                         Grimmett - direct by Cloern
                                                                                           4425

            1              THE WITNESS:      Not specifically, Your Honor.

            2              THE COURT:     Well, generally what did she say?

            3              THE WITNESS:      Just those two things, that she didn't

            4   find the function.       She didn't see the reference to Motorola.

00:34:48    5   And she emailed back to Peiyi to ask whether she'd sent the

            6   wrong file.

            7              THE COURT:     Proceed.

            8   BY MR. CLOERN:

            9   Q.   So in addition to questions about this specific file, the

00:35:02   10   questioning also involved answers related to the cover email

           11   that we also went through about who emailed whom what?

           12   A.   Exactly, the use of the library.

           13   Q.   And was, and was the --

           14                MR. CLOERN:     Can we bring up the header file or the

00:35:20   15   comment at the top of the header file, please, Mr. Montgomery.

           16   BY MR. CLOERN:

           17   Q.   And was the focus of your inquiry whether Huang Ni a/k/a

           18   Maggie had seen this information?

           19   A.   The focus was twofold, one was --

00:35:36   20              THE COURT:     Okay.    I've given you an opportunity to

           21   tell the jury what you said to her and what she said to you.

           22   So disregard "focus."

           23              You may tell the jury the words that you recall her

           24   speaking in relationship to the words you addressed to her so

00:35:54   25   the jury understands what you said and what she said during
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 31 of 238 PageID #:61646
                                         Grimmett - direct by Cloern
                                                                                           4426

            1   the course of the conversation.

            2                 THE WITNESS:   Understood.

            3                 So I had a conversation with Maggie about the email.

            4   I asked her if she remembered being sent the email with the

00:36:09    5   library file and the header file and her response, and she

            6   did.

            7                 I asked her about what she did when she received the

            8   header file, to which she replied she looked for the function

            9   and couldn't find it in the library and, therefore, sent a

00:36:24   10   response back to Peiyi to that effect.

           11                 I then further asked her about the reference to

           12   Motorola and the header file, whether she had seen it.                And

           13   she said she didn't read the comments.            She went straight to

           14   the function name that she was looking for.

00:36:38   15   BY MR. CLOERN:

           16   Q.     Is that in your opinion and experience in computer

           17   programming, is it common to look at, directly at the

           18   functional code when you want to know what a file does as

           19   opposed to reading the description at the top?

00:37:00   20   A.     Yes.

           21   Q.     And did you hear any Motorola witness confirm that that is

           22   a common practice?

           23   A.     I read in Dan Zetzl's deposition testimony that he said as

           24   a programmer, you would read the comments at your peril.

00:37:16   25   Q.     And why is that?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 32 of 238 PageID #:61647
                                         Grimmett - direct by Cloern
                                                                                           4427

            1   A.   Because the comments generally get put in at the start of

            2   creating a file.       And the file might be worked on for years.

            3   So the comments can end up bearing very little relation to

            4   what is actually in the code.          So they can be very misleading.

00:37:32    5   Q.   What does -- do you see where it says "Description"?

            6   A.   Yes.

            7   Q.   What does it say under "Description"?

            8   A.   "This is the implementation of framer-api that used to

            9   wrap and encapsulates Motorola HPD framer library."

00:37:51   10   Q.   And under "Cautions," what does it say?

           11   A.   "This header file is for development only, not supposed to

           12   release to users.       User should not include this header file.

           13   Instead, user should include rfhal.h."

           14   Q.   Is rfhal.h the proper header file?

00:38:14   15   A.   It is for the RFhal library.

           16   Q.   And what does "users" refer to?

           17   A.   "Users" in this case means the programmer that is going to

           18   use this file, not the user of the radio.

           19   Q.   So someone like Wang Fei or Maggie, the programmers who

00:38:33   20   are actually going to use the library but didn't create it?

           21   A.   Correct.

           22   Q.   So does this indicate to you that Peiyi simply sent the

           23   wrong header file to Wang Fei and Huang Ni?

           24   A.   That's correct.

00:38:53   25   Q.   Now, this says Hytera code at the top, correct?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 33 of 238 PageID #:61648
                                         Grimmett - direct by Cloern
                                                                                           4428

            1   A.   It does.

            2   Q.   But was this found on Peiyi, this framer-api, was this

            3   found on Peiyi Huang's computer?

            4   A.   No, I don't believe it was.

00:39:09    5               MR. CLOERN:     Can we look at the metadata, please.

            6   BY MR. CLOERN:

            7   Q.   Let me ask it a different way.          Is this file in Hytera's

            8   corporate SVN?

            9   A.   No.

00:39:23   10   Q.   This file was mailed from Peiyi's computer to Huang Ni and

           11   Wang Fei, correct?

           12   A.   Correct.

           13   Q.   Does this file show up anywhere else in the record of this

           14   case?

00:39:38   15   A.   I can't be sure whether it was on Peiyi's laptop, but

           16   definitely not on the SVN.

           17   Q.   So does this file then appear in your opinion to be

           18   something that Peiyi and/or Sam or Y.T. were using, were in

           19   the process of modifying from Motorola code to Hytera code?

00:40:07   20   A.   It looks to me like a file that originated from Motorola

           21   again.     It's been stripped, but that they've left the

           22   reference to Motorola in there.          It's clearly not ready

           23   because it says not to send out, not to use it.

           24   Q.   Right.    And this reference to Motorola that is in this

00:40:27   25   framer_api file, this file is not in the corporate SVN server
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 34 of 238 PageID #:61649
                                         Grimmett - direct by Cloern
                                                                                           4429

            1   in general accessibility where it could be seen by a

            2   programmer?

            3   A.   No, it's not.

            4   Q.   So in your opinion, based on the technical information you

00:40:55    5   have seen, does it appear to you that Wang Fei and Huang Ni,

            6   Maggie, were openly participating in the use of stolen

            7   Motorola information?

            8   A.   No.

            9                MR. CLOERN:    Can we look up PTX-1019, Mr. Montgomery.

00:41:33   10   BY MR. CLOERN:

           11   Q.   And do you recognize this as one of the forensic reports

           12   from Peiyi's laptop?

           13   A.   I do.

           14   Q.   Now, Motorola has pointed out a file path in this report

00:41:47   15   that reads RFhal_sent_to_HuangNi_withusToTickConvert.

           16                Do you recall Dr. Rangan discussing this?

           17   A.   I do.

           18   Q.   And do you recall Dr. Rangan suggesting that this would be

           19   evidence, I think Dr. Wicker did as well, that Motorola files

00:42:15   20   were sent from Peiyi to Huang Ni?

           21   A.   Yes, he said that.

           22   Q.   Do you see in column A, are those source code file names?

           23   A.   They're file names, yes.

           24   Q.   And do some of those source code file names, are they

00:42:34   25   Motorola -- are there Motorola source code files with some of
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 35 of 238 PageID #:61650
                                         Grimmett - direct by Cloern
                                                                                           4430

            1   those same names?

            2   A.   There are.

            3   Q.   But are there also Hytera source code files with those

            4   same names?

00:42:44    5   A.   Correct.

            6   Q.   Were these files recovered from Peiyi's computer?

            7   A.   No.   These, forensically, you can see the files have

            8   existed on the machine, but the files themselves weren't

            9   recovered.

00:43:01   10   Q.   And Peiyi deleted these --

           11              THE COURT:     Clarify.

           12              MR. CLOERN:      I'm sorry.

           13              THE COURT:     Could you read back the question and the

           14   answer.

00:43:17   15         (Question read)

           16              THE COURT:     You may answer.

           17              THE WITNESS:      No.

           18              THE COURT:     Please proceed.

           19   BY MR. CLOERN:

00:43:24   20   Q.   So we don't know what's in this folder, whether it's

           21   these -- we know that files with these file names were -- let

           22   me strike that.

           23              So we know that files with these file names were in

           24   this folder on Peiyi's computer, but we don't know whether, if

00:43:45   25   we open one of those files, it would say Motorola code inside
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 36 of 238 PageID #:61651
                                         Grimmett - direct by Cloern
                                                                                           4431

            1   or Hytera code inside, is that fair?

            2   A.   That's correct.

            3   Q.   Now, have you looked at -- so we don't know whether it's

            4   been rebranded or converted from Moto to Hytera code yet?

00:44:05    5   A.   Correct.

            6   Q.   Did you look at Maggie's, Huang Ni's files?

            7   A.   Yes.

            8   Q.   Did you find any -- did you find emails there from Peiyi

            9   to Maggie forwarding her source code files?

00:44:21   10   A.   Yes.

           11   Q.   And were they Motorola source code files or Hytera source

           12   code files?

           13   A.   Hytera source code files.

           14   Q.   Did you find any Motorola source code in Huang Ni's

00:44:31   15   computer?

           16   A.   No.

           17   Q.   Or her emails?

           18   A.   No.

           19   Q.   Did you find file names, did you find some of the files

00:44:43   20   with these same file names as what we see in column A?

           21   A.   Yes.

           22   Q.   And when you opened them up, did they say Motorola code or

           23   Hytera code?

           24   A.   Hytera code.

00:44:57   25   Q.   If you'd look at 1864A in your binder, please.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 37 of 238 PageID #:61652
                                         Grimmett - direct by Cloern
                                                                                           4432

            1   A.   Yes.

            2   Q.   Is this document an example of what you were just talking

            3   about?

            4   A.   Yes.

00:45:28    5   Q.   What is this document?

            6   A.   This is a file called rfhal.h and it's got a created date

            7   of 11 May 2008.

            8   Q.   And is this produced by Hytera?

            9   A.   It is, yes.

00:45:49   10   Q.   And did you consider it in your opinion?

           11   A.   I did.

           12               MR. CLOERN:     Your Honor, Hytera requests to admit

           13   this document.

           14               MR. ALPER:    No objection.

00:45:59   15               THE COURT:    It is received and may be published.

           16          (Exhibit 1864-A was received in evidence.)

           17   BY MR. CLOERN:

           18   Q.   Now, was this a file in Huang Ni's possession that had the

           19   same file names as those shown on the list of nonrecovered

00:46:10   20   files from Peiyi's laptop?

           21   A.   Yes.

           22   Q.   So file name rfhal.h, that was on the list of not

           23   recovered files from Peiyi's laptop that were sent to Maggie,

           24   correct?

00:46:23   25   A.   Correct.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 38 of 238 PageID #:61653
                                         Grimmett - direct by Cloern
                                                                                           4433

            1   Q.   And rfhal.h is also the name of a Motorola source code

            2   file?

            3   A.   It is.

            4   Q.   But this has been converted to a Hytera source code file?

00:46:34    5   A.   Yes.

            6   Q.   And so would Huang Ni, Maggie, would she know that rfhal.h

            7   was also the name of a Motorola file if she didn't have access

            8   to Motorola source code?

            9   A.   No.

00:46:49   10   Q.   The only way to know that would be to compare this file to

           11   Motorola's source code?

           12   A.   That's correct.

           13               MR. CLOERN:     Mr. Montgomery, can you pull up PTX-530

           14   and 531, both previously admitted.

00:47:10   15   BY MR. CLOERN:

           16   Q.   And what is this document?

           17   A.   The document is a Motorola test specification, and it's

           18   attached to an email.

           19   Q.   So the test specification is PTX-531 and the email is

00:47:37   20   PTX-530, right?

           21   A.   That's correct.

           22   Q.   Now, is this the sixth document that Dr. Rangan based his

           23   Web of Sharing on?

           24   A.   Yes.

00:47:50   25   Q.   Motorola suggests that this is one of the documents that
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 39 of 238 PageID #:61654
                                         Grimmett - direct by Cloern
                                                                                           4434

            1   was stolen by G.S. Kok, Y.T. Kok and Sam Chia.              Do you agree

            2   with that?

            3   A.   No.    It wasn't found in the Compass logs.

            4   Q.   So this is not a document from the Compass logs?

00:48:12    5   A.   No.

            6   Q.   Is there any evidence this document was stolen in 2008

            7   when G.S. Kok, Sam Chia, Y.T. Kok came over from Motorola?

            8   A.   No.

            9   Q.   Is there any evidence that this document was taken by

00:48:24   10   Peiyi Huang when she came over a few months later in early

           11   2009?

           12   A.   No.

           13   Q.   What is the date on this email?

           14   A.   It's the 13th of June 2016.

00:48:42   15   Q.   Does Hytera engage in what is called competitive

           16   intelligence?

           17   A.   It does.

           18   Q.   Does that involve getting whatever documents they can find

           19   at trade shows, on the Internet and so forth about Motorola

00:48:55   20   and collecting them?

           21   A.   Yes.

           22   Q.   Does Motorola also engage in competitive intelligence?

           23   A.   Yes.

           24   Q.   Did you see evidence that Motorola has in its files a

00:49:04   25   number of Hytera confidential documents?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 40 of 238 PageID #:61655
                                         Grimmett - direct by Cloern
                                                                                           4435

            1   A.   Yes.

            2   Q.   And did you see testimony from various Motorola witnesses

            3   that they obtained those documents through trade shows,

            4   dealers, Internet, those sorts of things?

00:49:17    5   A.   Yes, I did.

            6   Q.   Is this a common practice in the two-way radio industry?

            7   A.   Yes.    Competitive intelligence is a normal practice.

            8   Q.   How about in other industries that you're aware of?

            9   A.   Yes, certainly in the security industry that I worked as

00:49:31   10   well.

           11               MR. CLOERN:     Mr. Montgomery, can you pull up

           12   PDX-9.34.

           13   BY MR. CLOERN:

           14   Q.   So in your opinion -- actually, let's go back to the

00:49:44   15   prior.

           16               To be clear, in PTX-530, the email, these are Hytera

           17   Chinese engineers on this email, correct?

           18   A.   Yes, they are.

           19   Q.   And they're emailing around, so all these folks, they're

00:50:10   20   Hytera Chinese engineers?

           21   A.   Yes.

           22   Q.   They're not ex-Motorolans?

           23   A.   No.

           24   Q.   And they're emailing around, let's look at PTX-531, a

00:50:27   25   document that says "Motorola" right on the top of it?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 41 of 238 PageID #:61656
                                         Grimmett - direct by Cloern
                                                                                           4436

            1   A.   That's right.

            2   Q.   But you've seen no evidence that this is one of the stolen

            3   documents this case is about.          Would that be fair?

            4   A.   Yes, that's fair.

00:50:52    5   Q.   Do you have an opinion about where this document likely

            6   came from?

            7   A.   I could speculate, but I don't know where it came from.

            8   Q.   Could it have come from competitive intelligence?

            9   A.   That's probably most likely.

00:51:13   10   Q.   Is this document connected in any way that you've seen to

           11   Sam, G.S., Y.T., Peiyi?

           12   A.   No.

           13   Q.   And are there other documents in Hytera's files, Motorola

           14   documents in Hytera's files that Hytera obtained through

00:51:43   15   competitive intelligence where you've seen testimony that

           16   they've been obtained through competitive intelligence?

           17   A.   Yes, I have.

           18              MR.    CLOERN:    Okay.    Can we pull up PDX-9.34.

           19   BY MR. CLOERN:

00:51:57   20   Q.   Is this Dr. Rangan's Web of Sharing?

           21   A.   It is.

           22              MR. CLOERN:      Mr. Montgomery, can you pull up

           23   DDX-20.46.

           24   BY MR. CLOERN:

00:52:16   25   Q.   So this is the welcome email that you talked about.               Does
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 42 of 238 PageID #:61657
                                         Grimmett - direct by Cloern
                                                                                           4437

            1   this indicate to you sharing of stolen, known willful sharing

            2   of stolen Motorola information?

            3   A.     No.

            4                  MR. CLOERN:   Let's pull up DDX-2147 and 2148, please.

00:52:28    5   BY MR. CLOERN:

            6   Q.     The VOX doc, does this indicate to you the known willful

            7   sharing of stolen Motorola information?

            8   A.     Again, no.

            9   Q.     Okay.    And that was the VOX doc.

00:52:51   10                  MR. CLEORN:   Please let's pull up DDX-21.49 and 21.50

           11   now.

           12   BY MR. CLOERN:

           13   Q.     This is the LTD conformance document associated with Roger

           14   Liang.       Does that indicate to you the known willful sharing of

00:53:10   15   stolen Motorola information?

           16   A.     No.

           17   Q.     Let's go to the next please, the framer_api.            Does this

           18   indicate to you the known willful sharing of stolen Motorola

           19   information by and, again, by Hytera engineers who were not

00:53:31   20   ex-Motorolans?

           21   A.     No.

           22   Q.     And I should have included that qualification to my other

           23   questions.       Do any of the documents we've just talked about

           24   indicate to you the knowing willful sharing of stolen Motorola

00:53:47   25   information by Hytera engineers other than G.S. Kok, Sam Chia,
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 43 of 238 PageID #:61658
                                         Grimmett - direct by Cloern
                                                                                           4438

            1   Y.T. Kok and Peiyi Huang?

            2   A.   No.

            3              MR. CLOERN:      Okay.   Let's go to 21.54, please.

            4   BY MR. CLOERN:

00:54:05    5   Q.   This is the final document that we talked about, PTX-530,

            6   531, the testing document.

            7              Does the emailing around by Hytera engineers who were

            8   not ex-Motorolans, does this indicate, PTX-530 and 531, the

            9   knowing willful use and sharing of Motorola stolen

00:54:29   10   information?

           11   A.   No.

           12   Q.   All right.     What are we left with, out of Dr. Rangan's Web

           13   of Sharing, if you take off the Hytera engineers from those

           14   documents who were not -- that do not in your opinion amount

00:54:49   15   to the knowing willful use and sharing of stolen Motorola

           16   information?

           17   A.   We're just left with G.S. Kok, Y.T. Kok, Samuel Chia and

           18   Peiyi Huang.

           19   Q.   Let's turn to your opinion, fourth opinion, opinion D.

00:55:11   20   What is your opinion?

           21   A.   So my fourth opinion is that none of Motorola's alleged

           22   trade secrets are actually trade secrets.

           23   Q.   What criteria did you apply in evaluating Motorola's

           24   alleged trade secrets?

00:55:25   25   A.   So there is three criteria that I use, that the
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 44 of 238 PageID #:61659
                                         Grimmett - direct by Cloern
                                                                                           4439

            1   information described in the trade secret is not generally

            2   known; that it derives a value or a benefit from not being

            3   generally known; and that reasonable measures have been taken

            4   to keep that information secret.

00:55:46    5   Q.   And is this what -- is that related to sort of the second

            6   that you mentioned, derives value from not being generally

            7   known, is that what Dr. Wicker referred to as the secret sauce

            8   in his analysis?

            9   A.   Exactly, yes.      When he described trade secrets, he used

00:56:04   10   the term "secret sauce" several times.

           11   Q.   Has Motorola identified the secret sauce for any of its

           12   alleged 21 trade secrets?

           13   A.   They've made some claims of what's the secret sauce for

           14   some of them.      For others they didn't say what was special or

00:56:19   15   beneficial.

           16   Q.   And for the ones where a claim was made to some sort of

           17   secret sauce, was there anything specific or was it things

           18   like it's faster, it's better?

           19   A.   The latter, so nothing specific.           So they've said that

00:56:39   20   carrier detect was more sensitive.           They didn't quantify it in

           21   terms of a percentage or decibels or anything quantifiable.

           22              MR. CLOERN:      Okay.   Can we look at DDX-21.58, please.

           23   BY MR. CLOERN:

           24   Q.   Well, what are you showing on this slide, Mr. Grimmett?

00:56:59   25   A.   So this is just a bit more detail on this fourth opinion,
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 45 of 238 PageID #:61660
                                         Grimmett - direct by Cloern
                                                                                           4440

            1   that Motorola felt it specifically identified what the trade

            2   secrets are, that they then described in extremely broad terms

            3   and don't convey any competitive advantage or explain what the

            4   benefit to the secret is.

00:57:22    5   Q.   And second large bullet?

            6   A.   So the second one is they've not been treated as trade

            7   secrets.     So when we look at the documentation, they're not

            8   really appropriately marked.          They've not taken reasonable

            9   measures to protect the information.            And there is quite a lot

00:57:40   10   of evidence that they weren't treated as trade secrets at the

           11   time back in 2008 by the engineers themselves at Motorola.

           12   Q.   Mr. Grimmett, is it your opinion that Motorola as a

           13   company doesn't have any trade secrets at all?              Is that what

           14   you are saying?

00:57:54   15   A.   No, I'm not saying that at all.          I'm sure that a company

           16   as large as Motorola with its history would have trade

           17   secrets.     But not the 21 as they described here.

           18   Q.   In fact, have you seen evidence in this case that Motorola

           19   has specific trade secrets related to DMR?

00:58:13   20   A.   Yes, I have.

           21   Q.   And they were listed out on a spreadsheet?

           22   A.   I've seen three specific trade secrets for DMR, but

           23   they're not included in the 21 in this case.

           24              MR. CLOERN:      Mr. Montgomery, can you pull up

00:58:29   25   DTX-4287, please, and look at the Matrix trade secrets tab.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 46 of 238 PageID #:61661
                                         Grimmett - direct by Cloern
                                                                                           4441

            1   BY MR. CLOERN:

            2   Q.   What is this, Mr. Grimmett?

            3   A.   So this is the three trade secrets I referred to just now.

            4   And these were identified as trade secrets by Motorola

00:58:50    5   engineers.     They were submitted to a committee to review, and

            6   they were placed on this register once they were determined to

            7   be trade secrets.

            8                MR. CLOERN:    Can we go to the first tab, Matrix

            9   patents.

00:59:04   10   BY MR. CLOERN:

           11   Q.   Matrix, what is Matrix?

           12   A.   Matrix is the project name for Motorola's DMR development.

           13   Q.   Okay.    And there is a lot of patents listed here for

           14   Matrix DMR development, right?

00:59:15   15   A.   Yeah.

           16   Q.   And can we go to the second tab, Publications.

           17                And this is information that Motorola has published

           18   so that others can't get a patent on it, right?

           19   A.   That's right.      They put it in the public domain, which

00:59:35   20   means that someone else then can't claim it as a patent.

           21   Q.   And could someone claim this as a trade secret?

           22   A.   No.

           23   Q.   Because it's been put in the public domain?

           24   A.   That's right.

00:59:43   25   Q.   And what is in the Motorola patents on the first tab, can
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 47 of 238 PageID #:61662
                                         Grimmett - direct by Cloern
                                                                                           4442

            1   those be claimed as trade secrets?

            2   A.   No, they can't.

            3   Q.   And is that because patents are in the public domain?

            4   A.   Correct.

00:59:54    5   Q.   Okay.    Now, and so let's go back to the Trade Secret tab.

            6                So there is, I don't know, over a hundred, 200

            7   entries there total in this spreadsheet, correct?

            8   A.   Of that order, yeah.

            9   Q.   So there is a lot of bits of technology that Motorola DMR

01:00:15   10   engineers have sent up through their committees and

           11   procedures?

           12   A.   Yeah.    Motorola create a lot of intellectual property and

           13   are in the habit of registering patents.

           14   Q.   And a lot of those became patents, some of them became

01:00:30   15   defensive publications and some became trade secrets?

           16   A.   That's right.

           17   Q.   Are there patents related to the 21 trade secrets that are

           18   asserted?

           19   A.   There are.

01:00:45   20   Q.   Are these three trade secrets here asserted in this case

           21   among the 21?

           22   A.   No.

           23                MR. CLOERN:    Please pull up DDX-21.59,

           24   Mr. Montgomery.

01:01:05   25   BY MR. CLOERN:
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 48 of 238 PageID #:61663
                                         Grimmett - direct by Cloern
                                                                                           4443

            1   Q.   Now, can you just orient us as to these trade secrets that

            2   are asserted?

            3   A.   So this is a list of all 21 trade secrets.             It's a similar

            4   demonstrative as the one that you saw from

01:01:22    5   Ms. Frederiksen-Cross while she was talking about software

            6   only.

            7               But I've added to this the testing trade secret here

            8   and the hardware trade secret, 141, and I've also included the

            9   hardware element of the repeater trade secret as well.

01:01:38   10   Q.   And so there is 142 is for the repeater overall, right?

           11   A.   Yes.    So it appears here and here (indicating).

           12   Q.   And the software part is at the block at the top and the

           13   hardware part of the repeater is at the bottom?

           14   A.   That's correct.

01:01:56   15   Q.   What is this dotted line 53 around a number of the boxes?

           16   A.   So if we look at the key, 53 is a software architecture.

           17   And Motorola have described that as consisting of trade secret

           18   60, 50, 67, 52 and 51.

           19   Q.   Why are some boxes inside other boxes?

01:02:22   20   A.   Because there is a large overlap between the trade

           21   secrets.     So 53 is a good example of this, where the

           22   description of the trade secret for 53 includes source code

           23   and documentation from those other trade secrets I just

           24   identified.     But it doesn't -- Motorola has not identified any

01:02:42   25   additional source code or documents that haven't already been
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 49 of 238 PageID #:61664
                                         Grimmett - direct by Cloern
                                                                                           4444

            1   claimed for another trade secret.

            2   Q.   54, 55 and 56, that's carrier detect, squelch and noise

            3   suppression?

            4   A.   Yes.

01:02:56    5   Q.   And their 60 is DSP framework?

            6   A.   Yes.

            7   Q.   Are carrier detect, squelch and noise suppression all part

            8   of the DSP framework?

            9   A.   They are.

01:03:07   10   Q.   And does Motorola cite to the same source code for DSP 60

           11   as it does for 54, 55, 56, the three pieces?

           12   A.   Yes.

           13   Q.   And 137, is that all DSP code?

           14   A.   That's all the DSP code.

01:03:27   15   Q.   So everything in 54, 55, 56 and 60 is also in 137?

           16   A.   Yes.

           17   Q.   And is everything in 134, that's all code?

           18   A.   All the source code for DMR.

           19   Q.   So everything in 137 is in 134?

01:03:41   20   A.   Yes.

           21   Q.   And there is two chips or two cores, right, a DSP core and

           22   ARM core, which is also known as a host?

           23   A.   Yes.

           24   Q.   And so this is where all the -- 137 is where all the DSP

01:03:53   25   code is?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 50 of 238 PageID #:61665
                                         Grimmett - direct by Cloern
                                                                                           4445

            1   A.   Correct.

            2   Q.   And 136 is where all the host code is?

            3   A.   Yes.

            4   Q.   So 136 is in 134 as well?

01:04:00    5   A.   Yes.

            6   Q.   And 142, that's the repeater?

            7   A.   Yes.

            8   Q.   The repeater software is overlapping with the DSP and the

            9   host?

01:04:07   10   A.   Yes.

           11   Q.   And that's all, 142 is all in there as well, right?

           12   A.   That's right.

           13   Q.   Now, are all of this code either here, here or here

           14   (indicating)?

01:04:23   15   A.   Yes.

           16   Q.   Is there any code cited for these guys, 134, 137, 136 and

           17   142, is there any code cited for them that's not already cited

           18   down here?

           19   A.   No.

01:04:42   20   Q.   And then testing and hardware, that's completely separate

           21   from source code?

           22   A.   Yeah.    That's documentation.

           23   Q.   Now let's talk about -- I'm sorry, I want to ask you some

           24   questions on noise suppression first.            Is noise suppression

01:05:03   25   known in the industry?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 51 of 238 PageID #:61666
                                         Grimmett - direct by Cloern
                                                                                           4446

            1   A.   Yes, it is well-known.

            2   Q.   Do you consider noise suppression to be a valuable

            3   component of DMR radios, something on which manufacturers

            4   would distinguish their products?

01:05:14    5   A.   No.

            6   Q.   Is Motorola's digital noise -- let me ask, let me ask a

            7   question.

            8               Do you drive cars?

            9   A.   Yes.

01:05:23   10   Q.   In the UK, even maybe on the wrong side of the road?

           11   A.   Well, I say the wrong side of the road, but it's the left.

           12   Q.   Do the cars have steering wheels?

           13   A.   Yes.

           14   Q.   Just as a general consumer, do people generally choose one

01:05:40   15   car over another based on the steering wheel?

           16   A.   No.

           17   Q.   But is a steering wheel something every car has to have?

           18   A.   Yes.

           19   Q.   Is that how -- is that the case with noise suppression?

01:05:51   20   A.   Yes.

           21   Q.   Is Motorola's digital noise suppression a trade secret?

           22   A.   No.

           23   Q.   Why not?

           24   A.   It uses a third-party library that all DMR radios have to

01:06:03   25   use to interoperate with each other.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 52 of 238 PageID #:61667
                                         Grimmett - direct by Cloern
                                                                                           4447

            1   Q.   So there is an agreement through the DMR Association that

            2   everybody that makes a DMR has to buy their noise suppression

            3   technology from the same third party?

            4   A.   Yes.

01:06:14    5   Q.   What is that third party's name?

            6   A.   It's called DVSI.

            7   Q.   Hytera and Motorola have the exact same DVSI noise

            8   suppression they buy from DVSI?

            9   A.   Correct.

01:06:24   10   Q.   So Motorola doesn't own it, so it can't be their trade

           11   secret?

           12   A.   Correct.

           13   Q.   What about Motorola's analog noise suppression, is that a

           14   trade secret?

01:06:32   15   A.   No.

           16   Q.   Why not?

           17   A.   So the algorithm that they use for their analog noise

           18   suppression is published in a standard called the IS-127

           19   standard.

01:06:42   20   Q.   So Motorola's way of doing noise suppression for the

           21   analog portion of a DMR radio is made public in a standard?

           22   A.   Correct.

           23               THE COURT:    Are you talking, are these questions

           24   related to now, the contemporary, or at some point in time?                  I

01:06:59   25   don't think it's clear to the jury.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 53 of 238 PageID #:61668
                                         Grimmett - direct by Cloern
                                                                                           4448

            1   BY MR. CLOERN:

            2   Q.   The question about --

            3              MR. CLOERN:      I'll clarify, Your Honor.

            4              THE COURT:     The last several questions, do they refer

01:07:07    5   to what is happening now in 2020 or at some earlier point in

            6   time, and if so, when?

            7   BY MR. CLOERN:

            8   Q.   Mr. Grimmett, can you answer generally about, let's take

            9   2010.    In 2010, are your answers that you just gave about

01:07:26   10   noise suppression, digital and noise suppression analog, are

           11   they correct as of 2010?

           12   A.   They are.

           13   Q.   Motorola claims that the way it coded --

           14              THE COURT:     Just a minute.

01:07:48   15              Are you aware this lawsuit was filed in 2017.

           16              THE WITNESS:      I am.

           17              THE COURT:     All right.     Proceed.

           18   BY MR. CLOERN:

           19   Q.   Are the answers the same for 2017?

01:07:55   20   A.   They are.

           21   Q.   Motorola claims the way that it coded its publicly known

           22   algorithm is a trade secret.          Do you agree with that?

           23   A.   No.

           24   Q.   Why not?

01:08:09   25   A.   Because once you've got the algorithm, the coding is quite
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 54 of 238 PageID #:61669
                                          Grimmett - direct by Cloern
                                                                                           4449

            1   benign.     So two implementations from different manufacturers

            2   will be different and obviously is kept confidential, it's not

            3   shared, but the end result will be the same because it's the

            4   algorithm that makes the noise suppression work.

01:08:30    5   Q.   So the secret sauce then would be the algorithm, which is

            6   public?

            7   A.   Correct.

            8   Q.   And the coding it is just writing it into computer code?

            9   A.   Yeah.    The only value to the computer code really is the

01:08:41   10   time it takes to write it.

           11   Q.   And that time is exactly what you've accounted for in your

           12   6 month estimate, correct?

           13   A.   That's correct.

           14                THE COURT:    Timing is of value?

01:09:03   15                THE WITNESS:    Yes.

           16   BY MR. CLOERN:

           17   Q.   Now, were you here when Dr. Wicker described Motorola's

           18   noise suppression as having high performance as being the

           19   secret sauce and played audio?

01:09:14   20   A.   Yes.

           21                MR. CLOERN:    Mr. Montgomery, can you pull up PDX-8.66

           22   and 8.67 and just play the audio, please.

           23          (Playing of the audio excerpts)

           24   BY MR. CLOERN:

01:09:32   25   Q.   And so did you understand that that first bit of audio had
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 55 of 238 PageID #:61670
                                         Grimmett - direct by Cloern
                                                                                           4450

            1   the voice in it, you just couldn't hear it over the airplanes?

            2   A.   That's what Dr. Wicker said.

            3   Q.   And the second bit was with the voice removed through what

            4   Dr. Wicker claimed was DMR, Motorola's DMR noise suppression

01:10:01    5   technology?

            6   A.   Yes.

            7   Q.   Was that DMR Motorola's noise suppression technology?

            8   A.   No, it wasn't.      It was an APCO P25 noise suppression.

            9   Q.   And is an APCO P25 noise suppression, is that another

01:10:14   10   Motorola radio?

           11   A.   It is.

           12   Q.   A different Motorola radio?

           13   A.   Yes.

           14   Q.   Is it a DMR radio?

01:10:19   15   A.   No.    It's completely different technology.

           16   Q.   In what way?

           17   A.   Well, that particular radio has two microphones in it.

           18   And one is specifically there to remove noise.              A DMR radio

           19   doesn't have two microphones.          It has one.

01:10:32   20   Q.   How did you find out that what Dr. Wicker played here at

           21   trial, in fact, was not noise suppression from a DMR radio?

           22   A.   So I've been using radios all my life, and I know what a

           23   DMR radio sounds like.        So when I heard the clip, it didn't

           24   sound like a DMR radio I had ever heard.             So I went on the

01:10:57   25   Internet and I Googled and I found that was a P25 radio.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 56 of 238 PageID #:61671
                                           Grimmett - direct by Cloern
                                                                                           4451

            1                 MR. CLOERN:    Can we bring up DTX- --

            2                 THE COURT:    Is it your testimony that the radio that

            3   the jury has seen does not have voice, sound, sound

            4   suppression within it?

01:11:14    5                 THE WITNESS:    It does have noise suppression.

            6                 THE COURT:    Noise suppression.      I'll rephrase the

            7   question.

            8                 Are you saying that the radio that the jury has does

            9   not have noise suppression built into it?

01:11:28   10                 THE WITNESS:    It does have noise suppression built

           11   in.

           12                 THE COURT:    All right.    Proceed.

           13   BY MR. CLOERN:

           14   Q.    Is the DMR radio the jury has seen though, does it have

01:11:38   15   noise suppression that's different than what Dr. Wicker played

           16   from the P25 radio?

           17   A.    Yes, it does.

           18   Q.    And in what way is it different?

           19   A.    It uses this DVSI Codec with its noise suppression.              So

01:11:52   20   it's a completely different technology.             And I've prepared a

           21   demonstrative so we can hear the difference.

           22   Q.    And is there also additional hardware on the P25 radio?

           23   A.    Yeah.

           24   Q.    Does it have an extra mic -- tell us about the extra

01:12:07   25   hardware.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 57 of 238 PageID #:61672
                                         Grimmett - direct by Cloern
                                                                                           4452

            1   A.   So it's got a specific microphone to pick up background

            2   noise to then be able to subtract it in a much better way than

            3   a DMR radio.

            4   Q.   So it's got a special second microphone to perform noise

01:12:19    5   suppression?

            6   A.   And different software as well.

            7   Q.   And does the DMR radio have that other microphone or the

            8   additional software?

            9   A.   No.

01:12:29   10               MR. CLOERN:     Can we bring up DDX-5522, please,

           11   Mr. Montgomery.

           12   BY MR. CLOERN:

           13   Q.   Is this the YouTube video you found by searching the

           14   Internet?

01:12:40   15   A.   It is.    It's exactly the same voice clip that Dr. Wicker

           16   used.

           17   Q.   And this is, and it says on here that it's an APCO P25

           18   radio?

           19   A.   It does, yeah.

01:12:56   20   Q.   So in an attempt to prove that Motorola's DMR radios do in

           21   fact have a secret sauce for noise suppression, Dr. Wicker

           22   actually played audio from a higher end, much more expensive,

           23   completely different Motorola radio, is that right?

           24   A.   Correct.

01:13:16   25   Q.   Now, you mentioned you have a demonstrative that shows
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 58 of 238 PageID #:61673
                                         Grimmett - direct by Cloern
                                                                                           4453

            1   what a DMR radio sounds like?

            2   A.   I have, yes.

            3                MR. CLOERN:    Mr. Montgomery, can we pull up DDX-2160,

            4   please, and play that.

01:13:33    5           (Playing of the audio excerpt)

            6   BY MR. CLOERN:

            7   Q.   So is that a test you performed?

            8   A.   Yeah.    So I used Dr. Wicker's sound, the airport sound in

            9   the background playing on my laptop.            I used the very radio

01:13:54   10   that the jury have, which is this one here, to speak into

           11   whilst I'm right by that noisy sound.            I used another radio in

           12   a different room to record the results.

           13                MR. CLOERN:    Mr. Montgomery, can you pull up

           14   DDX-21.61.

01:14:09   15   BY MR. CLOERN:

           16   Q.   Did you perform another test with a comparable radio from

           17   another manufacturer?

           18   A.   Yeah.    So to compare it I did exactly the same test using

           19   a Simoco radio, which you've not yet got.              That's this one

01:14:23   20   here.    You'll want to see it later.         And this one sounds very

           21   similar.

           22                Now, when we play the clip it might sound a little

           23   better.    It's not better.       It's just that I was probably

           24   speaking slightly closer to the microphone, which isn't

01:14:37   25   deliberate.     It's just this isn't a laboratory test condition.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 59 of 238 PageID #:61674
                                          Grimmett - direct by Cloern
                                                                                           4454

            1          (Playing of the audio excerpt)

            2   BY MR. CLOERN:

            3   Q.   So in both calls from the Motorola radio and Simoco radio,

            4   they're both DMR radios, is that correct?

01:14:56    5   A.   Yeah.    And you can, you can hear the voice coming out.               So

            6   noise suppression is working.          It's just nowhere near as good

            7   as what we heard on the P25 radio.

            8   Q.   You can still hear the background airplane noise, right?

            9   A.   Correct.     And it's removing some of it, but not all of it.

01:15:15   10                THE COURT:    Does that distinguish between the

           11   suppression and distinction?

           12                THE WITNESS:    No.   It's just a different type of

           13   suppression.

           14                THE COURT:    What would be the ultimate suppression?

01:15:28   15                THE WITNESS:    The P25 is as good as it gets.

           16                THE COURT:    The ultimate suppression would be

           17   silence, right?

           18                THE WITNESS:    Yeah.

           19                THE COURT:    All right.    Proceed.

01:15:36   20   BY MR. CLOERN:

           21   Q.   So in your opinion, is the Motorola DMR noise suppression

           22   any better than any other manufacturers' noise suppression

           23   given that everybody gets noise suppression from the same

           24   third-party technology?

01:15:52   25                THE COURT:    Is that an issue in this case?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 60 of 238 PageID #:61675
                                         Grimmett - direct by Cloern
                                                                                           4455

            1              What is the plaintiffs' position regarding whether

            2   that's an issue?

            3              MR. ALPER:     Not at all an issue.         The issue is that

            4   they stole Motorola's noise suppression technology.

01:16:06    5              MR. CLOERN:      Your Honor --

            6              THE COURT:     It's not whose is the best.          So move on

            7   to another area.

            8              MR. CLOERN:      Well, Your Honor, may I respond?          We

            9   believe it is an issue in the case that the trade --

01:16:26   10              THE COURT:     Not whether Samoas or whatever that

           11   company's sound suppression instrument is better than Hytera's

           12   or Motorola's or Kenwood or anyone else.             That's not the issue

           13   in this case.

           14              MR. CLOERN:      But, Your Honor --

01:16:41   15              THE COURT:     We're talking here about the trade

           16   secrets and copyright with respect to the patent, not who is

           17   the best in the industry.         It just confuses the issue.

           18              So its probative value is substantially outweighed by

           19   the danger of unfair prejudice that could come from it or

01:16:57   20   elongating this trial to bring in other evidence with respect

           21   to people who claim expertise in which instrument is better

           22   than another.

           23              So let's move on to another point here.

           24              MR. CLOERN:      Understood, Your Honor.        One clarifying

01:17:13   25   question, if I may?       Dr. Wicker made a number of claims in his
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 61 of 238 PageID #:61676
                                         Grimmett - direct by Cloern
                                                                                           4456

            1   testimony that Motorola --

            2              THE COURT:     Do you lead -- stop the leading of the

            3   witness to begin with and move on to another area.

            4   BY MR. CLOERN:

01:17:31    5   Q.   Let's turn to trade secret 55, squelch.            Is squelch a

            6   well-known concept?

            7   A.   It is.

            8   Q.   Do you consider squelch to be a valuable component of a

            9   DMR radio?

01:17:42   10   A.   It's an analog feature, not digital DMR.             But all analog

           11   radios and all DMR radios that support analog mode all have

           12   squelch.

           13              MR. CLOERN:      Mr. Montgomery, please pull up DTX-3650.

           14              THE COURT:     Just a minute.

01:17:57   15              Please read the question back to the witness.

           16         (Question read)

           17   BY THE WITNESS:

           18   A.   No.

           19   BY MR. CLOERN:

01:18:16   20   Q.   And do you understand that these questions relate to the

           21   portion of or your criteria that you looked at for trade

           22   secrets related -- that involves whether there is value to

           23   being trade secret?

           24   A.   Correct.

01:18:37   25   Q.   So is it your understanding that information would be a
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 62 of 238 PageID #:61677
                                         Grimmett - direct by Cloern
                                                                                           4457

            1   trade secret simply because it's confidential?

            2   A.   No.

            3   Q.   Must it also derive value from being secret?

            4   A.   That's the criteria I've applied.

01:18:52    5   Q.   And do you also in your -- in how you've considered that

            6   factor, is part of that whether or not there is a competitive

            7   advantage to what is alleged to be secret?

            8   A.   Correct.

            9   Q.   And determining whether or not value is derived from being

01:19:09   10   secret?

           11   A.   Yes.

           12   Q.   Is Motorola's claimed squelch trade secret for both analog

           13   and digital squelch?

           14   A.   No.    It's just analog.

01:19:25   15               MR. CLOERN:     DTX-3650, please, Mr. Montgomery.

           16   BY MR. CLOERN:

           17   Q.   What is this, Mr. Grimmett?

           18   A.   This is a patent from Motorola for carrier squelch.

           19   Q.   So in your view, given this patent --

01:19:42   20               THE COURT:    All right.     Just a minute.

           21               Members of the jury, you may go to lunch.            And please

           22   return at 12:30.

           23               Counsel, please remain.

           24               The witness may leave the stand.

01:19:54   25          (Witness steps out.       Jury out)
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 63 of 238 PageID #:61678
                                         Grimmett - direct by Cloern
                                                                                           4458

            1              THE COURT:     When the Court ruled on your motion to

            2   permit the witness to testify under Rule 702, there was no

            3   reference to copyright or patent, and there is nothing --

            4   please be seated.

01:20:29    5              There is nothing in the background of the defendant

            6   to suggest expertise in the area of copyright or patent.

            7              Even as he has testified here, there are very few

            8   references to what principles and methods that he is applying,

            9   whether any of it has been tested by others, whether his

01:20:56   10   methodology has gained widespread acceptance.

           11              I don't know what publications he has actually

           12   published in the area.        There is no suggestion of peer review.

           13              But with respect to copyrights and patents, his

           14   background is silent.        And so I don't intend to permit him to

01:21:17   15   proceed under 702 claiming expertise with respect to patents

           16   and copyrights.

           17              MR. CLOERN:      Your Honor, may I briefly respond?

           18              THE COURT:     Yes, go ahead.

           19              MR. CLOERN:      All Mr. Grimmett, all we plan to ask

01:21:33   20   Mr. Grimmett is whether or not what Motorola claims to be a

           21   trade secret is publicly disclosed, whether it's secret or

           22   not.    And if it's in a patent, it's not secret.            Just as

           23   someone with technical knowledge of what squelch is, having

           24   looked at Motorola's claimed squelch trade secret, he's just

01:21:54   25   testifying whether it's publicly disclosed, whether that's --
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 64 of 238 PageID #:61679
                                         Grimmett - direct by Cloern
                                                                                           4459

            1              THE COURT:     A patent is a little more -- patent law

            2   is a little more complicated than having someone with this

            3   man's background tell the jury or to give his analysis of

            4   patents and patent applications and the procedure ultimately

01:22:13    5   for the issuance of patents.

            6              I understand the distinction between admissibility of

            7   testimony and weight.        But in terms of the gatekeeping

            8   function, this man is not qualified.            This witness is not

            9   qualified.

01:22:28   10              And if one were looking for a case, Wheeling

           11   Pittsburgh Steel versus Beelman River Terminals, a case that

           12   the Court has some fundamental experience with, which would

           13   support my position in terms of the scope and breadth of

           14   claimed expertise.       So I'm just saying you have not

01:22:55   15   established it with this witness, that he can tell the jury

           16   directly or indirectly his analysis of a patent, what it

           17   claims, what it doesn't claim, the procedure involved and so

           18   forth.

           19              It would take more than this witness to qualify to do

01:23:16   20   that.    And his qualification such as he claims do not convince

           21   me in terms of the gatekeeping function that he should be

           22   permitted to tell the jury about these matters.

           23              And so the ruling is to avoid any inquiry of this

           24   witness regarding patents and copyright.

01:23:41   25              As I said with respect to the last witness, you might
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 65 of 238 PageID #:61680
                                         Grimmett - direct by Cloern
                                                                                           4460

            1   have called a true expert in that area.            There are many within

            2   walking distance of this building if one were looking for

            3   them.

            4              But this gentleman from the United Kingdom does not

01:23:57    5   have the qualifications to permit him to testify as an expert

            6   or in terms of 702 on issues involving copyright or patents.

            7   And that's the ruling.

            8              And so come back after lunch.          We will go from there.

            9              MR. CLOERN:      Your Honor, may I make one final, one

01:24:18   10   statement just for the record?

           11              THE COURT:     I understand you're not in agreement with

           12   the ruling, but what is it?

           13              MR. CLOERN:      Your Honor, one of -- the cases are

           14   clear that one of skill in the art, meaning just a technical

01:24:35   15   person, is qualified to say just technic -- what is the

           16   technical disclosure within a patent.

           17              And Mr. Grimmett is qualified as one of skill in the

           18   art in radio features like squelch, and so that's just, that's

           19   our position, that he's one of skill in the art for technical,

01:24:53   20   and that qualifies him under hundreds of cases to speak on

           21   what is the technical disclosure in a patent, not about the

           22   law of patents themselves.         But that, I just wanted to make

           23   sure that was --

           24              THE COURT:     You have made the record on your

01:25:06   25   objection.     Much of what this witness has testified to has
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 66 of 238 PageID #:61681
                                         Grimmett - direct by Cloern
                                                                                           4461

            1   been a homemade methodology.

            2              There is little reference in what he has been saying

            3   as to what other experts within his field, how they would

            4   approach matters or that his views would gain widespread

01:25:25    5   acceptance.

            6              I certainly have permitted him to say a great deal in

            7   this case.     I have not denied him the opportunity to express

            8   his opinions, some of which may be speculations.               But that

            9   would be a matter of weight the jury would give to his

01:25:46   10   testimony when determining his credibility.

           11              But I'm not going to extend that into the area of

           12   copyright and patent testimony.

           13              MR. CLOERN:      Thank you.

           14              THE COURT:     You've made the record.         The Court has

01:26:01   15   made the ruling.

           16              MR. CLOERN:      Thank you, Your Honor.

           17              THE COURT:     All right.     Come back in an hour.

           18          (Recess 11:30 a.m. to 12:30 p.m.)

           19                             C E R T I F I C A T E

           20            I, Jennifer S. Costales, do hereby certify that the
                foregoing is a complete, true, and accurate transcript of the
           21   proceedings had in the above-entitled case before the
                Honorable CHARLES R. NORGLE, one of the judges of said Court,
           22   at Chicago, Illinois, on January 28, 2020.

           23                                     /s/ Jennifer Costales, CRR, RMR
                                                  Official Court Reporter
           24                                     United States District Court
                                                  Northern District of Illinois
           25                                     Eastern Division
Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 67 of 238 PageID #:61682

                                                                                    4462

     1
                          IN THE UNITED STATES DISTRICT COURT
     2                       NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
     3
         MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
     4   SOLUTIONS MALAYSIA SDN. BHD,                         )
                                                              )
     5                  Plaintiffs,                           )
         vs.                                                  )   Chicago, Illinois
     6                                                        )
         HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   January 28, 2020
     7   HYTERA AMERICA, INC., and HYTERA                     )
         COMMUNICATIONS AMERICA (WEST), INC.,                 )
     8                                                        )
                        Defendants.                           )   12:34 o'clock p.m.
     9
                                    TRIAL - VOLUME 30-B
   10                            TRANSCRIPT OF PROCEEDINGS

   11               BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
                                     and a jury
   12
         APPEARANCES:
   13
         For the Plaintiffs:         KIRKLAND & ELLIS, LLP
   14                                BY: MR. ADAM R. ALPER
                                          MR. AKSHAY DEORAS
   15                                     MR. BRANDON HUGH BROWN
                                     555 California Street
   16                                Suite 2700
                                     San Francisco, California 94104
   17                                (415) 439-1400

   18                                KIRKLAND & ELLIS, LLP
                                     BY: MR. MICHAEL W. DE VRIES
   19                                     MR. CHRISTOPHER M. LAWLESS
                                     333 South Hope Street
   20                                Suite 2900
                                     Los Angeles, California 90071
   21                                (213) 680-8400

   22
         Court Reporter:             AMY M. SPEE, CSR, RPR, CRR
   23                                Official Court Reporter
                                     United States District Court
   24                                219 South Dearborn Street, Room 2318A
                                     Chicago, Illinois 60604
   25                                Telephone: (312) 818-6531
                                     amy_spee@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 68 of 238 PageID #:61683

                                                                                    4463

     1
         APPEARANCES (Continued):
     2
         For the Plaintiffs:         KIRKLAND & ELLIS, LLP
     3                               BY: MS. MEGAN MARGARET NEW
                                     300 North LaSalle Street
     4                               Chicago, Illinois 60654
                                     (312) 862-7439
     5
                                     KIRKLAND & ELLIS, LLP
     6                               BY: MS. LESLIE M. SCHMIDT
                                     601 Lexington Avenue
     7                               New York, New York 10022
                                     (212) 446-4763
     8
         For the Defendants:         STEPTOE & JOHNSON, LLP
     9                               BY: MR. BOYD T. CLOERN
                                          MR. MICHAEL J. ALLAN
   10                                     MS. JESSICA ILANA ROTHSCHILD
                                          MS. KASSANDRA MICHELE OFFICER
   11                                     MR. SCOTT M. RICHEY
                                     1330 Connecticut Avenue NW
   12                                Washington, DC 20036
                                     (202) 429-6230
   13
                                     STEPTOE & JOHNSON, LLP
   14                                BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
   15                                Suite 4700
                                     Chicago, Illinois 60606
   16                                (312) 577-1300

   17

   18    ALSO PRESENT:               MR. RUSS LUND and
                                     MS. MICHELE NING
   19

   20

   21

   22

   23

   24

   25
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 69 of 238 PageID #:61684
                                         Grimmett - direct by Cloern
                                                                                           4464

            1         (Proceedings heard in open court.           Jury in.)

            2               THE COURT:    Good afternoon, members of the jury.

            3               Please proceed with the witness.

            4        ANDREW GRIMMETT, DEFENDANTS' WITNESS, PREVIOUSLY SWORN

02:29:28    5                       DIRECT EXAMINATION (Resumed)

            6   BY MR. CLOERN:

            7   Q.   In 2008 when the alleged misappropriation occurred, were

            8   squelch, carrier detect, noise suppression, and VOX well-known

            9   radio features in the two-way radio industry?

02:29:40   10   A.   Yes.

           11   Q.   Was it all -- or are they features that were in analog

           12   radios predating DMR radios?

           13   A.   Yes.

           14   Q.   Is the way that one would implement squelch, carrier

02:29:57   15   detect, noise suppression, and VOX into a DMR radio, was that

           16   publicly known?

           17   A.   Yes.

           18   Q.   Including the way that Motorola does it with the exception

           19   of the exact source code that it uses?

02:30:18   20   A.   Yes, the methods and algorithms.

           21   Q.   Did Motorola identify anything about its squelch, carrier

           22   detect, noise suppression, or VOX that provided its radios a

           23   competitive advantage as to those features above other DMR

           24   radios?

02:30:40   25   A.   No.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 70 of 238 PageID #:61685
                                         Grimmett - direct by Cloern
                                                                                           4465

            1   Q.   Do those features -- squelch, carrier detect, noise

            2   suppression, or VOX -- drive consumer demand for DMR radios?

            3   A.   No.

            4   Q.   Okay.    Let's turn to protocol stack and L1 timer trade

02:30:58    5   secrets.

            6                In 2008 when the alleged misappropriation occurred,

            7   was the L1 timer -- is that required by the DMR specification?

            8   A.   Yes, it is.

            9   Q.   Does the L1 -- does the DMR specification state how to --

02:31:19   10   or what's required for the L1 timer, framework, and scheduling

           11   functionality for a DMR radio?

           12   A.   Yes.

           13   Q.   So that's publicly known?

           14   A.   It is.

02:31:29   15   Q.   Do all DMR radios have an L1 timer?

           16   A.   Yes, they have to to meet the standard.

           17   Q.   Do DMR radios -- the different manufacturers of DMR radios

           18   compete on the basis of their L1 timers?

           19   A.   None.

02:31:52   20   Q.   Do they all have to operate the same?

           21   A.   Yes.

           22   Q.   In order to interoperate?

           23   A.   Exactly.

           24   Q.   And the way that -- is there anything special about -- so

02:32:05   25   what an L1 timer has to be, how to do it, that's known and
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 71 of 238 PageID #:61686
                                         Grimmett - direct by Cloern
                                                                                           4466

            1   disclosed in the standard, right?

            2   A.   Yes.

            3   Q.   And is there any advantage to how the L1 timer

            4   functionality is coded given that all radios have to operate

02:32:17    5   the same to interoperate?

            6   A.   No, they all have to be identical in operation.

            7   Q.   Okay.    Trade secret 60, DSP framework.          Can you quickly

            8   just orient us, remind us what a DSP framework is, but very

            9   briefly.

02:32:49   10   A.   Yeah, so a DSP is a digital signal processor.              And the

           11   framework is the software that resides on that that performs

           12   algorithmic functions and the order in which they're

           13   performed.

           14   Q.   And squelch, carrier detect, and noise suppression, are

02:33:07   15   those three algorithmic functions within the DSP framework?

           16   A.   Yes.

           17   Q.   And are there many other algorithmic functions in the DSP

           18   framework?

           19   A.   Yes.

02:33:16   20   Q.   So that's just three of them?

           21   A.   Correct.

           22   Q.   But those three are included in DSP framework?

           23   A.   They are, yeah.

           24   Q.   And the DSP framework refers to the order in which those

02:33:29   25   algorithmic functions are performed when turning analog voice
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 72 of 238 PageID #:61687
                                         Grimmett - direct by Cloern
                                                                                           4467

            1   to digital or vice versa, digital to analog voice?

            2   A.   Yes.    Correct.

            3   Q.   Are those algorithmic functions that are necessary to turn

            4   analog to the DMR form of digital, are those known?

02:33:53    5   A.   Yes, they are.

            6   Q.   Everybody uses the same ones in their DMR radios?

            7   A.   Yes.

            8   Q.   That's how you turn analog to digital DMR?

            9   A.   Yep.

02:34:02   10   Q.   That's -- the order in which those algorithmic functions

           11   are performed, that's part of the DSP framework, right?

           12   A.   Correct.

           13   Q.   And do most of those algorithmic functions have to be

           14   performed in the same order?

02:34:22   15   A.   Some of them do and some of them there's some choice in

           16   which order you do them in.

           17   Q.   For the ones that don't have to be performed in a specific

           18   order, does it matter what order you perform them in?

           19   A.   No.

02:34:36   20   Q.   So the algorithmic functions are known; is that right?

           21   A.   Yes.

           22   Q.   And the order in which many of them have to be performed,

           23   that order is known, that's how it has to be done, right?

           24   A.   Yes.

02:34:53   25   Q.   And for the ones that don't have to be done in a certain
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 73 of 238 PageID #:61688
                                         Grimmett - direct by Cloern
                                                                                           4468

            1   order, it doesn't matter what order you do them in?

            2   A.   Correct.

            3   Q.   Has Motorola articulated anything in this case beyond what

            4   is publicly known about how to implement a DSP framework that

02:35:11    5   is secret and gives its DSP framework some competitive

            6   advantage?

            7   A.   No.

            8   Q.   Do companies compete on the basis of their DSP frameworks?

            9   A.   No.

02:35:20   10   Q.   Do -- in your experience, 20 years building, selling DMR

           11   radios and other radios, do you think most customers even know

           12   what a DSP framework is?

           13   A.   No, they wouldn't have a clue.

           14               MR. CLOERN:     Can we bring up PTX-839, please,

02:35:45   15   Mr. Montgomery.      And could you please pull up Page 82.

           16   BY MR. CLOERN:

           17   Q.   Is this one of the documents that Motorola pointed to

           18   about its DSP framework trade secret?

           19   A.   Yes.

02:35:58   20   Q.   Do you see 6.3.2?

           21   A.   Yep.

           22   Q.   What's that section supposed to be?

           23   A.   It's meant to be the digital left two mode, which is the

           24   TDMA 2 slot, again, the DMR part of the radio.

02:36:14   25   Q.   That's where DMR goes?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 74 of 238 PageID #:61689
                                         Grimmett - direct by Cloern
                                                                                           4469

            1   A.   Yes.

            2   Q.   And that's where the functions and the order of those

            3   functions for the DSP framework is supposed to be disclosed?

            4   A.   That's right.

02:36:23    5   Q.   Is it disclosed there?

            6   A.   No.

            7   Q.   Do you see other documents like this, other documents that

            8   Motorola points to for its DSP framework that actually don't

            9   disclose its digital DSP framework?

02:36:33   10   A.   Yes, in this document and others, there's incomplete

           11   sections.

           12               MR. CLOERN:     Can we please pull up -- I want to turn

           13   to VOX again just for one second.           Can we look at DTX-4971.

           14   BY MR. CLOERN:

02:37:11   15   Q.   Does this e-mail from Dan Zetzl confirm your prior

           16   testimony about the demand for features like VOX for

           17   consumers?

           18   A.   Yes.

           19   Q.   And what does it say in that regard?

02:37:26   20   A.   I can't see where it is in here, but it -- so -- it's this

           21   piece here.     So "In the end, this is a business team decision,

           22   but given the current backlog of feature requests for Matrix

           23   and the lack of customer requests for VOX support since Matrix

           24   launched, I think we need to be careful and consider the

02:37:55   25   amount of effort we spend on providing a VOX solution."
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 75 of 238 PageID #:61690
                                         Grimmett - direct by Cloern
                                                                                           4470

            1   Q.   Okay.    Let's talk -- I want to turn to trade secret 139,

            2   the DMR protocol stack.        Does every DMR radio have a protocol

            3   stack?

            4   A.   Yes.

02:38:21    5   Q.   Are the requirements for the DMR protocol stack defined by

            6   the ETSI DMR standard?

            7   A.   Yes.

            8   Q.   Is that -- has Motorola -- so every DMR radio has a

            9   protocol stack?

02:38:36   10   A.   Correct.

           11   Q.   They all have to, and it's laid out in the ETSI standard

           12   what that protocol stack is?

           13   A.   Yes.

           14   Q.   Have you seen anything in the way that Motorola implements

02:38:47   15   its DMR protocol stack that provides it a competitive

           16   advantage over other DMR radios?

           17   A.   No.

           18   Q.   Has Motorola identified anything in this case that it

           19   claims is -- gives its DMR protocol stack that is, A, secret,

02:39:10   20   and, B, provides some competitive advantage over --

           21   A.   No.

           22   Q.   -- other --

           23   A.   They didn't point to anything when describing the DMR

           24   protocol stack.

02:39:20   25   Q.   Do customers make decisions on whether to buy a DMR radio
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 76 of 238 PageID #:61691
                                         Grimmett - direct by Cloern
                                                                                           4471

            1   based on the how the protocol -- based on the protocol stack's

            2   implementation?

            3   A.   No.

            4               MR. CLOERN:     Can we look at PTX-328, please,

02:39:41    5   Mr. Montgomery.

            6   BY MR. CLOERN:

            7   Q.   What is this document, Mr. Grimmett?

            8   A.   It's entitled Matrix protocol overview.            It's a

            9   presentation from Tom Bohn, dated the 8th of December 2005.

02:39:54   10   Q.   And does this document contain public information about

           11   the protocol stack from Motorola?

           12   A.   Yeah, public information from the ETSI DMR specification.

           13               MR. CLOERN:     Mr. Montgomery, can we pull up DTX-3556,

           14   which is previously admitted.          And can you put PTX-328,

02:40:18   15   Page 2, next to DTX-3556, Page 18.

           16   BY MR. CLOERN:

           17   Q.   And what do we see here, Mr. Grimmett?

           18   A.   So this is the public specification here.             And this is an

           19   identical diagram on this slide.           It's just been copied over

02:40:34   20   from the public document into the Motorola document.

           21   Q.   Now the Motorola document on the left, they claim that's a

           22   trade secret in this case, right?

           23   A.   Yes.    This is one of the documents they said describe

           24   their trade secret.

02:40:44   25   Q.   So is this an example of what you're talking about, where
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 77 of 238 PageID #:61692
                                         Grimmett - direct by Cloern
                                                                                           4472

            1   Motorola points to high-level information that is publicly

            2   known and is claiming it as a trade secret?

            3   A.   Yeah, just one of many.

            4   Q.   And is this throughout the documents, the 71 documents

02:40:55    5   Motorola has pointed to in this case?

            6   A.   Yes.

            7                MR. CLOERN:    Can we put Page 3 next to Page 17,

            8   Page 3 of 328 next to 17 of 3556.

            9   BY MR. CLOERN:

02:41:12   10   Q.   Is that another public diagram Motorola is claiming as a

           11   trade secret?

           12   A.   It is, yes.     And the text below is actually also found in

           13   specification.

           14                MR. CLOERN:    Can we put up Page 5 of PTX-328 next to

02:41:30   15   Page 51 of DTX-3556.

           16   BY MR. CLOERN:

           17   Q.   Is this another example of public information from the

           18   ETSI standard in Motorola documents that Motorola claims are

           19   entirely trade secrets?

02:41:42   20   A.   Yeah, in fact, all 70 -- sorry -- 37 pages of this

           21   presentation contain ETSI public information.

           22   Q.   All 37 pages of the protocol stack --

           23   A.   Yeah.

           24   Q.   -- alleged protocol stack trade secret document contain

02:41:57   25   public information from ETSI?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 78 of 238 PageID #:61693
                                          Grimmett - direct by Cloern
                                                                                           4473

            1   A.   Correct.

            2               MR. CLOERN:     Mr. Montgomery, can you pull up DTX --

            3   these are all previously admitted -- DTX-5519, DTX-5516, and

            4   DTX-5518.

02:42:21    5   BY MR. CLOERN:

            6   Q.   What are these documents, Mr. Grimmett?

            7   A.   These are documents you can find on the Internet from

            8   three different companies that provide DMR protocol stacks for

            9   you to purchased as a developer.

02:42:36   10   Q.   So you can -- when were these publicly available, these

           11   chips for -- that contain DMR protocol stacks?

           12   A.   The earliest one I believe was 2011.            There was another

           13   one in 2012.      So that kind of era.

           14   Q.   Now, did you testify earlier that a DMR radio was

02:42:54   15   essentially an analog radio with the software that turns

           16   analog to digital in sort of the DMR language?

           17   A.   Yeah, there's a bit of hardware involved as well, but

           18   essentially it's a DMR radio -- an analog radio with some

           19   additional functionality to make it digital.

02:43:12   20   Q.   So these companies -- so these companies sell a chip that

           21   provides all of the DMR functionality; is that right?

           22   A.   Correct.     Yeah.

           23   Q.   And the earliest one was as of 2011?

           24   A.   Yes.

02:43:26   25   Q.   How much do these chips cost?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 79 of 238 PageID #:61694
                                         Grimmett - direct by Cloern
                                                                                           4474

            1   A.   About $2.

            2   Q.   So for $2, you can buy all the DMR functionality for a DMR

            3   radio?

            4   A.   Yes.

02:43:37    5   Q.   And if you know how to -- if you've got analog radio

            6   experience, you know how to make analogs, you can take that

            7   DMR chip that provides you everything beyond analog that you

            8   need integrated?

            9   A.   Yes.    That's right.

02:43:50   10   Q.   How long does it take to develop -- to take an analog

           11   radio, use that chip, turn it into a DMR radio?              How long

           12   would it take an average DMR group to do that?

           13   A.   It depends on the company and number of engineers and

           14   experience, but one or two years.

02:44:08   15   Q.   Did Hytera do that?

           16   A.   Yes.

           17   Q.   How long did it take them?

           18   A.   Just under one and a half years.           I think 1.2.

           19   Q.   And did you hear a Hytera witness testify to that?

02:44:21   20   A.   Yes.

           21   Q.   Who was that?

           22   A.   Jim Heyland.

           23   Q.   So is Motorola's protocol stack for DMR -- does anything

           24   have -- Motorola identified anything about its protocol stack

02:44:45   25   that is secret and offers a competitive advantage for the way
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 80 of 238 PageID #:61695
                                          Grimmett - direct by Cloern
                                                                                           4475

            1   it's implemented beyond other DMR radios?

            2   A.   No.

            3   Q.   Okay.    Let's talk about trade secret 21, XCMP.            Remind us

            4   very quickly --

02:45:00    5                THE COURT:    Let's not talk about it.        You may ask

            6   specific questions.        Similarly, I will expect specific answers

            7   to the question that is put to the witness.

            8   BY MR. CLOERN:

            9   Q.   I have questions about XCMP.          Would you briefly state what

02:45:14   10   XCMP is.

           11   A.   It stands for extended control management protocol.               And

           12   it is a protocol, so it's a set of rules, for messages that

           13   can be sent between the radio and an external device, not over

           14   the RF channel, but on a physical connection to the radio.

02:45:34   15   Q.   So you take a radio, hook it with a wire to a computer,

           16   and you can program the radio?

           17   A.   Precisely.     That's one of its uses.

           18   Q.   And specifically XCMP, is that the protocol for that

           19   discussion to happen between the radio and the computer?

02:45:49   20   A.   Yes, it defines all of the messages that get sent.

           21   Q.   Do all radios have the ability to connect to accessories?

           22   A.   Yes.

           23   Q.   And do all of them use a protocol in order to do so?

           24   A.   Yes.

02:46:07   25   Q.   Does Motorola make all of the accessories that its DMR
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 81 of 238 PageID #:61696
                                         Grimmett - direct by Cloern
                                                                                           4476

            1   radios connect to?

            2   A.   No, some are made by third parties.

            3   Q.   Does Motorola share its XCMP protocol with those third

            4   parties?

02:46:25    5   A.   Yes.

            6   Q.   If you take a piece of test equipment, can you monitor the

            7   communication between a radio and an accessory and discern the

            8   protocol?

            9   A.   Yes, you can.

02:46:42   10   Q.   So Motorola's actual XCMP protocol is publicly known?

           11   A.   Yes.

           12   Q.   You can -- anyone can figure it out, anyone with a radio

           13   lab, any DMR manufacturer can figure it out; is that right?

           14   A.   Yeah, I actually found software on the Internet, the

02:46:57   15   people reversed engineered it.

           16   Q.   What is that software?

           17   A.   It's a Wireshark plug-in.         So Wireshark is a piece of free

           18   software you can run on a PC.          And the PC software allows you

           19   to load that in, and it will show you all the XCMP messages.

02:47:13   20   Q.   And the XCMP protocol for Motorola is shared with third

           21   parties who make accessories, right?

           22   A.   Under license, yeah.

           23   Q.   Can we bring up -- oh, please turn in your binder to

           24   DTX-4285.     What is this document?

02:47:32   25   A.   It's called a MOTOTRBO Application Development Kit
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 82 of 238 PageID #:61697
                                         Grimmett - direct by Cloern
                                                                                           4477

            1   Overview.

            2   Q.   And where is this document from?

            3   A.   From Motorola, yeah.

            4   Q.   Did Motorola produce it in this case?

02:47:47    5   A.   Yes.

            6   Q.   And did you rely on it in your analysis?

            7   A.   Yes.

            8               MR. CLOERN:     Your Honor, we'd ask to admit it.

            9               MR. ALPER:    No objection.

02:47:57   10               THE COURT:    It is received and may be published.

           11          (Exhibit No. DTX-4285 was received in evidence.)

           12   BY MR. CLOERN:

           13   Q.   What does Motorola disclose in this document?

           14   A.   It's how the protocol -- the XCMP protocol is used.

02:48:09   15   Q.   And what is an application developer kit?

           16   A.   This is part of the documentation that you would give to a

           17   third party if it wanted to develop some accessory to connect

           18   to a Motorola radio.

           19   Q.   Does Motorola charge those third parties to use XCMP?

02:48:26   20   A.   I don't believe so.       I think the license is free.

           21               THE COURT:    When you use the expression "the license

           22   is free," what do you mean?

           23               THE WITNESS:     I believe that you apply to Motorola

           24   for a license.      They review it.      And if it's granted, they

02:48:42   25   don't charge.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 83 of 238 PageID #:61698
                                         Grimmett - direct by Cloern
                                                                                           4478

            1               THE COURT:    Is there a contractual relationship

            2   between Motorola and someone else?

            3               THE WITNESS:     Yes.

            4   BY MR. CLOERN:

02:49:06    5   Q.   Do you believe Motorola's XCMP through reverse -- so you

            6   mentioned Wireshark earlier.

            7   A.   Yes.

            8   Q.   Is Motorola's XCMP protocol publicly known through the use

            9   of tools like Wireshark?

02:49:19   10   A.   It is, yes.

           11   Q.   Are you aware of anything that is -- that Motorola has

           12   identified in the trial that is secret about its XCMP protocol

           13   and that offers a competitive advantage among -- beyond the

           14   protocols that other DMR manufacturer radios use to speak with

02:49:38   15   accessories?

           16   A.   No, they didn't describe anything of use or benefit.

           17   Q.   I have some questions about trade secret 52, HAL, or the

           18   hardware abstraction layer.

           19               Are hardware -- first, very briefly, what is a

02:50:01   20   hardware abstraction layer?

           21   A.   It's a layer of software that interfaces between some of

           22   the software and the hardware.

           23   Q.   It's been described as a universal plug.             Do you agree

           24   with that?

02:50:12   25   A.   Yes.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 84 of 238 PageID #:61699
                                         Grimmett - direct by Cloern
                                                                                           4479

            1   Q.   You can change out hardware without changing software?

            2   A.   Not quite.     You change a very thin layer of the hardware

            3   abstraction layer if you change the hardware.              It -- the

            4   purpose is that you then don't have to change the rest of the

02:50:30    5   software that sits above it.

            6   Q.   Did Motorola invent hardware abstraction layers?

            7   A.   No.

            8   Q.   Are they unique to Motorola?

            9   A.   No, they're well known.

02:50:38   10   Q.   And within the radio industry or even beyond?

           11   A.   Beyond, yeah.      In any software application that uses

           12   hardware.

           13   Q.   Has Motorola in this case identified anything about the

           14   way it has implemented the hardware abstraction layer in its

02:50:54   15   DMR radios --

           16   A.   No.

           17   Q.   -- that -- I'm sorry.        -- that is secret and that provides

           18   a competitive advantage beyond the hardware abstraction layers

           19   in other DMR radios?

02:51:06   20   A.   No, nothing special.

           21   Q.   Do consumers make purchase decisions based on a hardware

           22   abstraction layer, whether it exists or not or how it

           23   performs?

           24   A.   No, again, consumers wouldn't be aware that it even

02:51:24   25   exists.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 85 of 238 PageID #:61700
                                         Grimmett - direct by Cloern
                                                                                           4480

            1   Q.   I have some questions about trade secret No. 58, VRIS,

            2   V-R-I-S.     And is that what has been referred to as a common

            3   services layer?

            4   A.   Yeah, that's right.

02:51:50    5   Q.   And Motorola's name for that is VRIS?

            6   A.   Correct.

            7   Q.   And Hytera's name for that is RaPIS?

            8   A.   Yes.

            9   Q.   And what is a common services layer?

02:52:04   10   A.   Again, it's just an architectural decision.             It's an

           11   arrangement of software that performs some of the functions.

           12   And you put them in one layer, and then you have a common

           13   interface to access that layer from the rest of the software.

           14   Q.   Is Motorola's implementation of its common services layer

02:52:31   15   known as VRIS publicly known?

           16   A.   Yes.

           17   Q.   And this common services layer, it takes services within

           18   the source code, puts them in one place, and gives them a

           19   common interface; is that fair?

02:52:50   20   A.   That's right.

           21   Q.   And give me one example of the kinds of services so we can

           22   understand.

           23   A.   So a service might be get the time and date from the

           24   radio.    And other areas of the software might need access to

02:53:02   25   that.    So they would use VRIS to send the message to get the
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 86 of 238 PageID #:61701
                                         Grimmett - direct by Cloern
                                                                                           4481

            1   time and date, and then it gets returned.

            2   Q.   So you can have one clock in this courtroom instead of

            3   everyone having their own watches or clocks on their phones?

            4   A.   Yeah, a good example.

02:53:16    5   Q.   Is this -- based on your computer programming background

            6   is a common services layer a common architectural technique?

            7   A.   Yes.

            8   Q.   And it's used in -- is it used just in radios or in a lot

            9   of products?

02:53:35   10   A.   No, any product could be structured this way.

           11   Q.   Is there anything -- have you -- has Motorola identified

           12   anything in this case that is secret about its common services

           13   layer called VRIS and that provides a competitive advantage

           14   over the way other companies implement common services layer?

02:53:59   15   A.   No, they have not pointed to any advantage.

           16   Q.   I'd like to ask you questions about trade secret 79,

           17   connectivity modules and functions.

           18               Quickly, what is a connectivity module and function?

           19   A.   So, again, like XCMP, it's things that are used external

02:54:19   20   to the radio, so things like a USB port or a TCP port that you

           21   would plug into.

           22   Q.   What is a TCP port?

           23   A.   A TCP/IP is used when you access the Internet, for

           24   example.     It's protocol.

02:54:33   25   Q.   Do all radios have connectivity modules like USB ports or
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 87 of 238 PageID #:61702
                                         Grimmett - direct by Cloern
                                                                                           4482

            1   TCP/IP internet ports?

            2   A.   Yes.

            3   Q.   Are the components of what -- of Motorola's alleged

            4   connectivity trade secret, are those components publicly

02:54:58    5   available?

            6   A.   Some of them are, yes.

            7   Q.   Which ones?

            8   A.   TCP, UDP, NMEA.      There might be a few more that spring to

            9   mind.

02:55:13   10   Q.   And has Motorola in this case identified anything about

           11   its connectivity modules and functions that are secret and can

           12   provide a competitive advantage over the connectivity modules

           13   and functions of other DMR radios?

           14   A.   No.

02:55:38   15               MR. CLOERN:     Mr. Montgomery, can we look at PTX-1309,

           16   specifically Page 3.

           17   BY MR. CLOERN:

           18   Q.   Mr. Grimmett, what do we see on Page 3 of PTX-1309?

           19   A.   So this is a diagram from a Motorola document describing

02:55:53   20   their connectivity architecture.

           21               MR. CLOERN:     Mr. Montgomery, can we pull up

           22   DDX-21.69.

           23   BY MR. CLOERN:

           24   Q.   What are we seeing here?

02:56:07   25   A.   So on the right-hand side is a TCP/IP stack, which came
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 88 of 238 PageID #:61703
                                         Grimmett - direct by Cloern
                                                                                           4483

            1   off the Internet, but you find these in textbooks or anywhere

            2   you could find this diagram.          And it describes the various

            3   layers, seven layers, within the stack.            And we can find it

            4   actually represented in fewer layers here in the connectivity

02:56:26    5   diagram.     That's the TCP equivalent.

            6               MR. CLOERN:     Can we go to 21.70, Mr. Montgomery.

            7   BY MR. CLOERN:

            8   Q.   What do we see here, Mr. Grimmett?

            9   A.   So similarly on the right, we've got the USB stack.               And,

02:56:45   10   again, that's found here on the connectivity architecture

           11   again.    So these are actually third-party protocol stacks that

           12   are used in the Motorola device.

           13   Q.   That Motorola is claiming as a trade secret?

           14   A.   Yes.

02:57:01   15               MR. CLOERN:     DDX-21.71, please, Mr. Montgomery.

           16   BY MR. CLOERN:

           17   Q.   What do we see here, Mr. Grimmett?

           18   A.   So this one, again, publicly on the Internet or textbooks

           19   is the NMEA protocol.        This is a public protocol that's used

02:57:15   20   for all GPS messaging.        So the kind of location that you might

           21   use on Google Maps to locate your phone.             And, again, that's

           22   found here (indicating).

           23   Q.   So -- okay.     What's left?

           24   A.   Not much, really.       So we've got the XCMP here that we

02:57:35   25   talked about already.        We've got text message applications,
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 89 of 238 PageID #:61704
                                         Grimmett - direct by Cloern
                                                                                           4484

            1   short message protocol, which is part of the DMR protocol

            2   stacks.    Everyone has those.        The nucleus down here.        This is

            3   the operating system that comes from a third party.

            4               These pieces here we wouldn't find in every radio, so

02:57:59    5   there's some elements in there that probably aren't public.

            6   Q.   Has Motorola in this case identified those nonpublic

            7   elements?

            8   A.   No, they just claim the whole thing.

            9   Q.   Has Motorola stated what is -- what, if anything, about

02:58:17   10   those nonpublic elements provides a competitive advantage to

           11   Motorola radios over other manufacturers' DMR radios?

           12   A.   No, in fact -- I mean, this one down here is just how

           13   to -- how you press a button on the keypad, and then the

           14   message gets sent to the application software.              So, again,

02:58:35   15   every radio does that.

           16   Q.   Do -- are these -- is the connectivity and functions, what

           17   Motorola has identified, is that something that DMR

           18   manufacturers compete on for consumer purchases?

           19   A.   No.

02:58:54   20   Q.   So people aren't making decisions -- all the radios have

           21   USB connections, for example?

           22   A.   They'll have some form of connection, USB, TCP, serial.

           23   People dont compete.

           24   Q.   I have some questions on trade secret No. 51, the

02:59:16   25   operating system abstraction layer and radio operating system.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 90 of 238 PageID #:61705
                                         Grimmett - direct by Cloern
                                                                                           4485

            1   Are operating system abstraction layers well known?

            2   A.   Yes.

            3   Q.   So is this similar to a hardware system abstraction layer?

            4   A.   Yes, it is exactly the same concept, but for an operating

02:59:36    5   system instead of the hardware.

            6   Q.   Do all electronic -- are they available for use in all

            7   electronic products?

            8   A.   Yeah, not just radios.

            9   Q.   So this is a software architecture tool that can be used?

02:59:46   10   A.   Yes.

           11   Q.   Not limited to radios?

           12   A.   No.

           13   Q.   And not DMR radios?

           14   A.   No.

02:59:51   15   Q.   Is it -- has it been publicly known, textbook-level

           16   understanding in computer programming to use operating system

           17   abstraction layers for decades?

           18   A.   Yeah.    I mean, if you Google "operating system abstraction

           19   layers," you'll get a Wikipedia page that will tell you the

03:00:15   20   basics.

           21   Q.   Is there anything about Motorola's implementation of an

           22   operating system abstraction layer that Motorola has

           23   identified at trial that is, A, secret and, B, Motorola has

           24   identified as deriving a competitive advantage?

03:00:28   25   A.   No.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 91 of 238 PageID #:61706
                                         Grimmett - direct by Cloern
                                                                                           4486

            1   Q.   What about the operating system?           What's the operating

            2   system in Motorola's DMR radio?

            3   A.   So that's a nucleus that comes from a third-party company

            4   called Mentor Graphics.

03:00:45    5   Q.   And that's a -- so Motorola doesn't own that?

            6   A.   No.    It's licensed from a third party.          You do have to pay

            7   for that.

            8   Q.   Motorola buys its operating system for a third party, but

            9   it integrates -- Motorola integrates that operating system

03:01:00   10   into its code, right?

           11   A.   That's right.

           12   Q.   Well, is -- is Motorola -- and from what you've -- you've

           13   reviewed what Motorola claims to be trade secret 51?

           14   A.   Yes.

03:01:13   15   Q.   Does Motorola limit trade secret 51 to the code that

           16   implements the third-party operating system into Motorola's

           17   overall code?

           18   A.   No, it claims the whole thing, the operating system, the

           19   applica- -- the abstraction layer, everything.

03:01:25   20   Q.   Has Motorola identified anything about its code that

           21   implements the operating system that is, A, secret and, B,

           22   sets the Motorola radio apart from other radios?

           23   A.   No.

           24   Q.   Do consumers make purchase decisions on how an operating

03:01:47   25   system is implemented into the -- plugged into the code?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 92 of 238 PageID #:61707
                                         Grimmett - direct by Cloern
                                                                                           4487

            1   A.   No, they wouldn't even know there's an operating system in

            2   there because --

            3   Q.   Do some radios not even have operating systems?

            4   A.   Correct.     Yeah, you could write your own or interact

03:02:02    5   directly with the hardware.         You don't need an operating

            6   system to make a radio.

            7   Q.   I have some questions about trade secrets 50 and 67, the

            8   application layer and ergonomic layer.

            9               Let's take the application layer first.            What is the

03:02:18   10   application layer?

           11   A.   So the application layer is just the grouping of where the

           12   application sits in the software.

           13   Q.   And is that a well-known concept, to have a place where

           14   the applications are?

03:02:31   15   A.   Yeah, sure.     It's in textbooks.

           16   Q.   Can you please look at DTX-5601 -- or 5061 in your binder.

           17   A.   Yep.

           18   Q.   And what's the -- what is that?

           19   A.   It's a copy of a book called Radio -- "Software Radio

03:03:02   20   Architecture - Object-Oriented Approaches to Wireless Systems

           21   Engineering."

           22   Q.   So this is -- this is software architecture specifically

           23   for radios?

           24   A.   No, this is -- sorry.        Yes, it is.     This one.

03:03:16   25   Q.   And is this something you've relied on in your -- is this
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 93 of 238 PageID #:61708
                                         Grimmett - direct by Cloern
                                                                                           4488

            1   a publicly available book?

            2   A.   Yes.

            3               MR. CLOERN:     Your Honor, Hytera moves to admit

            4   DTX-5061.

03:03:28    5               MR. ALPER:    No objection.

            6               THE COURT:    It is received and may be published.

            7          (Exhibit No. DTX-5061 was received in evidence.)

            8               MR. CLOERN:     Mr. Montgomery, Page 30, please.

            9   BY MR. CLOERN:

03:03:36   10   Q.   What's shown here in Figure 1-4, Mr. Grimmett?

           11   A.   So this is just showing logical layers of abstraction for

           12   the software radio.       And you can see up here we've got the

           13   radio applications in its own layer, so it's an application

           14   layer.

03:03:51   15   Q.   And what's the date of this book?

           16   A.   It was published in the year 2000.

           17   Q.   Now, I just want a "yes" or "no" answer to this question.

           18   That's all.

           19               Has Motorola published, publicly published, any of

03:04:10   20   its actual applications?

           21   A.   Yes.

           22   Q.   From -- if you look at a Motorola application, can you see

           23   the structure of the application?

           24   A.   Yes.

03:04:21   25               THE COURT:    The application for what?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 94 of 238 PageID #:61709
                                         Grimmett - direct by Cloern
                                                                                           4489

            1               MR. CLOERN:     Well, a software -- one of the software

            2   applications, one of Motorola's actual source code software

            3   applications.

            4               THE COURT:    Is that how you understand the question?

03:04:32    5               THE WITNESS:     Yes.   It's a DMR application,

            6   specifically.

            7               THE COURT:    Okay.     Proceed.

            8   BY MR. CLOERN:

            9   Q.   Do you recall the name of the application?

03:04:40   10   A.   It was 5-Tone or Selcall.         It's a well-known signaling

           11   standard in radio.

           12   Q.   And this is a source code for a Motorola DMR application?

           13   A.   Yes.

           14   Q.   And when you look at the sour- -- that source code for a

03:04:54   15   Motorola DMR application, you can see the structure of how

           16   Motorola formats its applications in its DMR source code; is

           17   that right?

           18   A.   That's correct.

           19   Q.   And do you remember earlier there was -- you testified

03:05:11   20   about the application template that was created by Peiyi

           21   Huang?

           22   A.   Yes.

           23   Q.   And that was created from a Motorola application; is that

           24   right?

03:05:20   25   A.   Yeah, not this one, but you could derive that template
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 95 of 238 PageID #:61710
                                         Grimmett - direct by Cloern
                                                                                           4490

            1   from this very application.         They're exactly the same.

            2   Q.   And then Peiyi Huang took that template, which she derived

            3   from a standard Motorola application, and told the Hytera

            4   application developers to develop applications using that

03:05:41    5   structure?

            6   A.   Yes.

            7   Q.   So that structure, though, is publicly disclosed now by

            8   Motorola?

            9   A.   That's right.

03:05:48   10   Q.   Does Motorola point to anything else about its application

           11   layer beyond the structure of its applications and the fact

           12   that they're all in one place?

           13   A.   The radio application framework that we talked about

           14   earlier called the ergonomic layer.

03:06:06   15   Q.   And so that's a separate layer?

           16   A.   It is.

           17   Q.   And a separate alleged trade secret?

           18   A.   Yes.

           19   Q.   So let's just stick with the application layer right now.

03:06:14   20   A.   Okay.

           21   Q.   Does Motorola point to anything else about that

           22   application layer other than the way the applications are

           23   structured and the fact that they're put in one layer?

           24   A.   No.

03:06:23   25   Q.   And are both of those things public knowledge?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 96 of 238 PageID #:61711
                                         Grimmett - direct by Cloern
                                                                                           4491

            1   A.   Yes.

            2   Q.   All right.     Now, tell me -- now I have questions about the

            3   ergonomic layer.

            4   A.   Okay.

03:06:39    5   Q.   What is the ergonomic layer?

            6   A.   So the ergonomic layer is the framework that runs those

            7   applications, so allows them to start up and run -- it was

            8   described as the traffic cop.          So it roots messages to one or

            9   more applications as well.

03:06:55   10   Q.   Are application -- so this ergonomic layer, this traffic

           11   cop, does that have another term that's generally used in the

           12   industry of computer engineering and radio software?

           13   A.   An application framework.

           14   Q.   So are application frameworks -- are they known?

03:07:16   15   A.   Yes.

           16   Q.   This traffic cop function, is it -- it is a -- it's

           17   something that's known in software engineering?

           18   A.   Yeah, it's generally known.

           19   Q.   Is it limited to something that is used in radio software?

03:07:28   20   A.   No, just general software.

           21   Q.   Cell phones, whatever?

           22   A.   Yeah.

           23   Q.   Is it taught in textbooks?

           24   A.   Textbooks, yeah.       The Android operating system contains an

03:07:43   25   application framework, for example, and that's public.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 97 of 238 PageID #:61712
                                         Grimmett - direct by Cloern
                                                                                           4492

            1   Q.   That's a public, open -- what's known as open source?

            2   A.   Yeah, anyone can use it, download it.

            3   Q.   And the idea to have layers in the source code, that's --

            4   is that publicly known, something people do?

03:08:04    5   A.   Yeah.

            6   Q.   So has -- has Motorola identified anything about its

            7   particular application framework, which it refers to as its

            8   ergonomic layer, that is secret and drives a competitive

            9   advantage from being secret?

03:08:28   10   A.   No.

           11   Q.   Is there anything in your -- in -- you've reviewed the --

           12   or what Motorola refers to as its ergonomic layer?

           13   A.   Yes, I have.

           14   Q.   And is it -- is it implemented in a way beyond what any

03:08:52   15   average programmer would implement that publicly known

           16   concept?

           17   A.   No.   It's very similar to ones that I've written myself in

           18   the past in radios.

           19   Q.   Okay.    I have some questions about trade secret 53, radio

03:09:13   20   software operation architecture.

           21                MR. CLOERN:    Mr. Montgomery, DDX-21.72, please.

           22   BY MR. CLOERN:

           23   Q.   So is this what you described earlier as trade secret 53?

           24   A.   Yeah, that's right.       It's what I've called a combination

03:09:31   25   trade secret.      It consists of other ones.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 98 of 238 PageID #:61713
                                         Grimmett - direct by Cloern
                                                                                           4493

            1   Q.   I won't ask you to identify them again.

            2                Has Motorola identified anything about the

            3   combination of these five trade secrets that it is claiming

            4   beyond what's identified in the constituent five trade secrets

03:09:57    5   themselves?

            6   A.   No, nothing additional.

            7   Q.   No new documents or source code?

            8   A.   No, they point to exactly the same set of source code and

            9   documentation for 53 as they've already pointed to for the

03:10:11   10   underlying trade secrets.

           11   Q.   Is the concept of having layers unique to Motorola?

           12   A.   No.

           13   Q.   Is that textbook-level computer engineering, having

           14   layers?

03:10:27   15   A.   Yes, you'll find them in the book I've just seen.

           16   Q.   How about -- how about having -- how about the particular

           17   layers they have?       How about a hardware abstraction layer?

           18   A.   That's generally known.

           19   Q.   An operating system abstraction layer?

03:10:40   20   A.   Yeah.    Commonly used, again.

           21   Q.   An application layer?

           22   A.   The same, yeah.

           23   Q.   An ergonomic or application framework layer?

           24   A.   These are all generally used common concepts.

03:10:51   25   Q.   DSP framework?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 99 of 238 PageID #:61714
                                         Grimmett - direct by Cloern
                                                                                           4494

            1   A.   The same.     Anything with a DSP and a radio will have a DSP

            2   framework.

            3   Q.   Any radio or any device with a DSP will have a DSP

            4   framework?

03:11:01    5   A.   Correct.

            6   Q.   These are commonly used layers?

            7   A.   Yes.

            8   Q.   Has Motorola identified anything beyond simply the use of

            9   layers beyond what's generally known as its trade secret?

03:11:13   10   A.   No.

           11   Q.   Has Motorola identified anything that is secret and -- let

           12   me ask you a different question.           Has Motorola identified

           13   anything in its -- in its code implementation for these layers

           14   that is beyond how an average programmer would implement the

03:11:42   15   well-known concepts of layering?

           16   A.   No, nothing specific.

           17   Q.   So is there anything that Motorola has identified in this

           18   case that is secret and derives competitive advantage from

           19   being secret related to trade secret 53?

03:11:54   20   A.   No.

           21   Q.   Okay.    Trade secret 111, testing.         Do you have an

           22   understanding of what Motorola alleges is its testing trade

           23   secret?

           24   A.   Yes.

03:12:08   25   Q.   Can you provide your understanding, please?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 100 of 238 PageID #:61715
                                          Grimmett - direct by Cloern
                                                                                            4495

            1    A.   So they refer to testing and benchmarking of DMR radios.

            2    So that's the role of the testing associated with it.

            3    Q.   Do you recall, I believe it was Mr. Corretjer, testify

            4    about the number of staff months for -- to develop this trade

03:12:30    5    secret?

            6    A.   I don't recall the exact number, but I remember him

            7    putting the figure up on a slide.

            8    Q.   And do you recall enough -- do you have a sense of what

            9    the scope is -- are they talking about all DMR testing or some

03:12:45   10    portion of DMR testing?

           11    A.   All DMR testing.

           12                 MR. CLOERN:    Mr. Montgomery, can you pull up

           13    DDX-21.73.

           14    BY MR. CLOERN:

03:12:54   15    Q.   What is showing on this slide, Mr. Grimmett?

           16    A.   So I've prepared this to give a sense of the kind of tests

           17    that you need to carry out with a DMR radio.             I felt you could

           18    apply these to any radio development.

           19    Q.   And there are 24?

03:13:09   20    A.   Yeah.

           21    Q.   Now, there are, I think, five documents that Motorola

           22    identifies that are testing documents that comprise its

           23    testing trade secret, correct?

           24    A.   I think there's six, actually.

03:13:23   25    Q.   Six.    I apologize.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 101 of 238 PageID #:61716
                                          Grimmett - direct by Cloern
                                                                                            4496

            1                 And were all six of those Motorola documents

            2    rebranded into Hytera documents?

            3    A.   I think they were.       Either -- certainly -- at least in

            4    part they were.      I don't know if they were wholesale copied,

03:13:48    5    all of them.

            6    Q.   Now, do those -- so that's what this is about, then.                  The

            7    testing trade secret is the use of some Motorola -- the use of

            8    these six identified Motorola testing documents?

            9    A.   Correct.

03:14:04   10    Q.   Now, do those Motorola testing documents relate to all 24

           11    of these things that you would do to test the DMR radio on

           12    your DDX-21.73?

           13    A.   No, they -- they all relate to RF compliance testing.

           14    Q.   So that's No. 15?

03:14:24   15    A.   Yeah.

           16    Q.   So they don't include black box tests, white box tests,

           17    boundary tests, exception tests, functional tests, protocol

           18    tests, interoperability tests, environmental tests,

           19    performance tests, quality tests, or any of the other 24

03:14:39   20    things that you've mentioned here?

           21    A.   Not really.     The hardware test is maybe a bit of an

           22    overlap with RF, but other than that, no.              These are specific

           23    RF test documents.       It stands for radiofrequency.

           24    Q.   Is Motorola claiming any source code as part of this

03:15:02   25    testing trade secret?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 102 of 238 PageID #:61717
                                          Grimmett - direct by Cloern
                                                                                            4497

            1    A.   No, just those documents.

            2    Q.   Now, of the six documents that are related to one of the

            3    24 testing items, do those six documents contain any public

            4    information or dictated -- or are dictated by the DMR

03:15:25    5    standard?

            6    A.   Yeah, both.

            7                MR. CLOERN:    Mr. Montgomery, can you please pull up

            8    PTX-127, which is previously admitted.

            9    BY MR. CLOERN:

03:15:34   10    Q.   And this is one of the Motorola claim trade secret

           11    documents?

           12    A.   Yes, it is.

           13                MR. CLOERN:    Can we go to Page 4, Mr. Montgomery.

           14    And put that beside DTX-3556, Page 86, which is the ETSI DMR

03:15:49   15    standard.

           16    BY MR. CLOERN:

           17    Q.   What does this show, Mr. Grimmett?

           18    A.   So the table in the Motorola document is being taken --

           19    well, all the information to compile it has been taken from

03:16:04   20    the ETSI public specification.

           21                MR. CLOERN:    Mr. Montgomery, can you pull up

           22    previously admitted DTX-3742.

           23    BY MR. CLOERN:

           24    Q.   What is this document, Mr. Grimmett?

03:16:15   25    A.   This is the ETSI EN 300-113 Part 1.           This is another ETSI
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 103 of 238 PageID #:61718
                                          Grimmett - direct by Cloern
                                                                                            4498

            1    document that's referred to by the ETSI DMR standard.

            2                MR. CLOERN:    And can we put Page 2 of PTX-127 next to

            3    Page 21 of DTX-3742.

            4    BY MR. CLOERN:

03:16:42    5    Q.   What do we see here, Mr. Grimmett?

            6    A.   So we look at the normal test conditions in the Motorola

            7    document that have been taken from the public standard and

            8    obviously referenced here (indicating) and here (indicating).

            9    Q.   Now, are there many additional instances of the testing

03:17:04   10    protocols, procedures, and standards listed in the six

           11    documents Motorola claims is a trade secret that are, in fact,

           12    public and dictated by the ETSI standard?

           13    A.   Yes.   And I'd expect that because the radios have to be

           14    designed to meet the standards.

03:17:19   15    Q.   Now, does the entire set of six documents -- is everything

           16    in there public and in the standard?

           17    A.   No.

           18    Q.   Has Motorola identified what is secret about those

           19    documents, those testing documents, and that derives a

03:17:42   20    competitive advantage from being kept secret?

           21    A.   No.

           22    Q.   Has it said what is a trade secret about its testing

           23    protocols and standards referenced in those documents?

           24    A.   No, it's not -- it has not described in any way what

03:17:57   25    benefit is gained from those documents.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 104 of 238 PageID #:61719
                                          Grimmett - direct by Cloern
                                                                                            4499

            1    Q.   Let's talk -- I would like to ask you questions about

            2    trade secret 141, hardware.         Do you have an understanding of

            3    what Motorola claims is its hardware trade secret?

            4    A.   Yes.    It's claiming all of its DMR hardware.

03:18:26    5    Q.   If you buy a DMR radio and open it up, can you see the

            6    hardware?

            7    A.   You can.

            8    Q.   So do you -- what is Motorola then claiming is a trade

            9    secret about it?

03:18:38   10    A.   I'm really not sure, to be honest.           You can see the

           11    hardware.     You could put it under a microscope.           You could

           12    look at all the chips.        And there's public information that

           13    disclosed Motorola's hardware as well.

           14                 MR. CLOERN:   Can we bring up DTX-5514,

03:18:55   15    Mr. Montgomery.

           16    BY MR. CLOERN:

           17    Q.   What is this -- now, I want to talk about this also to try

           18    to speed things up in connection with trade secret 142.

           19    A.   Okay.

03:19:07   20    Q.   What is trade secret 142?

           21    A.   That's the DMR repeater.

           22    Q.   And what is the document DTX-5514 on the screen?

           23    A.   So this is the Motorola service manual for the DMR

           24    repeater.     You can see it's 532 pages long.

03:19:25   25    Q.   How many pages long?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 105 of 238 PageID #:61720
                                          Grimmett - direct by Cloern
                                                                                            4500

            1    A.   5-3-2.

            2    Q.   532?

            3    A.   It's a very, very detailed document.

            4    Q.   And does this document disclose the hardware for the

03:19:37    5    repeater?

            6    A.   It does.

            7    Q.   Down to every little subcomponent?

            8    A.   Down to the smallest little resistors and capacitors that

            9    you could see on the piece of hardware.

03:19:48   10    Q.   Is the hardware for -- what's a mobile?

           11    A.   So the mobile is the radio that gets installed in a

           12    vehicle, in a car.

           13    Q.   And is there a relationship between the repeater and the

           14    mobile in terms of the hardware used?

03:20:04   15    A.   Yeah, in simple terms you could think of the repeater as

           16    being two mobiles in a box, slightly more than that because

           17    there's a bit of integration and some additional software, but

           18    the RF and the hardware and the repeater is essentially the

           19    same as two mobiles.

03:20:21   20    Q.   So if you know what the hardware is in a repeater, you

           21    know what the hardware is in a mobile?

           22    A.   Yeah, and you've got a good idea from the portable as

           23    well.   There's lot of commonality between the three products.

           24    Q.   So the hardware design configuration down to the smallest

03:20:37   25    subcomponents that Motorola uses for its repeaters, mobiles,
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 106 of 238 PageID #:61721
                                          Grimmett - direct by Cloern
                                                                                            4501

            1    and portables, they're disclosed and in the public?

            2    A.   Correct.

            3    Q.   So they're not secret?

            4    A.   No.

03:20:48    5    Q.   Has Motorola identified specifically what about its

            6    hardware design that it claims a secret?

            7    A.   No, neither the Motorola fact witness nor Dr. Wicker

            8    explained anything about the hardware.

            9    Q.   If you didn't have this manual, could you nevertheless get

03:21:06   10    those products, open them up and look at them and see what

           11    hardware they have?

           12    A.   Yes, it's very difficult to protect hardware IP.

           13    Q.   So could you see not only what hardware they have, but how

           14    it's designed, how it's integrated?

03:21:18   15    A.   Yes.

           16    Q.   Okay.    Let's go to Page 79, please.         What's shown here?

           17    A.   So this is a block diagram or a circuit diagram showing

           18    the OMAP, which is our ARM and DSP, and how it connects to

           19    something called the Mako chip.

03:21:43   20    Q.   What's the Mako chip?

           21    A.   It's an RF device used in the Motorola radio.

           22    Q.   And I just want to do a couple of examples out of this

           23    over 500-page document.

           24                 MR. CLOERN:   Can we look at Page 150.

           25
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 107 of 238 PageID #:61722
                                          Grimmett - direct by Cloern
                                                                                            4502

            1    BY MR. CLOERN:

            2    Q.   What is shown here?

            3    A.   So, again, this is a very detailed circuit diagram that

            4    shows all of the interconnections on a device.              They're all

03:22:08    5    labeled.    These are tracks that show where they go to all the

            6    devices.

            7               Yeah, so basically having this set of diagrams and

            8    the list of components in it, you could essentially build your

            9    own repeater from it.

03:22:24   10    Q.   So one of skill in the radio industry, a hardware

           11    engineer, would they need anything else beyond this document

           12    to understand Motorola's hardware design for its DMR products?

           13    A.   No.

           14               MR. CLOERN:     Can we just quickly, Mr. Montgomery,

03:22:40   15    page through 151 to 156.

           16    BY MR. CLOERN:

           17    Q.   What is this list?

           18    A.   So this is a list of the components.           So it's actually

           19    giving part numbers, circuit references to show exactly where

03:22:54   20    on that detailed diagram each one of these components goes and

           21    the values of those components.          So they're resistors.

           22    They've got certain values, capacitors, et cetera.               So from

           23    this, you could just go to a product catalog and select the

           24    devices.

03:23:12   25               MR. CLOERN:     The last two.      Page 162, Mr. Montgomery.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 108 of 238 PageID #:61723
                                          Grimmett - direct by Cloern
                                                                                            4503

            1    BY MR. CLOERN:

            2    Q.   What's this?

            3    A.   So, again, this is the microprocessor and all its

            4    interconnections.      So normally they've got, you know, a couple

03:23:22    5    of hundred connections on one of these devices.              And this

            6    diagram shows the purpose of each one of those and where it

            7    goes to in the circuit.

            8                MR. CLOERN:    Page 392.     The last one, Mr. Montgomery.

            9    BY MR. CLOERN:

03:23:37   10    Q.   What's this?

           11    A.   So that's the Tomahawk device.          And this is used for a

           12    frequency generation unit.

           13    Q.   Are Tomahawk and Mako -- are those chips proprietary to

           14    Motorola?

03:23:48   15    A.   They are, yes.

           16    Q.   So they're chips Motorola makes?

           17    A.   Correct.

           18    Q.   They don't buy them from a third party?

           19    A.   Correct.

03:23:52   20    Q.   But they put their designs in a document that's publicly

           21    available?

           22    A.   Yes.

           23    Q.   Has Motorola identified anything about its hardware

           24    generally or its repeater hardware specifically that is secret

03:24:10   25    and provides a competitive advantage from being kept secret in
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 109 of 238 PageID #:61724
                                          Grimmett - direct by Cloern
                                                                                            4504

            1    this case?

            2    A.   No.

            3    Q.   Okay.   Let's -- Motorola claims also as part of its

            4    repeater trade secret all of its -- in addition to all of its

03:24:28    5    hardware and design, all of its software?

            6    A.   Yes.    That's right.

            7    Q.   Did I get that right?

            8    A.   Correct.

            9    Q.   Has Motorola identified what about the entirety of its

03:24:40   10    repeater that it claims is a trade secret?

           11    A.   No, they have not pointed to a single function that the

           12    repeater carries out.

           13    Q.   So there's a 583-page document about all the stuff in the

           14    repeater.    They haven't identified what in that they claim is

03:24:57   15    a trade secret?

           16    A.   Not for the hardware or software.

           17    Q.   There's, what, two -- how many? -- four million lines of

           18    source code in the repeater?

           19    A.   Yeah.

03:25:04   20    Q.   Do you think -- does the repeater carry out millions of

           21    functions?

           22    A.   Quite a lot, yeah.       I don't know --

           23    Q.   In the --

           24    A.   -- about millions --

03:25:10   25    Q.   -- source code?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 110 of 238 PageID #:61725
                                          Grimmett - direct by Cloern
                                                                                            4505

            1    A.   -- but a lot.

            2    Q.   Have Motorola said which of those are secret and -- versus

            3    which are publicly known?

            4    A.   Not one.

03:25:23    5    Q.   They just said our repeaters are trade secret full stop?

            6    A.   Correct.

            7    Q.   Okay.    Trade secrets -- I have just a brief couple

            8    questions on trade secrets 134, 136, and 137.

            9                 MR. CLOERN:   Mr. Montgomery, can you bring up

03:25:43   10    DDX-21.74, please.

           11    BY MR. CLOERN:

           12    Q.   Trade secret 134, that's all Motorola source code?

           13    A.   That's correct.

           14    Q.   And its repeater, in its mobiles, in its handhelds, all

03:26:03   15    DMR devices?

           16    A.   Everything, yeah.

           17    Q.   Have you heard Motorola in this case or in any of the

           18    disclosures in this case identify what exactly about all of

           19    its source code is a trade secret?

03:26:18   20    A.   Nothing, no.

           21    Q.   Now, did you hear -- we've talked about, for example,

           22    trade secret 54, 55, 56.        Those are specifically implemented

           23    radio features in the source code that we've already talked

           24    about, right?

03:26:36   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 111 of 238 PageID #:61726
                                          Grimmett - direct by Cloern
                                                                                            4506

            1    Q.   And trade secret 50, the application layer, that's a

            2    specific piece of the source code we've talked about, right?

            3    A.   Yes.

            4    Q.   The same for 67 and 52 and 51?

03:26:51    5    A.   Yeah.

            6    Q.   All of these, everything below this red line, that's all

            7    within 134?

            8    A.   Correct.

            9    Q.   And it's all also within 137 and 136?

03:27:08   10    A.   Yes.

           11    Q.   But no one's -- but have you -- has anything been

           12    identified about what -- what it is about saying the entire

           13    bucket, all trade secrets one bucket -- or all codes in

           14    one bucket, what is it about that specifically that is a trade

03:27:28   15    secret?

           16    A.   None.

           17    Q.   Did Dr. Wicker differentiate between these three trade

           18    secrets in his testimony?

           19    A.   No, he discussed them together, just lumped them together

03:27:44   20    and didn't differentiate or talk about them individually.

           21                 MR. CLOERN:   Okay.    You could take that down,

           22    Mr. Montgomery.      Can we look at DDX-21.75, please.

           23    BY MR: CLOERN:

           24    Q.   I want to turn to this part of your opinion, Mr. Grimmett.

03:28:13   25    Does Motorola have policies about trade secrets?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 112 of 238 PageID #:61727
                                          Grimmett - direct by Cloern
                                                                                            4507

            1    A.   Yes, it's got a number of policies.

            2    Q.   And I think you testified earlier that pursuant to that --

            3    those policies, Motorola identified three trade secrets

            4    related to its DMR program?

03:28:32    5    A.   That's right, the ones we saw already.

            6    Q.   And do Motorola engineers receive a monetary award for

            7    having -- for identifying an invention pursuant to the policy

            8    and having it awarded trade secret status?

            9    A.   Yes.   They get a $1500 payment if they are successful in

03:28:55   10    identifying and registering a trade secret, or if it's a group

           11    of more than three engineers, they get $4,500.

           12    Q.   Did any of the Motorola witnesses that came in to talk

           13    about these 21 trade secrets or to testify about these 21

           14    trade secrets, did any of them get a $1500 award for inventing

03:29:21   15    a trade secret?

           16    A.   No, none of them registered them, so no one got a payment.

           17    Q.   Did anybody else in the company -- is there any evidence

           18    that anyone in the company registered these as trade secrets

           19    and got their $1500?

03:29:33   20    A.   No.

           21    Q.   Were any of these trade secret -- these alleged trade

           22    secrets, are they marked as trade secrets specifically?

           23    A.   No, none of them are.

           24    Q.   Does the policy require that they be marked as trade

03:29:48   25    secrets if Motorola believes them to be trade secrets?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 113 of 238 PageID #:61728
                                          Grimmett - direct by Cloern
                                                                                            4508

            1    A.   Yes, all of the documentation that describes the trade

            2    secret would have to be marked as a trade secret.

            3    Q.   And have you seen evidence in this case where Motorola

            4    presented trainings where they said the only acceptable

03:30:06    5    marking for a trade secret is "Motorola Registered Secret

            6    Propriety"?

            7    A.   Yes.    Scott Shepard talked about the training and said it

            8    was performed annually.

            9    Q.   And did you see documentation that specifically noted on

03:30:31   10    it that material considered to be a trade secret had been

           11    removed because it wasn't designated as a trade secret?

           12    A.   Sorry.    Can you ask that again?

           13    Q.   Yeah.    Let me -- it may be easier --

           14                 MR. CLOERN:   Can we bring up DTX-4288, Page 34.

03:30:57   15    BY MR. CLOERN:

           16    Q.   And is this document marked Motorola Confidential

           17    Propriety?

           18    A.   Yes, it is.

           19    Q.   And is that the trade secret designation?

03:31:07   20    A.   No, it's not.

           21    Q.   So the trade secret designation is Motorola Registered

           22    Secret?

           23    A.   Yeah.

           24    Q.   And is this the designation below that?

03:31:15   25    A.   Yeah, there's four designations in their policies.               This
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 114 of 238 PageID #:61729
                                          Grimmett - direct by Cloern
                                                                                            4509

            1    is the third one.      And the top one is Motorola Registered

            2    Secret Proprietary.

            3    Q.   And now, does this document indicate that trade secret --

            4    that certain of its content is considered trade secret, and it

03:31:37    5    has been deliberately withheld from the document?

            6    A.   Yeah, that's exactly what it says.           So they've identified

            7    a trade secret in this document, but they've removed that part

            8    of it and, presumably, that would be in an appropriately

            9    marked document.

03:31:51   10    Q.   Now, under the Motorola policy, could that -- well, is the

           11    trade secret -- is it the algorithm?

           12    A.   Yeah, it's the requirements for the algorithm of the

           13    blocked check sequence.

           14    Q.   Specific algorithm?

03:32:02   15    A.   Yes.

           16    Q.   And is that consistent with the other three trade secrets

           17    for DMR, that they're on that level of specificity, such as

           18    specific algorithms or specific schemes?

           19    A.   So the other three I have not seen the documentation that

03:32:18   20    describe the trade secrets, but from the titles, they are a

           21    lot more specific than the general ones we're talking about

           22    here.

           23    Q.   And would it have been consistent with Motorola's policies

           24    to include this trade secret-level of information about this

03:32:34   25    specific algorithm if the document had been marked Motorola
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 115 of 238 PageID #:61730
                                          Grimmett - direct by Cloern
                                                                                            4510

            1    Registered Secret?

            2    A.   Yeah, the training is very clear on how you should mark

            3    documents containing trade secrets.

            4    Q.   And is there anything else that is supposed to be done for

03:32:49    5    a trade secret document in terms of marking beyond the legend?

            6    A.   Beyond this legend?

            7    Q.   Yeah, beyond the trade secret -- Motorola registered trade

            8    secret?

            9    A.   Well, it should be very limited in its circulation or its

03:33:08   10    accessibility.

           11    Q.   Are they supposed to be marked with colored paper as well?

           12    A.   Yes, that's part of the policy.

           13    Q.   Have you seen -- or any of the 21 alleged trade secrets in

           14    this case, were any of them designated under the policy?

03:33:40   15    A.   No.

           16    Q.   Did anybody receive a $1500 reward for inventing a trade

           17    secret?

           18    A.   No.

           19    Q.   Were any of them marked under the policy?

03:33:48   20    A.   No.

           21    Q.   Have you also reviewed Motorola's security measures?

           22    A.   I have, yes.

           23    Q.   And did you employ security measures as a CTO to protect

           24    Simoco's information?

03:34:08   25    A.   Absolutely.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 116 of 238 PageID #:61731
                                          Grimmett - direct by Cloern
                                                                                            4511

            1    Q.   And at Pyronix, a security company, were you responsible

            2    for security measures there protecting technology?

            3    A.   For all of our source code and documentation, all the

            4    technical information, yes.

03:34:21    5    Q.   Do you have an opinion on whether Motorola employed

            6    reasonable security measures to protect its claim trade

            7    secrets?

            8    A.   I do have an opinion, yeah.

            9    Q.   And what is it, please?

03:34:31   10                 MR. CLOERN:   Could we bring up DDX-21.76, please.

           11    BY THE WITNESS:

           12    A.   Okay.    So basically it was inadequate.          I don't think

           13    they've even taken the most basic of measures that I'm

           14    familiar with and that I've used consistently throughout my

03:34:49   15    career in the radio industry and the electronics industry.

           16    BY MR. CLOERN:

           17    Q.   Okay.    Can you give us your reasons, please?

           18    A.   Yeah, it says it on the slide.          They did nothing to limit

           19    access.    So if you've got what you think is trade secrets, the

03:35:04   20    easiest measure to take is to really limit who can actually

           21    access that information.        But Motorola, once you have access

           22    to their Compass database and worked on the DMR project,

           23    anyone had access to all of the information in the database,

           24    which just doesn't show any diligence at all in protecting

03:35:23   25    information.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 117 of 238 PageID #:61732
                                           Grimmett - direct by Cloern
                                                                                            4512

            1                 Do you want me to run through each one, Counsel?

            2    Q.   Very briefly.

            3    A.   Okay.    The next one is, when people left the company, they

            4    had an exit interview, but they didn't do any checking.                They

03:35:35    5    just relied on the honesty of employees.            And, again, there

            6    are some basic checks you can do when people leave to make

            7    sure they're not leaving with information.

            8                 They didn't enforce policies.        So we've talked about

            9    this policy of how documents were being marked.              We've seen

03:35:49   10    many examples where documents are -- aren't marked correctly

           11    anyway.    So they're not enforcing policies.           They're just

           12    relying on engineers to do the right thing.

           13                 There was no meaningful follow-up after suspicions.

           14    We'll see there's many suspicions that Motorola had the

03:36:02   15    information been taken, but they didn't do anything about it.

           16                 THE COURT:    What is your definition of suspicion?

           17                 THE WITNESS:    Suspicion where -- I've seen many

           18    e-mails where they say --

           19                 THE COURT:    But what's your definition of it?

03:36:13   20                 THE WITNESS:    Suspicion means --

           21                 THE COURT:    Your --

           22                 THE WITNESS:    My definition?

           23                 THE COURT:    Conceptually what is your definition of

           24    suspicion?

03:36:18   25                 THE WITNESS:    A belief that something has happened.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 118 of 238 PageID #:61733
                                           Grimmett - direct by Cloern
                                                                                            4513

            1                 THE COURT:    Proceed.

            2    BY THE WITNESS:

            3    A.   So number five, there's been numerous security breaches as

            4    well.   And, again, no improvements or additional measures

03:36:36    5    implemented to prevent future events.

            6                 And as we've already said, the trade secrets we're

            7    talking about today have not been designated as trade secrets

            8    under the policies.

            9                 MR. CLOERN:    Mr. Montgomery, can we pull up PDX-1.15.

03:36:55   10    BY MR. CLOERN:

           11    Q.   And you understand that Motorola -- this is Motorola's

           12    list that it pointed to for its position that it did adopt

           13    reasonable security measures?

           14    A.   Yes.

03:37:06   15    Q.   And do you agree with Motorola's list?

           16    A.   No.

           17    Q.   Okay.    Can you just briefly give us your opinion?

           18    A.   Yeah, so as I said, the employee agreements, that just

           19    relies on people being honest.          So if someone is going to

03:37:25   20    steal information, relying on their honesty is negligent.

           21                 Intrusion detection and firewalls and security guard,

           22    they all protect against an external threat, but they don't do

           23    anything to protect against your own employees taking

           24    information, as alleged in this case.           The same for security

03:37:43   25    badges and access control.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 119 of 238 PageID #:61734
                                          Grimmett - direct by Cloern
                                                                                            4514

            1                So the only measure on here that could be applied to

            2    internal employees is this training down here, which was

            3    carried out annually, but it clearly didn't work.

            4    Q.   And was Motorola aware that it didn't work?

03:38:01    5    A.   Absolutely, yeah.

            6    Q.   Have you seen documents and presentations about Motorola's

            7    awareness of its security leaks and ongoing breaches?

            8    A.   There's many e-mails about problems and breaches and leaks

            9    and theft of information.        They even have a program called

03:38:20   10    Stop the Leaks that we saw towards the start of the trial.

           11    Q.   So in companies where you've been responsible for the

           12    security of source code, did you have access to the whole

           13    code?

           14    A.   No, none of my engineers have access to all the code, even

03:38:41   15    me as CTO.

           16    Q.   Even you as the CTO?

           17    A.   Yes.

           18    Q.   Why is that?

           19    A.   Because every employee represents a security threat.                  So

03:38:48   20    when someone leaves, if they never had access to all of the

           21    source code, it all can't leave the building.

           22    Q.   Did Motorola limit access to its source code?

           23    A.   No, not at all.

           24    Q.   What about Motorola's employee access control?              What about

03:39:04   25    that is -- what -- first of all, what is it?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 120 of 238 PageID #:61735
                                          Grimmett - direct by Cloern
                                                                                            4515

            1    A.   Employee access control?        Are you talking about software

            2    specifically?

            3    Q.   Yes.

            4    A.   So they used a system called ClearCase, which is a

03:39:16    5    revision control system.        It's a third-party tool.         But if you

            6    have access to that tool, you have access to all of the

            7    software.    And anyone could download any of the software.                And

            8    there were no logs taken either about who was downloading

            9    what, so it was completely open.

03:39:32   10    Q.   And what about terminating Motorola employees' access to

           11    the information once they announced they were leaving?

           12    A.   It wasn't terminated until their actual leave date.               So if

           13    someone resigns, they may still be working that three months

           14    and they would still have that access during that time period.

03:39:49   15    Q.   Did Motorola have any way of accessing -- I'm sorry.                  Did

           16    Motorola have any way of tracking who was accessing source

           17    code?

           18    A.   No, not at all.

           19    Q.   Now, Motorola did have a system to track who accessed

03:40:07   20    documents in the Compass system, correct?

           21    A.   Correct, the Compass system keeps a log of every single

           22    document accessed.

           23    Q.   But they don't have that for their source code?

           24    A.   No.

03:40:16   25    Q.   In 2008, was that technology available?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 121 of 238 PageID #:61736
                                          Grimmett - direct by Cloern
                                                                                            4516

            1    A.   It was, yeah.     There was many different revision control

            2    systems that would have provided that access logging.

            3    Q.   And is that standard industry practice, to track access

            4    and control access to source code?

03:40:40    5    A.   Yes.

            6    Q.   Okay.    So are you familiar with the Compass system at

            7    Motorola?

            8    A.   Yes.

            9    Q.   What is Compass?

03:40:59   10    A.   So Compass is a document management system where all the

           11    documents are stored.       People can then download or view

           12    documents on the Compass system and make changes to them.

           13    Q.   What measures would you expect a company to take in

           14    protecting its highly sensitive documents?

03:41:17   15    A.   Really just lock it down on a need-to-know basis.              So you

           16    should only have access to a document if you need it to

           17    perform your particular job role or function.

           18    Q.   What if your job responsibilities were terminated or

           19    transferred?

03:41:30   20    A.   Then you should no longer have access to those documents

           21    that you previously did.

           22                 MR. CLOERN:   Jim, can we -- Mr. Montgomery, can we

           23    bring up DDX-21.77, please.

           24    BY MR. CLOERN:

03:41:49   25    Q.   Are you aware if Motorola failed to terminate Y.T. Kok's
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 122 of 238 PageID #:61737
                                          Grimmett - direct by Cloern
                                                                                            4517

            1    access or restrict Y.T. Kok's access after they were aware he

            2    was leaving and reassigned all of his job responsibilities?

            3    A.    Yeah, so he was working on, as it says here, VOX enhanced

            4    privacy and architecture.        His roles were reassigned to the

03:42:15    5    people once they knew he was leaving, but they left access,

            6    switched on for Y.T. Kok, even though he had no other tasks or

            7    responsibilities on the project.

            8    Q.    Who was KwaiSin Lokang?

            9    A.    Where is that?

03:42:32   10    Q.    I'm sorry.    It's on the bottom left of your --

           11    A.    Oh, I see.    That's Y.T. Kok's boss.

           12    Q.    And did he agree that Y.T. Kok's responsibilities were all

           13    reassigned at the date that Y.T.'s job was terminated -- of

           14    his termination notice?

03:42:54   15    A.    Yeah, he was deposed in this case, and he said that

           16    Y.T.'s -- Y.T. Kok's responsibilities have been reassigned,

           17    but his access was still in place.

           18    Q.    And that was for some period of months before Y.T.'s final

           19    sort of leave date?

03:43:12   20    A.    Yeah, I think at least a three-month period, maybe longer.

           21               THE COURT:     When you use the expression "deposed in

           22    this case," are you saying the evidence that was presented to

           23    the jury that they saw and heard?

           24               THE WITNESS:     No, this was deposition testimony --

03:43:25   25    oh.   Sorry.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 123 of 238 PageID #:61738
                                          Grimmett - direct by Cloern
                                                                                            4518

            1                It was played, wasn't it?

            2                Yeah, sorry.

            3                THE COURT:    You were here, right?

            4                THE WITNESS:    Yes.

03:43:29    5                THE COURT:    Did you see and hear what was presented

            6    to the jury?

            7                THE WITNESS:    Yes.

            8                THE COURT:    Proceed.

            9    BY MR. CLOERN:

03:43:44   10    Q.   Based on your review of the documents and materials in

           11    this case, did Motorola treat Y.T. Kok differently than it

           12    treated its other employees?

           13    A.   No.

           14    Q.   Have you reviewed Compass access logs that Motorola pulled

03:43:56   15    for Sam Chia and Y.T. Kok?

           16    A.   Yes.

           17                THE COURT:    Who were the comparable employees of

           18    Mr. Kok?

           19                THE WITNESS:    The employees of --

03:44:05   20                THE COURT:    Comparable to him?

           21                THE WITNESS:    His level?

           22                THE COURT:    Who were they in terms of comparables?

           23                THE WITNESS:    Sam Chia and Y.T. Kok.

           24                THE COURT:    That's what you had in mind --

03:44:18   25                THE WITNESS:    Yeah.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 124 of 238 PageID #:61739
                                          Grimmett - direct by Cloern
                                                                                            4519

            1                THE COURT:    -- when you answered that question?

            2                THE WITNESS:    Yes.

            3                THE COURT:    Comparable to those two persons.

            4                THE WITNESS:    I'm not sure I understand your

03:44:25    5    question, Your Honor.

            6                THE COURT:    Well, you mentioned comparability,

            7    comparability.      So he was treated different from the two

            8    comparables --

            9                THE WITNESS:    Oh.

03:44:33   10                THE COURT:    -- the other two people?        And those are

           11    the comparables you're talking about?

           12                THE WITNESS:    Y.T. Kok was treated the same as G.S.

           13    Kok and Y.T. Kok and Sam Chia.

           14                THE COURT:    So in terms of how he was treated, it was

03:44:47   15    a universe of three people?

           16                THE WITNESS:    Four in total.

           17                THE COURT:    Four?    And who was the fourth?

           18                THE WITNESS:    Sorry.    Three, you're right.        Yes.

           19                THE COURT:    Is it three, then?

03:44:55   20                THE WITNESS:    Yeah.

           21                THE COURT:    He was treated comparably within a group

           22    of three?

           23                THE WITNESS:    Correct.

           24                THE COURT:    Proceed.

03:45:17   25    BY MR. CLOERN:
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 125 of 238 PageID #:61740
                                          Grimmett - direct by Cloern
                                                                                            4520

            1    Q.   Did Motorola have security problems prior to the alleged

            2    actions of Sam Chia and Y.T. Kok downloading Motorola

            3    documents and source code?

            4    A.   Yes, they did.

03:45:25    5    Q.   Are you familiar with Hanjuan Jin?

            6    A.   Yes.

            7    Q.   Who is Hanjuan Jin?

            8    A.   She was caught at Chicago O'Hare Airport with a hard drive

            9    containing confidential Motorola information.

03:45:39   10                MR. CLOERN:    Mr. Montgomery, can you pull up DTX-4756

           11    and highlight the second paragraph on Page 2.

           12    BY MR. CLOERN:

           13    Q.   When did this incident occur?

           14    A.   That was in March 2007.

03:45:51   15    Q.   And Hanjuan Jin was caught, right?

           16    A.   She was caught by airport security.

           17    Q.   Not by Motorola?

           18    A.   Not by Motorola.

           19    Q.   Did Motorola later, though, determine how and when Hanjuan

03:46:06   20    Jin obtained Motorola files by running her Compass logs?

           21    A.   Exactly, yeah, they checked her Compass log and found the

           22    downloaded information that was on the hard drive.

           23                MR. CLOERN:    Can we see DTX-4473, Page 5,

           24    Mr. Montgomery.

03:46:23   25    BY MR. CLOERN:
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 126 of 238 PageID #:61741
                                          Grimmett - direct by Cloern
                                                                                            4521

            1    Q.   Now, did Motorola do anything to tighten its security

            2    measures following the Hanjuan Jin incident?

            3    A.   No, they made some suggestions, but they didn't implement

            4    them for at least a couple of years.

03:46:40    5    Q.   And is one of those "We need Compass log data now, and a

            6    daily/weekly report of anyone downloading 600 or more

            7    documents in a 24-hour period"?

            8    A.   Exactly.

            9    Q.   So what are they proposing there?

03:46:58   10    A.   So I think Scott Shepard, when he testified, described it

           11    as mass downloading.       So this is someone accessing a large

           12    number of documents in a short amount of time.              And what

           13    they're suggesting is running a report to detect this kind of

           14    activity.

03:47:11   15    Q.   Is Compass known as a SQL, S-Q-L, database?

           16    A.   It is.    It's just a large database, yeah.

           17    Q.   And do you program -- do you SQL?

           18    A.   Yeah, it's called SQL.        I've used it extensively in my

           19    career.

03:47:35   20                MR. CLOERN:    Mr. Montgomery, can you pull back up

           21    DTX-4473.

           22    BY MR. CLOERN:

           23    Q.   And I'll direct you to the bottom of Page 4, carrying over

           24    to Page 5.

03:47:50   25                Was there also concerns here with respect to the
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 127 of 238 PageID #:61742
                                          Grimmett - direct by Cloern
                                                                                            4522

            1    physical security?

            2    A.   Yeah, so this e-mail is highlighting issues with physical

            3    security that back checks not being -- it says here, frankly,

            4    back checks that I have had performed on me were so cursory

03:48:10    5    that I don't know what they could have been looking for.                   And

            6    they never checked bags in the tower.

            7    Q.   And that's relating to how Hanjuan Jin got out with a hard

            8    drive?

            9    A.   Exactly.    Yeah, there were inadequate physical checks when

03:48:26   10    employees were leaving.

           11    Q.   So, one, not monitoring for mass downloads and, two, not

           12    checking what people are taking out of the building?

           13    A.   Correct.

           14    Q.   Now, were these kinds of incidents limited to the -- to a

03:48:45   15    -- Motorola, you're aware, split around 2012 into Motorola

           16    Solutions, the company here today, and Motorola Mobility,

           17    which is the cell phone company, a separate company?

           18    A.   Yeah, I remember that happening at the time.

           19    Q.   At this time, the 2007-2008 time period, Motorola is all

03:49:04   20    one company?

           21    A.   Correct, yeah.

           22    Q.   Now, were all of these incidents limited to the mobile --

           23    the cell phone part of Motorola, or did they include the radio

           24    part of Motorola?

03:49:17   25    A.   No, they were across the business.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 128 of 238 PageID #:61743
                                          Grimmett - direct by Cloern
                                                                                            4523

            1               MR. CLOERN:     Mr. Montgomery, can you bring up

            2    previously admitted DTX-4514.         Can we go to Page 3.

            3    BY MR. CLOERN:

            4    Q.   What is this, Mr. Grimmett?

03:49:45    5    A.   This is the "Stop the Leaks" initiative that I referred to

            6    earlier.

            7               MR. CLOERN:     And can we go to Page 7.

            8    BY MR. CLOERN:

            9    Q.   What did Stop the Leaks entail?

03:49:55   10    A.   So it was meant to be a program meant to identify security

           11    risks and to put measures in place to improve.

           12    Q.   When did Motorola roll out this program?

           13    A.   I'm not sure of the date of the document.            If we can go

           14    back to maybe the first page.         I think it was around 2008,

03:50:16   15    yeah.

           16    Q.   Is this about the same time that G.S., Sam Chia, and Y.T.

           17    Kok left Motorola?

           18    A.   Yeah, G.S. left shortly before this.           And it's around the

           19    time that Sam and P.E. and Y.T. Kok left.

03:50:33   20               THE COURT:     Does the document have a date on it?

           21               THE WITNESS:     It's attached to an e-mail, Your Honor,

           22    which is dated 20th of August 2008.

           23               THE COURT:     Proceed.

           24    BY MR. CLOERN:

03:50:46   25    Q.   And does this document indicate -- so there's -- do you
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 129 of 238 PageID #:61744
                                          Grimmett - direct by Cloern
                                                                                            4524

            1    see the risk level, and there's reds and yellows?

            2    A.   Yeah.

            3    Q.   What are the top two?

            4    A.   The top two risks identify the former employees and

03:51:02    5    current employees.

            6    Q.   And then is there a comment for the current employee?

            7    A.   Yeah, the current employee says, "Frustration breeds

            8    disloyalty."     And the one above is the former employees,

            9    "increasing by the day" in terms of the risk level.

03:51:21   10    Q.   What measures did Motorola take to ensure the departing

           11    employees who they knew were at high risk for leaks did not

           12    take information?

           13    A.   Nothing additional.       So they used to have an exit

           14    interview but say they relied on employee honesty.

03:51:37   15    Q.   Well, in this case, G.S. Kok, Sam Chia, and Y.T. Kok, they

           16    were all asked in their exit interviews, right, to confirm

           17    they didn't take any information?

           18    A.   Correct, yeah.      That's the extent of it.        Now, if someone

           19    is going to take information, asking them whether they're

03:51:54   20    going to take it is completely ineffective.

           21    Q.   Did anyone follow up and look on the Compass logs to see

           22    if Sam Chia or Y.T. had mass downloaded documents and, in

           23    fact, told the truth at their exit interview?

           24    A.   No, there was no checks done at all.

03:52:33   25                 MR. CLOERN:   Mr. Montgomery, can we look at
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 130 of 238 PageID #:61745
                                          Grimmett - direct by Cloern
                                                                                            4525

            1    DDX-21.78.

            2    BY MR. CLOERN:

            3    Q.     Do you see what's depicted here on DDX-21.78 is the exit

            4    interview forms of G.S. Kok, Sam Chia, and Y.T. Kok?

03:52:53    5    A.     That's right.   And the highlighted text is the reasons --

            6    or the answers they gave when they were asked which employer

            7    they're going to now.

            8    Q.     And what are those -- what were their responses?

            9    A.     So they're all very vague.       So G.S. Kok said a local China

03:53:10   10    company.    It didn't really make sense because he worked in

           11    Malaysia, not China.       Sam was in the process of securing a

           12    job.    And Y.T. Kok says MNC, which I take to mean

           13    multinational company.        So none of them actually revealed the

           14    name of their next employer.

03:53:29   15                THE COURT:    Where was each one of these employees

           16    working at the time of their leaving Motorola?

           17                THE WITNESS:    They were all working in Motorola in

           18    Malaysia and Penang.

           19                THE COURT:    The headquarters of Motorola is in

03:53:46   20    Schaumburg, Illinois?

           21                THE WITNESS:    Correct.

           22                THE COURT:    Proceed.

           23    BY MR. CLOERN:

           24    Q.     Would these sorts of vague responses to a simple question

03:53:55   25    have alerted you in your position as a CTO responsible for
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 131 of 238 PageID #:61746
                                          Grimmett - direct by Cloern
                                                                                            4526

            1    protecting confidential information?

            2    A.   Yeah, normally people know where they're going to.               They

            3    normally secure a job before leaving the first one, in my

            4    experience, and they're happy to tell you where.              They're

03:54:12    5    under no obligation to tell you, but if they didn't, it would

            6    be a big red flag to me.

            7    Q.   Do you recall the deposition testimony of Kim Corso in

            8    this case?

            9    A.   Yes.

03:54:32   10                 MR. CLOERN:   Mr. Montgomery, could we pull up

           11    DDX-21.79.

           12    BY MR. CLOERN:

           13    Q.   How does the deposition testimony of Kim Corso affect, if

           14    at all, your opinion regarding Motorola's reasonable security

03:54:43   15    measures?

           16    A.   It just enforces them, really.          So even in 2008, they were

           17    still having former employees taking hard drives with

           18    confidential information out of the company.             Nothing has

           19    changed.

03:54:56   20    Q.   2008?

           21    A.   Sorry.    2018.

           22    Q.   And that's what -- Ms. Corso was a Motorola employee, and

           23    in 2018, she left with Motorola confidential information?

           24    A.   Correct.

03:55:09   25    Q.   And she admitted that in her deposition?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 132 of 238 PageID #:61747
                                          Grimmett - direct by Cloern
                                                                                            4527

            1    A.     She did.

            2    Q.     Did Motorola catch her?

            3    A.     I'm not -- I can't remember, actually.          They must've,

            4    yeah.

03:55:25    5    Q.     Are the measures that Motorola could have taken that would

            6    have been reasonable given the available technology at the

            7    time to protect Motorola's claim trade secrets?

            8    A.     Yes, easily.

            9                MR. CLOERN:    Mr. Montgomery, can we look at

03:55:47   10    DDX-21.80, please.

           11    BY MR. CLOERN:

           12    Q.     What's here?

           13    A.     So these are just a list of security measures I've put

           14    together that are consistent with my experience working in the

03:55:58   15    industry that would have been easy for Motorola to employ at

           16    the time in 2008.

           17    Q.     And can you for the record please state what those reasons

           18    are.

           19    A.     Yeah, so the first one obviously restricting access on a

03:56:13   20    need-to-know basis.       So just locking down the access would

           21    have been a very easy thing to do.

           22                Periodic reviews of access permissions.           So I used to

           23    have my team -- all of the supervisors used to every single

           24    month review their individual team members' access permissions

03:56:28   25    to make sure that it was kept up to date.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 133 of 238 PageID #:61748
                                          Grimmett - direct by Cloern
                                                                                            4528

            1               Monitoring Compass usage, so these mass downloads

            2    suggestion, that could have been implemented at any time very

            3    easily.    We definitely reviewed Compass logs as part of the

            4    standard exit procedure.        If that was thought to be too

03:56:47    5    onerous, certainly when people are saying we're not going to

            6    tell you where we are going to go, definitely pull your

            7    Compass logs at that point.

            8               E-mail restrictions.       Most places I've worked, if you

            9    want to send an e-mail outside of the company, you normally

03:56:59   10    have to seek an additional level of access and approval to do

           11    that.

           12               And external device storage restrictions as well.                So

           13    to prevent people connecting external hard drives or USB thumb

           14    drives to their computers to put information on to.               They're

03:57:21   15    all very easy measures to put in place.

           16    Q.   So and the Compass logs -- so in 2017, did Motorola run

           17    Sam Chia, Y.T. Kok, G.S. Kok Compass logs in order to file

           18    this case?

           19    A.   In 2017, yes.

03:57:34   20    Q.   Could they have done that in 2008?

           21    A.   They could have done it on the day they left, yeah.

           22    Q.   And after the Hanjuan Jin incident in 2007, Motorola --

           23    folks at Motorola recommended instituting something in Compass

           24    that would monitor for mass downloading?

03:57:54   25    A.   Exactly.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 134 of 238 PageID #:61749
                                          Grimmett - direct by Cloern
                                                                                            4529

            1    Q.   But that wasn't implemented?

            2    A.   It wasn't implemented for at least two years.

            3    Q.   Now, do you recall any evidence that stated how big of a

            4    lift that would be, how difficult it would be to implement

03:58:09    5    that --

            6    A.   It was --

            7    Q.   -- monitor?

            8    A.   It was estimated to be one month of work.

            9    Q.   So in one month of work, a monitor could have been put in

03:58:14   10    place, been a source code to monitor if somebody was going to

           11    mass download?

           12    A.   Correct.

           13    Q.   And would that have detected what you saw on the Compass

           14    logs from Sam Chia and Y.T. Kok?

03:58:28   15    A.   Yeah, even before those individuals left, it would have

           16    alerted Motorola to the fact they were participating in mass

           17    downloads.

           18    Q.   Motorola's claiming Hytera -- so now I want to turn to

           19    some -- a few questions, very few, about what Sam Chia and

03:58:51   20    Y.T. acquired.

           21                Do you have an opinion on who acquired the documents

           22    and the source code files that Motorola contends constitute

           23    each of its trade secrets?

           24    A.   Yes.

03:59:07   25    Q.   And what is that?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 135 of 238 PageID #:61750
                                           Grimmett - direct by Cloern
                                                                                            4530

            1    A.   So it was a -- you can tell from the Compass logs, it was

            2    G.S. Kok, Y.T. Kok, and Sam Chia.

            3    Q.   And then was that information also found in the files of

            4    Peiyi Huang, who came a few months later to Hytera?

03:59:25    5    A.   Correct.

            6    Q.   Please look in your binder at DSX-0006.

            7                 What is this document?

            8    A.   This is a summary of the 71 claim trade secret documents

            9    in this case.

03:59:44   10    Q.   And is there -- what else is in there?

           11    A.   So it's a table containing the trade secret number, the

           12    PTX number and Bates number of each document, the document

           13    title, and whose files it was found in.

           14                 MR. CLOERN:    Your Honor, we'd ask to admit this just

04:00:07   15    as a summary under 1006 of where the alleged trade secret

           16    documents -- whose files they were located in.

           17                 MR. ALPER:    No objection, Your Honor.

           18                 THE COURT:    It is received and may be published.

           19           (Exhibit No. DSX-0006 was received in evidence.)

04:00:16   20    BY MR. CLOERN:

           21    Q.   Now, do you recall earlier in this case there was a

           22    discussion of 78 trade secret documents?

           23    A.   I do.

           24    Q.   And now it's 71?

04:00:25   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 136 of 238 PageID #:61751
                                          Grimmett - direct by Cloern
                                                                                            4531

            1    Q.   Why -- do you know why that is?

            2    A.   When I started working on the case, there were actually

            3    142 trade secrets.       Shortly before the case, there were 29,

            4    and that's where the 78 documents came from.             They were then

04:00:40    5    dropped to 21 we're talking about now, and that's why we've

            6    only got 71 documents left.

            7    Q.   And the final column, it says "In Files?"

            8               What is that?

            9    A.   So that tells us whose files the -- each one of these

04:00:55   10    documents was found in from the production.

           11    Q.   And the alleged stolen documents that form the part of the

           12    trade secrets, on the first page, they're all -- with the

           13    exception of the VOX document that we see here, are all of

           14    them either not found or found in the files of P.E.?

04:01:26   15    A.   That's correct.

           16    Q.   And the VOX document, that's the document that was

           17    e-mailed from P.E. to Qin Jun and Zhu Deyou?

           18    A.   That's right.     It was that template that's got the red

           19    line on it that we spoke about earlier.

04:01:44   20    Q.   You could see in the red lines that P.E. deleted the

           21    Motorola name five years before she ever came?

           22    A.   That's right.

           23               MR. CLOERN:     And can we see the second page,

           24    Mr. Montgomery.

04:01:58   25    BY MR. CLOERN:
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 137 of 238 PageID #:61752
                                          Grimmett - direct by Cloern
                                                                                            4532

            1    Q.   And on the second page, are all of the alleged trade

            2    secret Motorola documents either in the files of P.E. or

            3    weren't found?

            4    A.   Correct.

04:02:10    5               MR. CLOERN:     The third page, Mr. Montgomery.

            6    BY MR. CLOERN:

            7    Q.   And here they're all in the files of either P.E., Sam, Yu

            8    Kok Hoong, with the exception of this one testing document; is

            9    that right?

04:02:27   10    A.   That's correct.

           11    Q.   All right.     So who is Yu Kok Hoong?

           12    A.   So Yu Kok worked -- he was a former Motorolan again, and

           13    he worked on the hardware.

           14    Q.   And he had two in his files, possession of two documents

04:02:43   15    related to a piece of hardware that was on one of Sam or

           16    Y.T.'s Compass logs?

           17    A.   That's correct.

           18    Q.   Now, what about this document right here that was in the

           19    files?    This was found in the files of Hytera employees who

04:03:02   20    were not from Motorola?

           21    A.   Yeah, several people.       So that's the one we saw that was

           22    attached to that 2016 e-mail.         We don't know where that

           23    document originated, but it doesn't appear on the Compass logs

           24    that I've reviewed.

04:03:16   25    Q.   So this document is not even on a Compass log?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 138 of 238 PageID #:61753
                                          Grimmett - direct by Cloern
                                                                                            4533

            1    A.   Correct.

            2    Q.   Do you see any indication that it -- any evidence linking

            3    that document to something that was taken by G.S., Sam, or

            4    Y.T. when they left Motorola?

04:03:32    5    A.   No.

            6                MR. CLOERN:    Can you look at Page 4, Mr. Montgomery.

            7    BY MR. CLOERN:

            8    Q.   And here, again, the Motorola -- the documents that

            9    Motorola claims are its trade secrets were either in -- not

04:03:48   10    found in anyone's files or in the files of just P.E.?

           11    A.   That's correct.

           12                MR. CLOERN:    Mr. Montgomery, can we go to DDX-21.81.

           13    BY MR. CLOERN:

           14    Q.   So I just want to briefly relate -- ask you some questions

04:04:13   15    to ask you to relate -- you've testified yesterday about the

           16    information that G.S., Sam, Y.T., P.E. used?

           17    A.   Yes.

           18    Q.   From Motorola, right?

           19    A.   Yes.

04:04:26   20    Q.   And you testified today about what Motorola alleges are

           21    trade secrets?

           22    A.   Correct.

           23    Q.   And I just want to see if you can -- I want to know if any

           24    of that use that you found of Motorola information matches up

04:04:39   25    with any of the alleged trade secrets?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 139 of 238 PageID #:61754
                                          Grimmett - direct by Cloern
                                                                                            4534

            1    A.   Sure.

            2    Q.   All right.     Let's talk about trade secrets first -- I'm

            3    sorry.    I have some questions about trade secret 54, 55, 56,

            4    60, and 64.

04:05:04    5                 So first, have you -- have you grouped the trade

            6    secrets so we could move a little more efficiently?

            7    A.   Yeah, so I grouped the numbers you've just listed together

            8    because they're represented by the DMR DSP library and the

            9    RFhal library together.

04:05:23   10    Q.   Okay.    So can you tell us how the DMR DSP library and the

           11    RFhal library relate to the asserted alleged trade secrets?

           12    A.   So in terms of use, those libraries were compiled by Sam

           13    Chia and Peiyi Huang and distributed to the Hytera engineers.

           14    And that's the extent of use as it relates to those trade

04:05:48   15    secrets and represents, as Ms. Frederiksen-Cross testified

           16    yesterday, to a very, very small fraction of the files that

           17    are being accused for each of those trade secrets.

           18                 MR. CLOERN:   Okay.    Can we just quickly look at

           19    DSX-3, Mr. Montgomery.

04:06:04   20    BY MR. CLOERN:

           21    Q.   Is that what you're talking about from

           22    Ms. Frederiksen-Cross?

           23    A.   Exactly, yeah.      So we maybe just take one example, the DSP

           24    framework you just mentioned.         This four and a half thousand

04:06:15   25    files are accused for that, but only 37 of those are actually
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 140 of 238 PageID #:61755
                                          Grimmett - direct by Cloern
                                                                                            4535

            1    contained within the library or used.

            2    Q.   So it's DMR DSP library and RFhal that Motorola points to

            3    and that you agree represent places where Motorola code was

            4    copied?

04:06:37    5    A.   Correct.

            6    Q.   And that's what they point to for trade secret 60 DSP

            7    framework?     Those are the 37 files?

            8    A.   Yes.

            9    Q.   And those are the same files in noise suppression,

04:06:47   10    squelch, and carrier detection?

           11    A.   That's right.

           12    Q.   So for all of these trade secrets, they all go back to the

           13    DMR DSP library?

           14    A.   Correct.

04:06:54   15    Q.   And what about for the RFhal library?

           16    A.   So the RFhal is represented by 64, which is timing and

           17    framing.    Again, 503 files used to describe or represent what

           18    that trade secret is.       But then when we look in the library,

           19    we find only 12 have been used.

04:07:17   20    Q.   So Motorola alleges the trade secret as comprising

           21    hundreds or thousands of source code files, correct?

           22    A.   Yes.

           23    Q.   And then what you've found in terms of use is on the order

           24    of 10, 15, 20 source code files?

04:07:36   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 141 of 238 PageID #:61756
                                          Grimmett - direct by Cloern
                                                                                            4536

            1    Q.   And you've rendered an opinion about an hour ago that

            2    Motorola's alleged trade secrets are not, in fact, trade

            3    secrets?

            4    A.   Yes.    Correct.

04:07:49    5    Q.   And is that because they are alleged to be so broad?

            6    A.   It's one of the main reasons, yeah.

            7                THE COURT:    All right.     Can we take a short break

            8    here?

            9                Let's stand up, members of the jury, while the court

04:08:04   10    reporters do their thing here.

           11          (Brief pause.)

           12                THE COURT:    Please proceed, counsel.

           13    BY MR. CLOERN:

           14    Q.   So noise suppression, squelch, and carrier detect, these

04:11:42   15    are all functionalities that were in Hytera's analog radios

           16    and that they'd written before?

           17    A.   Yes.

           18    Q.   But for the DMR, Sam Chia used DMR DSP library for the

           19    code for these three functions?

04:12:01   20    A.   That's right.

           21    Q.   And just a couple questions on the benefit to -- in your

           22    opinion, what the benefit to Hytera was for that.              Did that --

           23    did using DMR DSP for these three functions, did that provide

           24    Hytera superior noise suppression, squelch, or carrier

04:12:28   25    detection?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 142 of 238 PageID #:61757
                                          Grimmett - direct by Cloern
                                                                                            4537

            1    A.   No.

            2    Q.   But it did save them time from actually having to write

            3    the code itself?

            4    A.   Yes, it did.

04:12:38    5    Q.   And that's included in your six months?

            6    A.   It is.

            7    Q.   And for the DSP framework, is Motorola's and Hytera's DSP

            8    framework the same?

            9    A.   No.    They're different.

04:12:52   10    Q.   Now, they have noise suppression, squelch, and carrier

           11    detect; both of them have those three pieces, right?

           12    A.   Correct.

           13    Q.   And there are other, you said DSP framework was various

           14    algorithmic functions and you put them in a certain line?

04:13:04   15    A.   Yes.

           16    Q.   And some of the algorithmic functions are the same between

           17    Motorola and Hytera?

           18    A.   Yes.

           19    Q.   Some of them aren't?

04:13:11   20    A.   Yes.

           21    Q.   And are they in the same order?

           22    A.   No.

           23    Q.   So is -- the DPS framework for Motorola, is it used by

           24    Hytera?

04:13:21   25    A.   Only a small part of it, only the parts that we've already
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 143 of 238 PageID #:61758
                                          Grimmett - direct by Cloern
                                                                                            4538

            1    talked about with noise suppression, squelch, and carrier

            2    detection.

            3    Q.   So that part of the framework would not be on there?

            4    A.   Yes.    The rest of Hytera independently wrote them.

04:13:35    5    Q.   And that's already accounted for with noise suppression,

            6    squelch, and carrier detection?

            7    A.   That's right.

            8    Q.   So that doesn't increase your six months?

            9    A.   No.    I looked to the library overall and then what trade

04:13:48   10    secrets amount to.       So six months is, covers everything on

           11    this chart.

           12    Q.   So the library, the RF HAL library is timing and framing,

           13    that's the L1 timer?

           14    A.   That's right.

04:14:00   15    Q.   And is that functionality that Hytera had already built

           16    into its FPGA, the Professor Sun version?

           17    A.   Yes, that and their prototype.

           18    Q.   So why did they use Motorola code for it when they took

           19    out the FPGA?

04:14:16   20    A.   I think they'd just run out of time before the IWCE

           21    conference to launch the radio.

           22    Q.   So instead of taking the time to recode it from one

           23    language to the other, Sam or Peiyi uses Motorola code for

           24    that functionality that they already -- that they had taken

04:14:32   25    from Motorola?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 144 of 238 PageID #:61759
                                          Grimmett - direct by Cloern
                                                                                            4539

            1    A.   Yes.    Peiyi provided the library.

            2    Q.   And is one L1 timer better than the other?

            3    A.   No.    They're just the same in terms of functionality.

            4    Q.   So what is the benefit to Hytera then from Sam and Peiyi's

04:14:44    5    actions?

            6    A.   Again, just a small time saving in development.

            7    Q.   Okay.    Now I have some questions, similar questions on the

            8    ergonomic and applications layer.          Did the -- the use of the

            9    template, the application template, what benefit, if any, did

04:15:15   10    that confer on to Hytera?

           11    A.   Little to none.      It only allowed them to use the

           12    application framework.        That's where the benefit can be seen.

           13    Q.   Did it speed up the writing of their applications?

           14    A.   No.    They already had the applications.

04:15:30   15    Q.   And did they have applications from other radios, TETRA

           16    and analog?

           17    A.   Yes, and from their prototype more significantly.

           18    Q.   But Peiyi and Y.T. wanted them to be formatted in a

           19    certain way so that they would work with the RAF library?

04:15:43   20    A.   That's correct.

           21    Q.   How about the RAF library?         What was the benefit to

           22    Hytera -- the RAF library was compiled from Motorola code,

           23    right?

           24    A.   It was.

04:15:54   25    Q.   And that's what you've referred, you've talked about
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 145 of 238 PageID #:61760
                                          Grimmett - direct by Cloern
                                                                                            4540

            1    earlier as an application framework?

            2    A.   Correct.

            3    Q.   So what is the benefit to Hytera from getting that

            4    application framework?

04:16:08    5    A.   Possibly a time saving.        If they had not actually put it

            6    in that library or that format, they actually would have saved

            7    some time.     So this is an example where doing some extra work

            8    in layering has actually penalized them.

            9    Q.   So that wasn't -- you don't -- can you explain that?

04:16:26   10    A.   Yes.    So this is part of this architecting, this rework

           11    that Y.T. Kok initiated that, in my opinion, would have

           12    delayed the project overall.         But I have accounted for the

           13    writing of this library in my six months because they did

           14    ultimately do the work they chose to do.

04:16:44   15    Q.   Hytera's other radios had functionality that routed

           16    messages to applications?

           17    A.   Exactly, yes, on analog and TETRA radios previously.

           18    Q.   And here, it's just moved into a separate layer, and

           19    Motorola code was used for that?

04:16:57   20    A.   Yes.

           21    Q.   How about the other architectural trade secrets, so

           22    operating system abstraction layer, hardware abstraction

           23    layer, VRIS, the common services layer.            Remind us, what's the

           24    use with respect to that bucket?

04:17:23   25    A.   So there was a small number of files, I think in the
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 146 of 238 PageID #:61761
                                          Grimmett - direct by Cloern
                                                                                            4541

            1    region of 50 files that were used and basically, the

            2    interfaces between those layers to allow them to communicate.

            3    And they needed to be integrated with Hytera's source code

            4    rather than provided as a library.

04:17:44    5    Q.   So what was used was the source code to communicate the

            6    interfaces between the layers?

            7    A.   Yes.

            8    Q.   Has Hytera communicated -- Hytera's other products have

            9    layering?

04:17:59   10    A.   Of course, yes.

           11    Q.   And they communicate between the layers?

           12    A.   Yes.

           13    Q.   So what was the benefit then of using some Motorola code

           14    header files as interfaces between some of these layers?

04:18:13   15    A.   Again, just a small time saving in development time.

           16    Q.   So this kind of work Hytera has done before, it could have

           17    done; it just saved some -- Peiyi, Sam, Y.T. wanted to move on

           18    and save time?

           19    A.   Yeah.

04:18:25   20    Q.   Cut corners?

           21    A.   Yes.

           22    Q.   So there's been some testimony about this ROSAL document.

           23    Do you know what I'm talking about?

           24    A.   Yes, yeah.

04:18:40   25    Q.   That was -- contained some information that was copied
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 147 of 238 PageID #:61762
                                          Grimmett - direct by Cloern
                                                                                            4542

            1    from Motorola?

            2    A.   Correct.

            3    Q.   And the original Motorola document, that was only in the

            4    files again of Peiyi, Y.T.?

04:18:56    5    A.   Yes.

            6    Q.   And I think the testimony has been whether the ROSAL

            7    document could be used by Hytera coders -- let me restate

            8    that.

            9                So the ROSAL interfaces are copied, right?

04:19:19   10    A.   Yes.

           11    Q.   And then did -- in your opinion, does the ROSAL document

           12    mean that other parts of the ROSAL code are infected with

           13    Motorola trade secret information?

           14    A.   No.    They're just the interfaces to those functions.                They

04:19:39   15    don't tell you how to write them.

           16    Q.   And are there aspects of the ROSAL document that aren't

           17    copied?

           18    A.   That aren't copied?

           19    Q.   Right.

04:19:48   20    A.   Yes.

           21    Q.   So it's not the whole document?

           22    A.   It's not the whole document.

           23    Q.   The -- and is there -- is some of the information in the

           24    ROSAL document high-level descriptions?            It's not sort of code

04:20:00   25    implementation level?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 148 of 238 PageID #:61763
                                          Grimmett - direct by Cloern
                                                                                            4543

            1    A.   Yes.    Some of it's information you'd find in any operating

            2    system manual.

            3    Q.   Have you seen Motorola's -- Motorola establish -- let me

            4    back up a second.

04:20:22    5                 So there's, you heard Ms. Frederiksen-Cross talk

            6    about the 4 percent of the code that was copied?

            7    A.   Yes.

            8    Q.   And is that -- do you agree with that and include that

            9    when you're talking about, when you described the use of

04:20:37   10    Motorola information that would take an extra six months to

           11    have written if Motorola code wasn't used?

           12    A.   Yes, I do.

           13    Q.   So those things match up?

           14    A.   Yes.

04:20:48   15    Q.   How about the other 96 percent of the code?             Have you seen

           16    anything that indicates that that other 96 percent was based

           17    on Motorola documents or code?

           18    A.   No.

           19    Q.   There's about 40,000 files or so in that 96 percent; is

04:21:17   20    that right?

           21    A.   Yeah.

           22    Q.   And have you seen Motorola link any of the -- the

           23    rebranded documents you talked about.

           24    A.   Yes.

04:21:27   25    Q.   There was one on ROSAL, one on RAPIS, one on connectivity,
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 149 of 238 PageID #:61764
                                          Grimmett - direct by Cloern
                                                                                            4544

            1    some on RAF.     Do you recall that?

            2    A.   Yes.

            3    Q.   Have you seen Motorola link anything in those documents to

            4    a non-copied source code file?

04:21:43    5    A.   No, only the file we saw yesterday where there was a link

            6    between the ROSAL specification and the comment in one of the

            7    files.

            8    Q.   All the other evidence about source code has been about

            9    source code that's within -- that's copied source code?

04:21:59   10    A.   Correct.

           11    Q.   Within the 4 percent?

           12    A.   Yes.

           13    Q.   Beyond that, Motorola has taken one rebranded document and

           14    linked it to one source code file out of about 40,000?

04:22:09   15    A.   That's right.

           16    Q.   Beyond that, they haven't done anything to implicate the

           17    other 96 percent?

           18    A.   No.    They'd have to point to at least 400 files to move it

           19    from 4 percent to 5 percent.

04:22:22   20    Q.   Now, they pointed generally to the documents, but as far

           21    as linking documents and saying this non-copied source code

           22    file was written, clearly influenced by this document, that's

           23    happened one time, one file?

           24    A.   Correct.

04:22:36   25    Q.   Okay.   Quickly on XCMP, there's some copied code in XCMP,
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 150 of 238 PageID #:61765
                                          Grimmett - direct by Cloern
                                                                                            4545

            1    three or four files?

            2    A.   Yes.

            3    Q.   And is that copied code included in your six-month

            4    estimate?

04:23:15    5    A.   It is, yeah.     They're in header files.

            6    Q.   Now, otherwise -- so that's again the interfaces?

            7    A.   Correct.

            8    Q.   Now, is the rest of -- what has Hytera called its version

            9    of its protocol to talk to accessories?

04:23:28   10    A.   HRCP.

           11    Q.   So Hytera's is HRCP, Motorola's is XCMP?

           12    A.   Yes.

           13    Q.   Now, is the rest of HRCP the same as XCMP, or are they

           14    different?

04:23:40   15    A.   No, they're different protocols.

           16    Q.   So beyond the interface, is Hytera's HR -- HRCP infected

           17    by Motorola's XCMP trade secret information?

           18    A.   No.

           19    Q.   And you included that interface in your six-month

04:23:57   20    estimate?

           21    A.   I did.

           22    Q.   And that interface again, is that different than any of

           23    the other interfaces we've talked about?

           24    A.   No.

04:24:04   25    Q.   The kind of thing Hytera has in other products that are
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 151 of 238 PageID #:61766
                                          Grimmett - direct by Cloern
                                                                                            4546

            1    not accused that it's written?

            2    A.   Correct.

            3    Q.   Did you find any use for the VOX protocol stack or

            4    connectivity alleged trade secrets?

04:24:22    5    A.   No, nothing.

            6    Q.   Now, on Ms. Frederiksen-Cross' DSS 3, there were some --

            7    can we bring that up, please?

            8                For VOX, they list, there's ten files that are

            9    accused that are included in what Motorola claims as its VOX

04:24:41   10    implementation.      What -- are these ten files from the DMR DSP

           11    library?

           12    A.   Yes.

           13    Q.   Is -- the DMR DSP library, is it used for VOX?

           14    A.   No, it's not.

04:24:58   15    Q.   So Hytera has a separate VOX implementation?

           16    A.   Correct.    It doesn't use those files or the library.

           17    Q.   And protocol stack down here, that's zero, right?

           18    A.   Yes.

           19                MR. CLOERN:    We can take that down, Mr. Montgomery.

04:25:32   20    BY MR. CLOERN:

           21    Q.   And did you see any documentation that you felt --

           22    Motorola documentation that was passed on to the Hytera coders

           23    who worked on VOX protocol stack and connectivity that you

           24    felt infected the non-copied portions of that code?

04:25:46   25    A.   No.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 152 of 238 PageID #:61767
                                          Grimmett - direct by Cloern
                                                                                            4547

            1    Q.   Now, the protocol stack, is that surprising that Motorola

            2    hasn't found any copied code in the protocol stack?

            3    A.   No.    They coded a good deal of the protocol stack in the

            4    prototype before, so I'm not surprised that there's no

04:26:01    5    accusations of use.

            6    Q.   And this is what we heard Professor Sun and Yu Yang and

            7    Roger Zhang testify about that Hytera worked on prior to G.S.

            8    Kok showing up?

            9    A.   Yes.

04:26:20   10    Q.   Now, the final, 134, 136, 137, and 142, in your opinion,

           11    did Hytera use these -- this bucket of trade secrets?               These

           12    are the big ones:      All code, all DSP code, all mobile code,

           13    and all repeater code, the four at the top.

           14    A.   Yeah.

04:26:43   15    Q.   Now, as alleged including tens of thousands of files, was

           16    that trade -- alleged trade secret used by Hytera?

           17    A.   No.

           18    Q.   And is there any use, any alleged use as to those trade

           19    secrets that aren't covered by other trade secrets?

04:27:00   20    A.   No.    They've already been covered, so there's no

           21    additional files that are accused of being used.

           22    Q.   Last two, hardware and testing, 111 and 141.             What's your

           23    opinion on the -- now, your opinion is that some of the

           24    testing, confidential material was used, right?

04:27:18   25    A.   Yes.    So the documents appear to have been used.            To what
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 153 of 238 PageID #:61768
                                          Grimmett - direct by Cloern
                                                                                            4548

            1    extent, I can't tell because you don't know how a document's

            2    been used in testing, but there certainly has been some

            3    rebranding of it that suggests it has been used in some way.

            4    Q.   Well, was there any evidence in this case of Hytera's

04:27:33    5    actual testing protocol that Hytera uses?

            6    A.   No.

            7    Q.   So Motorola never put that evidence in?

            8    A.   No.

            9    Q.   But they put in evidence that five -- or six Motorola

04:27:46   10    documents were rebranded as Hytera documents?

           11    A.   That's right.

           12    Q.   But they never compared those rebranded documents to

           13    Hytera's actual testing protocol?

           14    A.   No.

04:27:52   15    Q.   And those documents relate to one, even if they are --

           16    were used, which we don't know, they relate to one out of 24

           17    pieces of DMR testing sweep?

           18    A.   Yes.    Just the RF testing.

           19    Q.   And much of what was in those documents, you previously

04:28:09   20    testified, was straight out of the public ETSI materials?

           21    A.   Some of it, yes.

           22    Q.   So what's the benefit -- so let's just assume Hytera used

           23    everything that was in those rebranded Motorola documents.

           24    A.   Yeah.

04:28:22   25    Q.   What's the benefit of that?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 154 of 238 PageID #:61769
                                          Grimmett - direct by Cloern
                                                                                            4549

            1    A.   Well, that's what I received in my calculations in saying

            2    I have allotted 24 staff months to independently write those

            3    kind of documents.

            4    Q.   How about hardware?       Did you see any use of hardware?

04:28:37    5    A.   No.

            6               MR. CLOERN:     Can we bring back up the six-month

            7    estimate, please?

            8    BY MR. CLOERN:

            9    Q.   So does -- DDX 24.42, does this summarize the use of

04:29:08   10    Motorola information you found?

           11    A.   Yes, it does.

           12    Q.   And does it quantify, in your opinion, what the benefit

           13    is, what benefit Hytera realized for that use?

           14    A.   Yes, it does.

04:29:24   15    Q.   And is it your opinion that that use was not known

           16    generally to the company or the rank and file engineers but

           17    was limited to Peiyi Huang, Sam Chia, Y.T. Kok, and G.S. Kok?

           18    A.   From everything I've reviewed, yes.

           19               MR. CLOERN:     Can we look at 21.86, please?          I think

04:29:56   20    that may be the same.

           21    BY MR. CLOERN:

           22    Q.   Now, what do we have here, Mr. Grimmett?

           23    A.   So this is an additional slide taking the numbers that

           24    Motorola presented at trial in this column for each trade

04:30:19   25    secret.    It then looks at what are alleged as being copied.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 155 of 238 PageID #:61770
                                          Grimmett - direct by Cloern
                                                                                            4550

            1    And from that, we can calculate what on a per-trade secret

            2    basis Motorola claimed is the benefit of use in terms of staff

            3    months.

            4    Q.   So let me make sure I've got this right.            The first

04:30:40    5    column, the first column right here, these are the total staff

            6    months that the Motorola witnesses said were required for each

            7    trade secret?

            8    A.   That's correct.

            9    Q.   Let's go back to DSX 3 for just one second.

04:31:01   10                And now, those staff months were pretty high in a lot

           11    of cases, right?

           12    A.   I think they're exceptionally high, yes.

           13    Q.   In cases that we'll talk about -- or I'm sorry.              There was

           14    testimony I think from Dr. Rangan that some of these trade

04:31:18   15    secrets took years to create based on those staff month

           16    estimates?

           17    A.   That's correct.

           18    Q.   Some even ten years?

           19    A.   Yes.

04:31:23   20    Q.   And that was based on the Motorola engineers looking back

           21    at a set of source code?

           22    A.   Yes.

           23    Q.   And so in order to come up with ten years, that's what

           24    those 40,000 files are, right?

04:31:40   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 156 of 238 PageID #:61771
                                          Grimmett - direct by Cloern
                                                                                            4551

            1    Q.   Or for software architecture to take five years, that's

            2    because there's 9,800 files there?

            3    A.   Yes.

            4    Q.   But if the trade secret were narrowly focused on what was

04:31:51    5    used, then the development times would be order of magnitude

            6    lower; is that right?

            7    A.   That's right.

            8    Q.   All right.     So let's go back then to DDX 21.86.           These are

            9    the total staff months based on the trade secrets as defined

04:32:11   10    by all those tens of thousands of files?

           11    A.   Yeah, as claimed in this trial by Motorola.

           12    Q.   And this is the percentage of the files that were

           13    allegedly copied and that you took from DSX 3?

           14    A.   Yes.   Well, actually, the numbers come from Dr. Wicker's

04:32:29   15    reports, Exhibits C and D.

           16    Q.   And then what is in this final column?

           17    A.   So if you take the -- take the example at the top, the 720

           18    staff months that Motorola claimed it took to develop the XCMP

           19    trade secret, then you look at what they claimed was used,

04:32:51   20    which is .2 percent.       You can then calculate the Motorola

           21    staff months that alleged were copied and, therefore, get a

           22    quantification of what's the benefit in terms of time saving.

           23    Q.   So if you look at how long it took, according to Motorola,

           24    to invent -- to come up with the entire trade secret and then

04:33:13   25    you look at how much of it was copied, you're showing the time
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 157 of 238 PageID #:61772
                                           Grimmett - direct by Cloern
                                                                                            4552

            1    it would take according to Motorola, according to Motorola's

            2    own numbers, the time that it would take to write just the

            3    copied portion of the coding limitation?

            4    A.    Exactly.

04:33:28    5    Q.    Now, what are your totals at the bottom?

            6    A.    So the total number of staff months is 524.81 staff

            7    months, which if I use the same assumption of number of

            8    engineers, 45 that I've used in all my other calculations, you

            9    get to 11.66 elapsed months.

04:33:50   10    Q.    And that is -- and you're -- you calculated six months?

           11    A.    Actually, that -- yes, six months elapsed.            I actually

           12    calculated 15 months from where I said Professor Sun's design

           13    would have stopped.        So the comparison really is 11.6 against

           14    15.   That's the fair comparison.

04:34:16   15    Q.    I apologize.    I misstated.      So --

           16                 THE COURT:    You haven't testified.       The witness has

           17    testified, right?

           18                 MR. CLOERN:    I had an improper foundation in my

           19    question, your Honor.

04:34:25   20                 THE COURT:    All right.    Proceed.

           21                 MR. CLOERN:    And I objected to myself, which I've

           22    never done before.

           23    BY MR. CLOERN:

           24    Q.    So the 15 months, is that here what you're showing?

04:34:36   25    A.    Yes.   I think that's the appropriate numbers to compare
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 158 of 238 PageID #:61773
                                          Grimmett - direct by Cloern
                                                                                            4553

            1    against the 11.66.

            2    Q.   Okay.    So your calculations are consistent with Motorola's

            3    own numbers if you just -- for development times, if you just

            4    look at rewriting the portion that was copied?

04:34:51    5    A.   That's right.

            6    Q.   And to make these FPGA and software changes, you

            7    calculated a total of 15 months, and if you look at the

            8    Motorola numbers, it would come out to 11 months?

            9    A.   Yes.    Now, the disparity, I have not included hardware or

04:35:11   10    testing in the 11.66, so there's a bit to add to it to get you

           11    close to 15 months, but they're in that ballpark.

           12                 MR. CLOERN:   Can we go back to that -- right.

           13    BY MR. CLOERN:

           14    Q.   So if you add hardware and testing to this --

04:35:27   15    A.   Yeah.

           16    Q.   -- then you're going to end up at about the same?

           17    A.   Yes.    It's hard to quantify because Motorola hadn't

           18    provided any numbers for that in terms of use, but you can see

           19    that 11.66 plus hardware and testing, you're going to be close

04:35:43   20    to 15 months.     It's a good benchmark to compare.

           21    Q.   Did any of Motorola's experts profess an opinion regarding

           22    whether Hytera could have developed a commercially equivalent

           23    radio?    So did any of Motorola's experts come up and say in a

           24    hypothetical world where there was no use of Motorola

04:36:08   25    information --
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 159 of 238 PageID #:61774
                                           Grimmett - direct by Cloern
                                                                                            4554

            1    A.   Yeah.

            2    Q.   -- then what would Hytera have done?

            3    A.   Dr. Rangan expressed the view that they couldn't have done

            4    it in what he termed a commercially reasonable time.

04:36:18    5    Q.   And did he define "commercially reasonable time"?

            6    A.   He didn't.     He used a figure of 23-1/2 years, but he said

            7    he didn't think they'd be able to develop it in that time

            8    either.

            9    Q.   So even -- according to Dr. Rangan, right now in 2020,

04:36:37   10    Hytera still would not have a DMR radio according to

           11    Dr. Rangan?

           12    A.   That's what he said.

           13    Q.   How many companies are out there producing DMR radios?

           14    A.   Probably about 30 today.

04:36:49   15    Q.   Did it take any of them 23-1/2 years as Dr. Rangan stated

           16    it would take?

           17    A.   It can't.    The standard was only released in 2005.             From

           18    my industry knowledge, it has taken companies between two and

           19    five years to develop a similar suite of products.

04:37:06   20    Q.   And you developed a suite of DMR products at Simoco in how

           21    many years?

           22    A.   Three -- three years, three months.

           23                 THE COURT:    Did you start from scratch?

           24                 THE WITNESS:    Yes.

04:37:23   25                 THE COURT:    What is "scratch"?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 160 of 238 PageID #:61775
                                          Grimmett - direct by Cloern
                                                                                            4555

            1                THE WITNESS:    From not having any --

            2                THE COURT:    You took the development as it existed at

            3    a point in time, right, and worked from there?

            4                THE WITNESS:    No.    "From scratch" means that we had

04:37:37    5    not started any DMR project development at all.

            6                THE COURT:    So what did you do?

            7                THE WITNESS:    We started with a blank sheet of paper,

            8    your Honor.

            9                THE COURT:    Okay.    You're saying, with a blank sheet

04:37:48   10    of paper, unaware of all of this, you did what?

           11                THE WITNESS:    We created a mobile portable and

           12    repeater, DMR products, in three years, three months.

           13                THE COURT:    About a comparable of what the jury has

           14    in the jury box?

04:38:02   15                THE WITNESS:    Absolutely.

           16                THE COURT:    Starting from scratch?

           17                THE WITNESS:    From scratch.

           18                THE COURT:    Proceed.

           19    BY MR. CLOERN:

04:38:12   20    Q.     Did -- Simoco had experience in analog radios before it

           21    started its DMR development, correct?

           22    A.     As did every manufacturer that has developed DMR.            They've

           23    all had analog before.

           24    Q.     Motorola had experience in analog radios before developing

04:38:29   25    DMR?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 161 of 238 PageID #:61776
                                          Grimmett - direct by Cloern
                                                                                            4556

            1    A.   Correct.

            2    Q.   Hytera had experience in analog develop -- radios before

            3    developing DMR?

            4    A.   Correct.

04:38:35    5    Q.   So any radio company that develops DMR radio draws on its

            6    analog radio experience?

            7    A.   Correct.

            8    Q.   But at Simoco, you had no prior DMR radio development

            9    experience?

04:38:49   10    A.   That's right.

           11    Q.   You began there by first thing, looking and getting the

           12    standard and reading it?

           13    A.   Yes.

           14    Q.   The same way Hytera did?

04:38:56   15    A.   Correct.

           16    Q.   So let's take Dr. Rangan's opinion that Motorola tried and

           17    failed to develop a DMR prototype.           Do you agree with that?

           18    A.   No.

           19    Q.   And is that as you've testified on the board that's

04:39:21   20    sitting over there?       That's the basis of your disagreement?

           21    A.   That and testimony from Professor Sun and Yu Yang who were

           22    there at the time.

           23    Q.   What about Dr. Rangan's estimate that it took Motorola

           24    23-1/2 years to develop the alleged trade secrets?               Do you

04:39:39   25    agree with that?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 162 of 238 PageID #:61777
                                          Grimmett - direct by Cloern
                                                                                            4557

            1    A.   No.    I think that's grossly inflated.

            2                THE COURT:    What's the basis for that statement?

            3                THE WITNESS:    From my experience, your Honor.           It's

            4    not taken any company even a fraction of 23-1/2 years to

04:39:52    5    develop a DMR radio.

            6    BY MR. CLOERN:

            7    Q.   And are there -- are there internal --

            8                THE COURT:    Just a minute.

            9                In terms of that answer, what principles or

04:40:03   10    methodology have you used which is widely accepted within your

           11    profession to make that determination?

           12                THE WITNESS:    So --

           13                THE COURT:    Beyond your personal opinion.

           14                THE WITNESS:    Beyond my personal opinion.          So --

04:40:15   15                THE COURT:    Putting aside personal opinion, I'm

           16    saying, what principles or methodology or widespread

           17    acceptance within experts in your area did you apply to reach

           18    that conclusion?

           19                THE WITNESS:    I used standard metric methodologies

04:40:32   20    for breaking down each individual task and applying industry

           21    standard techniques for estimating the man days and the staff

           22    months for each one, adding them together, putting an overview

           23    project plan together to see what resources could be parallel

           24    and what were serial to then come up with a basis for my own

04:40:57   25    estimate.    And I found it to be --
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 163 of 238 PageID #:61778
                                          Grimmett - direct by Cloern
                                                                                            4558

            1               THE COURT:     Is that a widespread acceptance where

            2    other experts in your area do the same?

            3               THE WITNESS:     Yes.    This is the methodology generally

            4    used by everyone in the radio industry and certainly the

04:41:08    5    embedded software industry as well.

            6               THE COURT:     Who are those experts?

            7               THE WITNESS:     My contemporaries, so CTOs of

            8    businesses, project managers, technical experts.

            9               THE COURT:     And are these principles reduced to

04:41:21   10    writing somewhere?

           11               THE WITNESS:     There's many papers and books on

           12    estimating software.

           13               THE COURT:     Is there methodology that is widely used

           14    and spread?

04:41:31   15               THE WITNESS:     There are different methodologies.

           16               THE COURT:     To which -- to which have you referred?

           17               THE WITNESS:     I've used a number of different

           18    methodologies over the years.         So I've used my experience --

           19               THE COURT:     In making these, expressing these

04:41:44   20    opinions, the one where you disagree with the plaintiff's

           21    expert on the 23-year factor.

           22               THE WITNESS:     Dr. Rangan didn't actually present any

           23    methodology.

           24               THE COURT:     No, I'm saying your methodology.          What

04:41:58   25    did you apply to reach a point of saying that you totally
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 164 of 238 PageID #:61779
                                          Grimmett - direct by Cloern
                                                                                            4559

            1    disagree with him?

            2                THE WITNESS:    I think I've just described the

            3    methodology that I used, your Honor.

            4                THE COURT:    You did?

04:42:08    5                THE WITNESS:    I think so.

            6                THE COURT:    That's your answer?

            7                THE WITNESS:    Yes.

            8                THE COURT:    All right.     Proceed.

            9    BY MR. CLOERN:

04:42:12   10    Q.   Did you also see documents from Motorola that are

           11    inconsistent with Dr. Rangan's 23-1/2-year estimate?

           12    A.   Yes.   I've seen a number of documents from Motorola

           13    indicating that other companies would be able to develop

           14    radios in two years, and I've seen Motorola documents

04:42:30   15    estimating their own radios to be developed in numbers far

           16    less than the 23-1/2 years Dr. Rangan now contends.

           17    Q.   And did you see a document from Motorola suggesting

           18    that -- or where Motorola was anticipating development of DMR,

           19    and I think it was 7,900 or so staff months?

04:42:52   20    A.   Yes.

           21    Q.   And what does that result in given the engineers that were

           22    working on this at Motorola?

           23    A.   In terms of a time elapsed?

           24    Q.   Yes, right, just roughly.

04:43:04   25    A.   Three, three years, I think, something around there.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 165 of 238 PageID #:61780
                                          Grimmett - direct by Cloern
                                                                                            4560

            1    Q.   So there are Motorola documents when Motorola is going

            2    into this project saying, "We think it's going to take three

            3    years"?

            4    A.   Correct, yeah.      A company simply wouldn't embark on a

04:43:17    5    development that took 23-1/2 years.           The technology would be

            6    obsolete before the product was launched.

            7               THE COURT:     Electric cars, for example, right?

            8               THE WITNESS:     Exactly.

            9    BY MR. CLOERN:

04:43:33   10    Q.   What methodology did Dr. Rangan use for his development

           11    time estimates?

           12    A.   He didn't present any methodology or any explanation about

           13    how he arrived to his numbers.          He seems to simply have

           14    adopted the numbers provided by the Motorola fact witnesses.

04:43:49   15    Q.   What methodology did the Motorola -- did the Motorola fact

           16    witnesses testify how they came up with their numbers for how

           17    long each trade secret took to develop?

           18    A.   Again, not methodology.        They talked about their knowledge

           19    from what they developed 10, 15, sometimes 20 years ago.

04:44:09   20    Q.   So could --

           21    A.   That didn't present or say they used any records of time

           22    bookings to a project, for example, that I'd expect.

           23               MR. CLOERN:     So can we look at DSX 3 again?

           24               THE COURT:     Did you say "time books"?

04:44:24   25               THE WITNESS:     Time bookings.      Normally, when you work
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 166 of 238 PageID #:61781
                                          Grimmett - direct by Cloern
                                                                                            4561

            1    on a project --

            2                THE COURT:    Is that what you took into account, time

            3    bookings?

            4                THE WITNESS:    I -- yeah, from Simoco days.

04:44:33    5                THE COURT:    From where?

            6                THE WITNESS:    From where I used to work.

            7                THE COURT:    Where is that?

            8                THE WITNESS:    At Simoco.

            9                THE COURT:    When?

04:44:38   10                THE WITNESS:    From 1993 to 2015.

           11                THE COURT:    And that was a substantial part of the

           12    information you reached in order to make a conclusion?

           13                THE WITNESS:    It's how I can verify my three years

           14    and three months that it took Simoco to develop these

04:44:54   15    products.

           16                THE COURT:    Starting from scratch?

           17                THE WITNESS:    Yes.

           18                MR. CLOERN:    Your Honor -- I'm sorry.

           19    BY MR. CLOERN:

04:45:04   20    Q.   Did the -- when the Motorola witnesses provided the number

           21    of staff months that they testified it took them to develop a

           22    particular trade secret, did they rely on their time records?

           23    A.   No.

           24    Q.   Those time records existed, though, right?

04:45:23   25    A.   I would presume so.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 167 of 238 PageID #:61782
                                          Grimmett - direct by Cloern
                                                                                            4562

            1    Q.   There were -- there's financial records that track R&D

            2    time and expense?

            3    A.   Yes.

            4    Q.   But the Motorola witnesses that came in here and talked

04:45:34    5    about, "It took us X number of staff months and Y number of

            6    years," didn't rely on that document, on that financial

            7    documentation at Motorola, right?

            8    A.   Correct.

            9    Q.   Instead, they said, "We looked at these source code files,

04:45:48   10    went back and looked at them, thought about how long we worked

           11    on them" --

           12                THE COURT:    Just a minute.      Do not lead the witness.

           13                MR. CLOERN:    Understood, your Honor.

           14                THE COURT:    There's a point of tolerance because I

04:45:56   15    know you're trying to move this along, but we need to hear the

           16    answer from the witness.

           17                MR. CLOERN:    Yes, your Honor.       That was my intent, is

           18    to move quickly.      I will --

           19    BY MR. CLOERN:

04:46:05   20    Q.   So what did the Motorola fact witnesses base their

           21    development times on?

           22    A.   I didn't hear them provide any methodology or reason for

           23    how long it took these times.         They just put the times on the

           24    slide and said it took this long to develop it.

04:46:24   25    Q.   And was that based on -- and you said "develop it."               Is
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 168 of 238 PageID #:61783
                                          Grimmett - direct by Cloern
                                                                                            4563

            1    the "it" the source code files identified for each trade

            2    secret?

            3    A.   Yes, what they describe as the trade secret which is

            4    articulated by the number of files.

04:46:45    5                MR. CLOERN:    PDX 21.87, please, Mr. Montgomery.

            6    BY MR. CLOERN:

            7    Q.   Are these the estimates?

            8    A.   These are Motorola fact witnesses' estimates, yes.

            9    Q.   And do you see any inconsistency simply based on the face

04:47:09   10    of these estimates?

           11    A.   Yes, I do.

           12    Q.   Can you identify that, please?

           13    A.   Yes.   So one inconsistency is the DMR radio source code

           14    plus the DMR mobile source code are both contained within

04:47:35   15    this.   They don't add up.

           16    Q.   So it takes ten years, according to Motorola's witnesses,

           17    to develop the DSP source code?

           18    A.   Yes.

           19    Q.   But the DSP source code, this one, DMR radio source code,

04:47:51   20    that's all source code; is that right?

           21    A.   Correct.    So I drew it the wrong way around, I think.

           22    Q.   So it takes longer to develop a part --

           23                THE COURT:    If you drew it the wrong way around, do

           24    you want to correct your answer?

04:48:02   25                THE WITNESS:    Yes, let me do that again.         Sorry.      So
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 169 of 238 PageID #:61784
                                           Grimmett - direct by Cloern
                                                                                            4564

            1    the DMR source code -- the DSP source code here which

            2    comprises several of the trade secrets is wholly contained

            3    within here.     So obviously, ten years doesn't fit into nine

            4    years.

04:48:19    5                 Additionally to that, we have Dr. Rangan used the ten

            6    years here and he adds it to the 13 years here to get 23-1/2.

            7    But that doesn't then take into account testing.              So really,

            8    it should be 28-1/2 years.         So there's -- there are several

            9    inconsistencies in this data once you go into and drill into

04:48:47   10    the data.

           11    BY MR. CLOERN:

           12    Q.   All right.      Let's go to DTX 4724 in your binder, please,

           13    and tell us what this document is.

           14    A.   Sorry.    Can you give me that number again?

04:49:01   15    Q.   Yes.    4727.

           16    A.   Okay.    So this is a Motorola document entitled "Neo and

           17    Morpheus statement of work."

           18    Q.   And Mr. -- and is this document produced by Motorola?

           19    A.   It is, and it's dated the 10th of November 2003.

04:49:21   20    Q.   And is this one of the documents you have considered in

           21    analyzing Motorola's proposed development times?

           22    A.   Yes.

           23                 MR. CLOERN:    Your Honor, we'd ask to admit the

           24    document.

04:49:29   25                 MR. ALPER:    No objection.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 170 of 238 PageID #:61785
                                           Grimmett - direct by Cloern
                                                                                            4565

            1                 THE COURT:    It is received and may be published.

            2          (Defendant's Exhibit No. 4727 received in evidence.)

            3                 MR. CLOERN:    Mr. Montgomery, can you pull up Page 7,

            4    Section 1.1 where it says, "Purpose"?

04:49:41    5    BY MR. CLOERN:

            6    Q.   What is this document, Mr. Grimmett?

            7    A.   So it's -- as it states there, this is not a detailed

            8    software project management plan but it says, "This document

            9    is limited to specifying the work commitment for the Matrix

04:49:56   10    software development project."          So what that means is, it's an

           11    estimate of the work involved before they started the DMR

           12    development project.

           13    Q.   This is Motorola's estimate for its time to develop DMR?

           14    A.   Correct.

04:50:10   15    Q.   And have you created a demonstrative that compares

           16    Motorola's internal estimates in 200' -- what did you say, '4?

           17    A.   2003.

           18    Q.   From 2003 to the estimates Motorola provided in this

           19    trial?

04:50:26   20    A.   I have.    I've gone through this document and pulled out

           21    some of the information here as it relates to the trade

           22    secrets now described.

           23                 MR. CLOERN:    DDX 21.89, please, Mr. Montgomery.

           24    BY MR. CLOERN:

04:50:42   25    Q.   Can you tell us what you're showing here, please?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 171 of 238 PageID #:61786
                                          Grimmett - direct by Cloern
                                                                                            4566

            1    A.   Yes.   So in this document, we see tasks specifically for

            2    the LOSAL, the operating system, and the OSAL.              And that's

            3    described by this trade secret here, the ROS, OSAL, and LOSAL.

            4    And if you add these numbers together, which is the effort in

04:51:02    5    terms of staff months, you come up with 16 staff months, but

            6    what is being claimed now is 294 staff months.

            7                So there's a huge disparity between the numbers

            8    Motorola estimated before starting the project and now what

            9    they're saying it took to do these trade secrets.

04:51:24   10                MR. CLOERN:    Let's do a couple more examples.           DDX

           11    21.90, please.

           12                THE WITNESS:    So the same thing.         This is the HAL,

           13    the hardware abstraction layer.          The original estimate was 39

           14    staff months, and now they're saying it's 376.

04:51:45   15    BY MR. CLOERN:

           16    Q.   And how about for VRIS?

           17    A.   So VRIS totals 30 staff months in this document, and it's

           18    being claimed as 600.

           19    Q.   And how much for the DSP framework?

04:51:59   20    A.   That one is a bit closer, 302 that's on the estimate of

           21    the document compared with now 900.

           22    Q.   How about for testing?

           23    A.   So testing is actually the closest one I found.              So the

           24    estimate was 560, and now it's 900.

04:52:18   25    Q.   And how much for all software?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 172 of 238 PageID #:61787
                                          Grimmett - direct by Cloern
                                                                                            4567

            1    A.   All of the software in this document adds up to 2,772

            2    staff months, and the total now being claimed is 9,468.

            3               MR. CLOERN:     Mr. Montgomery, please pull up DTX 4715

            4    previously admitted.

04:52:49    5    BY MR. CLOERN:

            6    Q.   Do you recognize this document, Mr. Grimmett?

            7    A.   Yes, I do.

            8               MR. CLOERN:     Mr. Montgomery, can you put Page 35

            9    alongside 34?

04:52:56   10    BY MR. CLOERN:

           11    Q.   What is this document, Mr. Grimmett?

           12    A.   So this is an integrated business plan.            It's a planning

           13    document used at Motorola and it's, this particular section is

           14    describing competitive analysis.

04:53:17   15    Q.   And what is the competitive analysis here?

           16    A.   So it's got a table, and it says, "The table below

           17    describes Motorola's traditional competitors.             A subsequent

           18    table analyzes the alternative technologies."

           19    Q.   And does this provide Motorola's estimates of DMR

04:53:34   20    development times for its competitors?

           21    A.   It does, yeah.

           22    Q.   And what does it say about that?

           23    A.   So this document is authored in December 2004.              And they

           24    list out eight competitors, I think, in the table.               And all of

04:53:49   25    them, apart from Hytera at the bottom, they're estimating will
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 173 of 238 PageID #:61788
                                          Grimmett - direct by Cloern
                                                                                            4568

            1    produce and release products into the market in the next two

            2    years.

            3    Q.   So in this case, Motorola says it takes 23 years to

            4    develop a DMR product; and in its internal documents, Motorola

04:54:06    5    is expecting its competitors to have DMR products on the

            6    market in two years?

            7    A.   Correct.

            8    Q.   Is there any way that you -- does that -- is there any way

            9    that you can think of that explains that inconsistency?

04:54:25   10    A.   No.    I think they've just inflated the numbers to make

           11    this litigation.      That's all I can see.

           12    Q.   So there's not -- looking at something different in this

           13    documentation, as far as you're aware, you haven't seen

           14    anything about these 2004 documents with much lower

04:54:44   15    development times that it's for some reason differentiates

           16    them or makes them not apply?

           17    A.   No.    All of the documentation I've seen and all of the

           18    data points I've managed to capture suggests that all the

           19    competitors released DMR radios within a two- to five-year

04:55:03   20    period.    It would never take anyone longer than that to

           21    develop an equivalent set of products.

           22    Q.   And there's 30 companies out today manufacturing DMR

           23    products?

           24    A.   Of that order, yeah.

04:55:16   25    Q.   And the standard itself didn't come out until 2005?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 174 of 238 PageID #:61789
                                          Grimmett - direct by Cloern
                                                                                            4569

            1    A.   Correct.

            2    Q.   And so we're 15 years in, and there's 30 companies in the

            3    market?

            4    A.   Yes.

04:55:27    5    Q.   Are you aware of companies that didn't even begin

            6    development until 2012 or 2013?

            7    A.   Yeah, quite a few companies didn't develop until that

            8    timeframe.

            9                MR. CLOERN:    DTX 4491, please, Mr. Montgomery.

04:55:52   10    BY MR. CLOERN:

           11    Q.   Now, what is this document?

           12    A.   So again, this is a marketing requirements document called

           13    the Matrix OEM vendor partnerships document.             I think we've

           14    seen it before.

04:56:07   15                MR. CLOERN:    And can we go to Page 10, first

           16    paragraph?

           17    BY MR. CLOERN:

           18    Q.   What is -- what's Motorola talking about here?

           19    A.   So in this document, Motorola's proposing to provide the

04:56:26   20    insides of their radio to competitors for a couple of years.

           21    And it says, "These partnerships will begin early in 2009" --

           22    which is not long after this document's written -- "and

           23    continue for a couple of years until the vendors have designed

           24    their own -- designed and manufactured radios."

04:56:45   25    Q.   And this is the document earlier we talked about -- I'm
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 175 of 238 PageID #:61790
                                          Grimmett - direct by Cloern
                                                                                            4570

            1    sorry.     This is the document you testified about earlier

            2    regarding Motorola's concerns that dPMR might win out and be

            3    the de facto standard?

            4    A.   That's correct.

04:56:58    5    Q.   And this is Motorola saying, "We're going to give our DMR

            6    kit to people for two years because we expect two years will

            7    be enough time for our competitors to be on the market with a

            8    DMR product"?

            9    A.   That's right.

04:57:07   10    Q.   Now, did you hear Mr. Malackowski testify that what is

           11    anticipated in this document is sort of a "DMR light" could be

           12    developed in two years or some sort of inferior DMR product?

           13    A.   Yes, I heard him say that.

           14    Q.   And do you agree with that?

04:57:26   15    A.   No.    There's a few things in the document that it says

           16    they're going to leave out when they provide this kit to

           17    competitors, but none of them relate to these 21 trade

           18    secrets.    So everything in the trade secrets would have been

           19    given in this OEM kit.

04:57:40   20    Q.   So there is some functionality that is in a Motorola DMR

           21    radio that wouldn't be in this radio that Motorola was talking

           22    about its competitors developing in two years --

           23    A.   Yes.

           24    Q.   -- is that correct?

04:57:53   25                But the 21 trade secrets would be in there?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 176 of 238 PageID #:61791
                                          Grimmett - direct by Cloern
                                                                                            4571

            1    A.   Correct.

            2    Q.   Because -- why do you say that?

            3    A.   Because the things they're going to leave out are things

            4    like the CPS which is the programming software that runs on a

04:58:10    5    laptop computer to program the radio rather than the software

            6    in the radio itself.       So basically, there's nothing in the

            7    list that they're going to leave out that relates to these

            8    trade secrets.

            9    Q.   Was the DMR suite of products that you developed at Simoco

04:58:32   10    comparable to the Motorola DMR MOTOTRBO products?

           11    A.   Yes.

           12    Q.   How long did it take Hytera to develop its commercial

           13    grade DMR products?

           14    A.   Just over one year, one and a half years.

04:58:47   15    Q.   And that's one that was developed separate, Xu Hailin

           16    testified was developed separately from G.S., Sam, Y.T., and

           17    Peiyi?

           18    A.   Yes, using different engineers but using a chip from

           19    Sicomm that we discussed earlier.

04:59:03   20    Q.   So Hytera licensed, bought a DMR chip and built a radio

           21    around --

           22    A.   That's right.

           23    Q.   -- somebody else's DMR technology?

           24    A.   Yes.

04:59:10   25    Q.   And that, they could do in just over a year?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 177 of 238 PageID #:61792
                                          Grimmett - direct by Cloern
                                                                                            4572

            1    A.   Correct.

            2    Q.   By pulling in somebody else's DMR technology?

            3    A.   Yes, buying some technology.

            4    Q.   Could Hytera -- and that was a Sicomm chip?

04:59:29    5    A.   It was, yes.

            6    Q.   Now, could Hytera have used that Sicomm chip in its

            7    professional grade radios that it launched in March 2010 that

            8    are the subject of this case?

            9    A.   They couldn't then.       The chip wasn't available until 2011,

04:59:45   10    and had they started the development in 2011 with the Sicomm

           11    chip, they could have used it in this radio.

           12               THE COURT:     Were any chips available 23 years ago?

           13               THE WITNESS:     No.

           14    BY MR. CLOERN:

04:59:57   15    Q.   The first chip was -- the first DMR chip was 2011?

           16    A.   2011, yes.

           17               THE COURT:     So starting from scratch, you already had

           18    a chip, right?

           19               THE WITNESS:     Sorry, your Honor?

05:00:08   20               THE COURT:     To use the term "starting from scratch,"

           21    you would already have a chip available to use?

           22               THE WITNESS:     Yeah.    They run --

           23               THE COURT:     So it wouldn't be scratch, would it?

           24               THE WITNESS:     Well, you'd also have any processes on

05:00:22   25    the market as well.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 178 of 238 PageID #:61793
                                          Grimmett - direct by Cloern
                                                                                            4573

            1               THE COURT:     That's right.      You'd have all of that

            2    available before you started something, right?

            3               THE WITNESS:     Yes.    Electronics has been available

            4    for a long time so...

05:00:30    5               THE COURT:     So you'd move a lot faster now --

            6               THE WITNESS:     Sure.

            7               THE COURT:     -- than you could 23 years ago.

            8               THE WITNESS:     Definitely.

            9    BY MR. CLOERN:

05:00:37   10    Q.   Well, when you developed a radio at Simoco, did you use a

           11    DMR chip, or did you develop your own DMR technology in-house?

           12    A.   We developed in-house.

           13    Q.   So you didn't use that chip?

           14    A.   No.

05:00:48   15    Q.   Did you develop your DMR technology at Simoco before or

           16    after the Sicomm chip was out?

           17    A.   Before.    We started in 2008, and the chip, it became

           18    available in 2011.

           19               MR. CLOERN:     Can we look at DDX 21.95, please?

05:01:21   20    BY MR. CLOERN:

           21    Q.   What are you showing on this demonstrative, Mr. Grimmett?

           22    A.   These are the various data points that we've talked about.

           23    So we've got multiple documents from Motorola that we've

           24    talked about this afternoon that all suggest that Motorola

05:01:35   25    themselves and Motorola's competitors could launch DMR radios
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 179 of 238 PageID #:61794
                                          Grimmett - direct by Cloern
                                                                                            4574

            1    within about a two-year period.

            2                I've used another data point, which is my own

            3    experience developing a suite of DMR products in 3.3 years.

            4    We've got Hytera's commercial development using the Sicomm

05:01:56    5    chip taking 1.2 years.        And then at the bottom, we've got the

            6    claim from Dr. Rangan that it would take at least 23.5 years.

            7    Q.   And just to be clear, the 1.2 years for the Hytera

            8    commercial development, that was importing the Sicomm chip?

            9    A.   That's using the Sicomm chip, yes.

05:02:19   10                MR. CLOERN:    Okay.    We can take that down,

           11    Mr. Montgomery.

           12    BY MR. CLOERN:

           13    Q.   I want to turn now and ask you some questions on, I think,

           14    your final opinion.       Can we look at DDX 21.96?         Yes.   Final

05:02:34   15    opinion.

           16                In your review, have you seen -- in your review of

           17    the documents, depositions, etcetera, in this case, have you

           18    seen any evidence that Motorola had suspicions that G.S., Sam,

           19    or Y.T. had taken information?

05:03:04   20    A.   Yes.

           21    Q.   And did Motorola take reasonable measures to investigate

           22    suspicions that it may have had prior to 2012?

           23    A.   No.

           24    Q.   Did Motorola check the Compass logs before 2012?

05:03:29   25    A.   No.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 180 of 238 PageID #:61795
                                           Grimmett - direct by Cloern
                                                                                            4575

            1    Q.   Could they have?

            2    A.   Yes.    They could have checked the Compass logs at any

            3    time.

            4    Q.   Okay.    And I have just a couple questions about the

05:03:40    5    suspicions you mentioned.         Please turn to PTX 1220.        Do you

            6    recognize this document in your binder, Mr. Grimmett?               This is

            7    not yet admitted.

            8    A.   Yes.

            9    Q.   What is this document?

05:04:08   10    A.   It's entitled, "LMT Summit, 12 to 13 February 2008, Asia

           11    update."

           12    Q.   Produced by Motorola in this case?

           13    A.   Yes.    It's got a Motorola Bates stamp.

           14                 MR. CLOERN:    We ask that it be admitted, your Honor.

05:04:22   15                 MR. ALPER:    No objection.

           16                 THE COURT:    It is received and may be published,

           17          (Plaintiff's Exhibit No. 1220 received in evidence.)

           18    BY MR. CLOERN:

           19    Q.   Did you prepare a demonstrative of this document?

05:04:28   20    A.   I did, yes.

           21                 MR. CLOERN:    Can we bring up DDX 21.97, please,

           22    Mr. Montgomery?

           23    BY MR. CLOERN:

           24    Q.   What are you showing on this demonstrative?

05:04:36   25    A.   So this shows that Motorola were aware that G.S. Kok, when
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 181 of 238 PageID #:61796
                                          Grimmett - direct by Cloern
                                                                                            4576

            1    he left Motorola, was going to work at Hytera despite not

            2    revealing that in his exit interview.

            3                MR. CLOERN:    Mr. Montgomery, can you pull up PTX

            4    1354?

05:04:55    5    BY MR. CLOERN:

            6    Q.   Around the time G.S. Kok left Motorola, did Motorola

            7    already have suspicions about information having been taken

            8    from Motorola to Hytera?

            9    A.   They did, yes.      This email from Nickie Petratos is dated

05:05:10   10    the 31st of January 2008.        And it states, "Engineering needs

           11    to make sure we have plenty of IP" -- that's intellectual

           12    property -- "to cover all intended releases of MOTOTRBO and to

           13    ensure that any confidential knowledge that employees took

           14    with them to HYT is protected."

05:05:27   15    Q.   Now, in response to these concerns, did Motorola do

           16    anything with respect to monitoring G.S. Kok?

           17    A.   They set up an email filter on his emails that would have

           18    flagged up if anyone at Motorola would send an email to G.S.

           19    Kok at his Hytera email address.

05:05:48   20    Q.   And that was in 2010?

           21    A.   Yes.

           22    Q.   Now, did Hytera -- did Motorola go back any time and look

           23    at his Compass logs?

           24    A.   Not until this case was brought.

05:05:59   25    Q.   But in 2010 when they were -- when they decided to monitor
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 182 of 238 PageID #:61797
                                          Grimmett - direct by Cloern
                                                                                            4577

            1    his emails from Hytera to see if he was emailing anybody at

            2    Motorola, they didn't go back and check his Compass logs then?

            3    A.   No.

            4    Q.   Did Motorola learn of other Motorola employees with access

05:06:26    5    to confidential information, that those employees were going

            6    to work at Hytera?

            7    A.   Yes.

            8    Q.   And who else did they find out about?

            9    A.   Peiyi, Yu Kok.      They gathered a list actually of maybe

05:06:43   10    five or six employees that were going.

           11    Q.   And so in 2008, becoming aware that these employees were

           12    leaving and going to a competitor, Hytera, did Motorola pull

           13    their Compass logs?

           14    A.   No.

05:07:04   15    Q.   At the time, was Motorola having concerns about leaks from

           16    within the company and departing employees?

           17    A.   Yeah.   We saw the "Stop the leaks program," and that

           18    identified one of the highest risks was former employees or

           19    employees leaving.

05:07:20   20    Q.   Did Motorola notice what looked like its own confidential

           21    information in Hytera's products around 2010?

           22    A.   Yes.    Shortly after Hytera launched their product, they

           23    were concerned about some similarities.

           24    Q.   And do you have any examples?

05:07:38   25    A.   One was the battery life.        So there was a detailed battery
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 183 of 238 PageID #:61798
                                          Grimmett - direct by Cloern
                                                                                            4578

            1    life chart that was published by Hytera to show how long the

            2    battery would last in certain circumstances.             And that was

            3    identical to a Motorola battery chart that had never been

            4    published.

05:07:56    5    Q.   Earlier in your testimony, you mentioned an unmute issue?

            6    A.   Yes.    That was reported by a customer.          There was actually

            7    a bug or a problem with the software in the Motorola radio.

            8    The customer reported it, and they investigated it and found

            9    out that it was an issue in the carrier detect algorithm that

05:08:18   10    they used from their P25 software.

           11                MR. CLOERN:    Can we look at DTX 4206, Page 2, please,

           12    Mr. Montgomery?

           13    BY MR. CLOERN:

           14    Q.   Is this what you're talking about?

05:08:29   15    A.   Yes.    This is the email.

           16    Q.   And should this have been an indication to Motorola?

           17    A.   Yes.    So it says here first, "The team confirmed that we

           18    and suspiciously HYT stop unmuting around neg 118 dBM."                And

           19    that, that was suspiciously, obviously, a suspicion that

05:08:55   20    they've got.     It also relates to the reuse of P25 software.

           21                So in fixing this bug, they found that the DMR

           22    software and the P25 software of carrier detect should have

           23    been different and it wasn't, so it was quite suspicious that

           24    Hytera had a bug of exactly the same manifestation,

05:09:15   25    particularly in view of HYT don't actually have any P25
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 184 of 238 PageID #:61799
                                          Grimmett - direct by Cloern
                                                                                            4579

            1    products.

            2    Q.   So this is a bug in P -- in Motorola's P25 software, and

            3    that P25 software was included but shouldn't have been in

            4    Motorola's DMR software?

05:09:30    5    A.   That's correct.      It's in that DMR DSP library we saw.

            6    Q.   And then the exact same bug pops up in Hytera's product?

            7    A.   Correct.

            8    Q.   And Hytera -- and Motorola was aware of this and said it's

            9    suspicious?

05:09:43   10    A.   Yes.

           11    Q.   But they didn't check the Compass logs?

           12    A.   They didn't, no.

           13    Q.   Who is the manager of this code at Motorola, do you

           14    remember?

05:09:57   15    A.   It was Sam Chia.

           16    Q.   So this bug was linked to Sam Chia code?

           17    A.   Yes.

           18    Q.   Motorola alleges that Hytera modified the performance of

           19    DSP code in the Hytera product in order to prevent detection.

05:10:14   20    Do you have an opinion on that?

           21    A.   I've not seen any evidence of changing the performance of

           22    anything.    The copied code was just copied into libraries and

           23    not changed from what I could see.

           24    Q.   Did people at Motorola explicitly acknowledge suspicions

05:10:30   25    that Hytera had copied Motorola code?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 185 of 238 PageID #:61800
                                          Grimmett - direct by Cloern
                                                                                            4580

            1    A.    Sorry.    Can you repeat that, counsel?

            2    Q.    Sure.    Did people at Motorola explicitly acknowledge

            3    suspicions that Hytera had copied Motorola code?

            4    A.    Yes.

05:10:42    5    Q.    Was there any discussion at Motorola as to who took the

            6    source code from Motorola?

            7    A.    There was, yes.

            8    Q.    And who was that?

            9    A.    They believed that Sam Chia took it.

05:11:01   10    Q.    Did Motorola believe that Sam Chia had taken Motorola's

           11    confidential information and used it to develop Hytera's

           12    feature?

           13    A.    They did, yes.

           14                  MR. CLOERN:   Mr. Montgomery, can you pull up PTX

05:11:13   15    1355?

           16    BY MR. CLOERN:

           17    Q.    Now, what suspicions, if any, did Motorola identify next?

           18    A.    So this is an additional suspicion that they had in August

           19    of 2011.      They say that, "There's been a very significant

05:11:37   20    correlation found by Dutch's son on the low level not

           21    disclosed/documented boot mode of MOTOTRBO software,

           22    duplication of this mode on the Hytera radios."

           23    Q.    What does all that mean?

           24    A.    So boot mode is a mode that's used to start the software

05:11:56   25    up.   And it is not documented anywhere, so it's purely
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 186 of 238 PageID #:61801
                                          Grimmett - direct by Cloern
                                                                                            4581

            1    internal to Motorola.       And one of the Motorola employees has

            2    noted that Hytera does it in exactly the same way, and they

            3    suspect the software has been taken.

            4    Q.   Now, were there additional similarities found in 2011?

05:12:16    5    A.   Yes.

            6    Q.   Can you turn to DTX 4464 in your binder?            And please tell

            7    me what that document is.

            8    A.   So this is an email from the 15th of August 2011 between

            9    Motorola employees.

05:12:42   10    Q.   And was it produced from Motorola?

           11    A.   Yes.   It's got Motorola Bates stamps on it.

           12    Q.   And does it address further suspicions?

           13    A.   It does, yes.

           14                MR. CLOERN:    Your Honor, we ask that this be

05:12:54   15    admitted.

           16                MR. ALPER:    No --

           17                THE COURT:    What does it -- no objection?

           18                MR. ALPER:    No.

           19                THE COURT:    It is received.      It may be published.

05:12:59   20          (Defendant's Exhibit No. 4464 received in evidence.)

           21                THE COURT:    What does it say?

           22                THE WITNESS:    It's talking about some suspicions --

           23                THE COURT:    What does it say?

           24                THE WITNESS:    The email subject is "Hytera" --

05:13:08   25                THE COURT:    What -- are you reading from the
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 187 of 238 PageID #:61802
                                          Grimmett - direct by Cloern
                                                                                            4582

            1    document?

            2                THE WITNESS:    Yes.

            3                THE COURT:    All right.     What does it say?

            4                THE WITNESS:    "Hytera repeaters and possibly

05:13:16    5    subscribers, similar to our entitlement ID."

            6                THE COURT:    Is that all it says?

            7                THE WITNESS:    No.    It says -- the email is on the

            8    screen now.

            9                THE COURT:    Well, what does it say?

05:13:29   10                THE WITNESS:    Do you want me to read the whole email?

           11                THE COURT:    Well, the question, using the term

           12    "suspicion," you said "yes," as I recall.              And I'm saying,

           13    what does it say --

           14                THE WITNESS:    Okay.

05:13:38   15                THE COURT:    -- as the basis for your agreement with

           16    the question.

           17                THE WITNESS:    Yes.    So the basis is what --

           18                THE COURT:    What does it say?       And then the jury will

           19    know what credibility and weight to give to your answer.

05:13:51   20                THE WITNESS:    Of course, your Honor.         So it says,

           21    "Nancy, I really need to get the charge set information or

           22    whatever they use that is similar to our entitlement ID on how

           23    to program the Hytera IPSC like feature IPMSC into the HYT

           24    repeaters and possibly subscribers."

05:14:12   25                What this is referring to is --
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 188 of 238 PageID #:61803
                                          Grimmett - direct by Cloern
                                                                                            4583

            1               THE COURT:     You've just read the first paragraph?

            2               THE WITNESS:     Sure.

            3               THE COURT:     Who is Nancy?

            4               THE WITNESS:     Nancy Campana is the email is addressed

05:14:24    5    to, a Motorola employee.        I don't know what her role is.

            6    BY MR. CLOERN:

            7    Q.   So and is -- in the second paragraph, is Joe Phillips

            8    talking to -- or instructing Nancy Campana that Ted Kozlowski

            9    is pushing to do this configuration of Hytera repeaters and

05:14:57   10    radios so they can determine how close they are to the

           11    Motorola IPSC that you just referenced the discussion in the

           12    first paragraph?

           13    A.   Exactly.    So it starts here.       "Specifically, we want to

           14    look into detail at the IP protocol they're using and see if

05:15:13   15    it's a direct copy of ours or not.           A direct copy could be

           16    challenged through our software copyright protection."

           17               So they have a suspicion that the Hytera repeaters

           18    are using the same protocols and software to communicate with

           19    each other as Motorola's.

05:15:27   20    Q.   Did anyone at Motorola ever consider litigation as a

           21    response to their suspicions?

           22    A.   Yes, they did.

           23               MR. CLOERN:     Okay.    Can we pull up DDX 21.98, please?

           24    BY MR. CLOERN:

05:16:04   25    Q.   What is this, Mr. Grimmett?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 189 of 238 PageID #:61804
                                          Grimmett - direct by Cloern
                                                                                            4584

            1    A.   So this is a timeline showing the summary of suspicions.

            2    And there's numerous things on here ranging in the time period

            3    2008 to 2011.     All of these are instances where there's email

            4    evidence where Motorola are comparing Hytera and Motorola's

05:16:25    5    DMR products, and they're concerned about copying or

            6    infringement of some kind of IP, but they never once pull the

            7    Compass logs in response to any of these incidents.

            8                 MR. CLOERN:   Mr. Montgomery, can you pull up DDX

            9    21.99?

05:16:45   10    BY MR. CLOERN:

           11    Q.   What are you showing here with respect to previously

           12    admitted DTX 4512?

           13    A.   So this is in -- it's an email from the 12th of June 2009,

           14    and this is an example where they're pulling the Compass log.

05:17:02   15    So they're getting the Compass log for another employee in

           16    response to another security incident unrelated to this case.

           17                 MR. CLOERN:   And Mr. Montgomery, DDX 21.100.

           18    BY MR. CLOERN:

           19    Q.   Is this another example of Motorola looking into Compass

05:17:22   20    logs?

           21    A.   Yeah.    Again, so this is another email from 2009 where

           22    they've got a contractor working for them that's been

           23    accessing a lot of information.          And again, they pulled the

           24    Compass logs to check what that contractor's been downloading.

05:17:40   25                 MR. CLOERN:   And DDX 21.101, Mr. Montgomery.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 190 of 238 PageID #:61805
                                           Grimmett - direct by Cloern
                                                                                            4585

            1    BY MR. CLOERN:

            2    Q.   Did you see other evidence of Motorola pulling Compass

            3    logs for people who were about to leave the company?

            4    A.   Yes.    I've seen many -- I won't say many, several examples

05:17:55    5    of them pulling Compass logs where they've got suspicions of

            6    IP theft.

            7    Q.   And this is DTX 4505 as shown on your demonstrative

            8    21.101?

            9    A.   That's right.

05:18:08   10    Q.   Who is John Clark?

           11    A.   John Clark is the trade secret protection director of

           12    information technology at Motorola.

           13                 MR. CLOERN:    Can we look at DDX 21.102,

           14    Mr. Montgomery?

05:18:20   15    BY MR. CLOERN:

           16    Q.   Okay.    Let's look at previously admitted -- so is this

           17    just another example --

           18    A.   Yes.

           19    Q.   -- of pulling Compass logs?

05:18:32   20    A.   Just another one, yes.

           21    Q.   Let's look at previously admitted DTX --

           22                 THE COURT:    With respect to, can you put a date on

           23    those inspections?        You mentioned several.        On what dates?

           24                 THE WITNESS:    So the first two we saw were 2009.

05:18:42   25    This one is from 2010.        So they're all within that timeline
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 191 of 238 PageID #:61806
                                          Grimmett - direct by Cloern
                                                                                            4586

            1    period that I showed.

            2                THE COURT:    So your answer is 2009 and 2010?

            3                THE WITNESS:    Correct.

            4                MR. CLOERN:    DTX --

05:18:56    5                THE COURT:    When did the so-called Motorolans leave

            6    the company?

            7                THE WITNESS:    2008.

            8    BY MR. CLOERN:

            9    Q.   The Hanjuan Jin incident was 2007; is that right?

05:19:10   10    A.   Correct.

           11    Q.   And her Compass logs were pulled, right?

           12    A.   Yes.

           13                THE COURT:    When?

           14                THE WITNESS:    I'm not sure when in 2007.         March time,

05:19:22   15    from memory.

           16                MR. CLOERN:    Can we bring up DTX 4505, please?

           17    BY MR. CLOERN:

           18    Q.   In response to concerns that the departing employee might

           19    be removing information from Motorola, what did Motorola do?

05:19:45   20    A.   Pulled the Compass logs.

           21    Q.   And how -- is it difficult to pull a Compass log?

           22    A.   No.    It's a very easy SQL query.

           23    Q.   And did you prepare a demonstrative to show how you would

           24    run this SQL query?

05:20:00   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 192 of 238 PageID #:61807
                                          Grimmett - direct by Cloern
                                                                                            4587

            1                MR. CLOERN:    May we see DTX 21.103?

            2    BY MR. CLOERN:

            3    Q.   How is Compass log data stored?

            4    A.   So it's stored, as we said earlier, in something called an

05:20:10    5    SQL database.

            6    Q.   How do you access that?

            7    A.   So you access it using something called SQL, or structured

            8    query language.

            9    Q.   What is that?

05:20:18   10    A.   It's language that you use to get reports from databases

           11    but also to manage the information and data, to insert,

           12    delete, modify, but also to generate reports and logs.

           13    Q.   And you have experience with SQL and structured query

           14    language?

05:20:34   15    A.   I do, in the work at Simoco and Pyronix.

           16    Q.   Does this -- is this complicated?

           17    A.   No.    It's quite simplified language.

           18    Q.   How would you go about writing a query for understanding

           19    what documents a given person has accessed?

05:20:52   20    A.   So I've got an example on the screen here which is

           21    representative of how you would access a Compass log.               So we

           22    firstly have a "select" statement.           So that's how all SQL

           23    queries start.      We then say what information we want to get,

           24    so the data ID, the name, the last access, and the count.

05:21:12   25    They all appear in the Compass logs that I've reviewed.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 193 of 238 PageID #:61808
                                          Grimmett - direct by Cloern
                                                                                            4588

            1                 We then say from which database we want to get it

            2    from.   Call it Compass log, is all it is really called at

            3    Motorola.     And then we said where, and we can give it some

            4    criteria.     So I said where the user ID equals "a employee."

05:21:33    5    You can make complex or more complex reports like between two

            6    date periods, for example, would be a typical report.

            7    Q.   So let's look at DDX 21.104.         How would you run the search

            8    for Sam Chia?

            9    A.   So exactly that statement, but we'd replace the user ID

05:21:51   10    with his -- it would actually be his user name rather than his

           11    name, so whatever his user name was at Motorola at the time.

           12                 MR. CLOERN:   DDX 21.105, please.

           13    BY MR. CLOERN:

           14    Q.   How would running a search for the documents Y.T. Kok

05:22:06   15    accessed differ from the search for Sam Chia?

           16    A.   It's exactly the same.        You'd just replace the user name.

           17    So once you've written the SQL statement once, all you need to

           18    do is change the user ID, and you can run it for any number of

           19    employees.

05:22:19   20    Q.   Now, if the Compass logs had been pulled in 2008 for G.S.,

           21    Sam, or Y.T., how would they -- would they look the same as

           22    the ones that were pulled in January 2017?

           23    A.   Yeah.    You'd get exactly the same report whether you run

           24    it in 2008 or today.

05:22:43   25                 MR. CLOERN:   Mr. Montgomery, can you pull up DTX
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 194 of 238 PageID #:61809
                                          Grimmett - direct by Cloern
                                                                                            4589

            1    4764?   And look at the -- show us the bottom half of the page

            2    carrying over to Page 2.

            3    BY MR. CLOERN:

            4    Q.   What is Motorola doing here, Mr. Grimmett?

05:22:57    5    A.   So this is another email from April 2006, and they've got

            6    an employee resigning and going to work at Apple.

            7    Q.   And what did they do?

            8    A.   They are looking at the Compass logs again and trying to

            9    get an idea of whether they have taken information with them.

05:23:24   10               MR. CLOERN:     DDX 21.106, please.

           11    BY MR. CLOERN:

           12    Q.   Based on the material we've just reviewed, what are your

           13    conclusions?

           14    A.   So Motorola clearly knew from the evidence I've reviewed

05:23:44   15    that G.S. Kok and Sam Chia were going to Hytera before they

           16    started there.      They were concerned about IP theft as a result

           17    of these departures and others.          They had many instances where

           18    they suspected copying, but they didn't do anything.

           19               They didn't check the Compass logs which was a really

05:24:05   20    easy thing to do, and we've seen examples where they did that

           21    for other employees that were leaving Motorola.              So they could

           22    have easily carried out that measure.           But overall, Motorola

           23    failed to investigate any of the suspicions they had.

           24    Q.   Who is in a better position to detect this theft:

05:24:26   25    Motorola or Hytera?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 195 of 238 PageID #:61810
                                          Grimmett - direct by Cloern
                                                                                            4590

            1    A.   Motorola because they had the Compass logs all the time.

            2    It would have been an easy check.          Hytera, it would have been

            3    very difficult for them to uncover this because of the lengths

            4    that the former Motorolans went to conceal what they were

05:24:43    5    doing through the hiding of the information they used.

            6    Q.   Now, during the 2008 to 2011 timeframe where you showed

            7    the suspicions, were there any discussions between Motorola

            8    and Hytera at that time on DMR IP issues?

            9    A.   Yes.   So they -- Motorola have what's called essential DMR

05:25:05   10    patents.    So they've got a number of patents that they license

           11    to other manufacturers.

           12                THE COURT:    All right.     Disregard the answer.

           13                Ask a different question.

           14    BY MR. CLOERN:

05:25:18   15    Q.   Were Motorola and Hytera consistently in discussions

           16    during the 2008 and '11 time period?

           17    A.   Yes.

           18    Q.   On DMR issues?

           19    A.   On DMR legal issues.

05:25:30   20    Q.   Did Motorola -- if Hytera -- if Hytera would have learned

           21    in 2008, '9, or '10 that G.S. Kok, Y.T. Kok, Sam Chia, and

           22    Peiyi Huang had brought over Motorola information and used it,

           23    would Hytera have had any other options?

           24    A.   Yes.   I think there's probably three things they could

05:26:04   25    have done if they'd known.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 196 of 238 PageID #:61811
                                          Grimmett - direct by Cloern
                                                                                            4591

            1    Q.   What are those?

            2    A.   So firstly, they could have taken action straight away to

            3    stop the removal process of the offending code from the

            4    product.    Secondly, they were having discussions with Motorola

05:26:22    5    over this period, the legal department, so they could have

            6    negotiated a license or a royalty for the use of the

            7    information.

            8                And finally, I think it was Andrew Yuan who testified

            9    that in parallel with this that he had already been developing

05:26:37   10    a dPMR prototype radio.        So they would have had the option to

           11    actually stop their DMR development and move to dPMR instead.

           12    Q.   So Hytera at this time also had a dPMR prototype?

           13    A.   They did, yes.

           14    Q.   And so Hytera could have commercialized the dPMR prototype

05:26:55   15    instead of the DMR?

           16    A.   It would have been one option.

           17    Q.   And you mentioned a red team document earlier.              Do you

           18    recall that?

           19    A.   Yes.

05:27:04   20    Q.   And that was around 2009, that document?

           21    A.   Yes.

           22    Q.   Was Motorola concerned that more manufacturers would join

           23    dPMR and that dPMR would become the de facto standard?

           24    A.   Correct.    That's why they were trying to recruit people to

05:27:21   25    the DMR Association and propose this OEM agreement.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 197 of 238 PageID #:61812
                                          Grimmett - direct by Cloern
                                                                                            4592

            1    Q.   And that was an option?        If Hytera found out its DMR

            2    program was infected, it could have moved to dPMR?

            3    A.   Correct.    That's one of the options they could have taken.

            4    Q.   Did Hytera ultimately decide not to commercialize its dPMR

05:27:42    5    product?

            6    A.   Yes.   They've still not launched one today.

            7                MR. CLOERN:    Your Honor, I pass the witness.

            8                THE COURT:    Is it your position that based upon what

            9    you have called suspicion, you also define as beliefs, that

05:28:03   10    that was enough for a major corporation such as Motorola to

           11    sue a major corporation, Hytera, in the federal court?

           12                THE WITNESS:    No.    What I contend is they should have

           13    checked the Compass logs to determine whether their beliefs

           14    had some basis.

05:28:21   15                THE COURT:    So you're not saying then --

           16                THE WITNESS:    Correct.

           17                THE COURT:    -- that there was enough based upon your

           18    view of the evidence to file a major lawsuit in this court,

           19    right?

05:28:31   20                THE WITNESS:    I'm -- correct.       I'm saying they should

           21    have investigated by checking the Compass logs.

           22                THE COURT:    But there was not enough, in your

           23    opinion, to file a lawsuit at that point?

           24                THE WITNESS:    Not enough suspicion, but had they

05:28:43   25    checked the Compass logs, they would be in the same position
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 198 of 238 PageID #:61813
                                          Grimmett - direct by Cloern
                                                                                            4593

            1    as they are today.

            2               THE COURT:     And they would have learned what?

            3               THE WITNESS:     They would have learned that their IP

            4    had been stolen, and they could have brought this lawsuit in

05:28:53    5    2008.

            6               THE COURT:     They would have learned that it was

            7    stolen?

            8               THE WITNESS:     Yes.

            9               THE COURT:     What was your basis for -- what was your

05:28:59   10    basis for that?

           11               THE WITNESS:     They simply would have had to check the

           12    Compass logs and they --

           13               THE COURT:     Which would reveal what?

           14               THE WITNESS:     They would seen that G.S. Kok, Y.T.

05:29:06   15    Kok, and Sam Chia had stolen a huge amount of documents.

           16               THE COURT:     When you say "stolen," what do you mean?

           17               THE WITNESS:     Taken from Motorola and taken with them

           18    to Hytera.

           19               THE COURT:     Taken how?

05:29:17   20               THE WITNESS:     I presume on an external hard drive.

           21               THE COURT:     That's what they would have done?

           22               THE WITNESS:     Yes.

           23               THE COURT:     That's what they would have learned?

           24               THE WITNESS:     Yes.

05:29:25   25               THE COURT:     Proceed.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 199 of 238 PageID #:61814
                                           Grimmett - direct by Cloern
                                                                                            4594

            1    BY MR. CLOERN:

            2    Q.   The Compass logs in 2008 -- for example, for Sam Chia, the

            3    Compass log would have shown Sam Chia downloaded thousands of

            4    documents in the days and weeks before he left Motorola to go

05:29:43    5    to Hytera?

            6    A.   Correct.

            7    Q.   So Motorola -- if Motorola would have checked the Compass

            8    logs, they would have known that Sam and Y.T. downloaded

            9    thousands and thousands of documents just before they walked

05:29:53   10    out the door to Hytera?

           11    A.   That's right.

           12    Q.   Now, with that information, would that have been -- if you

           13    were CTO and somebody came to you and said, "Two people just

           14    left our company to go to a competitor, and we checked their

05:30:07   15    logs, and they downloaded 10,000 documents in the days before

           16    they left" --

           17    A.   Yeah.

           18    Q.   -- would that have been enough for you to take legal

           19    action?

05:30:15   20    A.   Absolutely.

           21                 THE COURT:    Based upon your legal experience?

           22                 THE WITNESS:    Based upon my technical experience.

           23                 THE COURT:    All right.

           24                 MR. CLOERN:    Pass the witness, your Honor.

05:30:22   25                 THE COURT:    You may cross-examine.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 200 of 238 PageID #:61815
                                          Grimmett - cross by Alper
                                                                                            4595

            1                               CROSS-EXAMINATION

            2    BY MR. ALPER:

            3    Q.   Good afternoon, Mr. Grimmett.

            4    A.   Good afternoon.

05:30:54    5    Q.   I'm Adam Alper from Motorola.         Good afternoon.

            6                 I'd like to begin by, sort of a higher level and ask

            7    you a few questions about your overall positions and opinions

            8    if I can.

            9    A.   Sure.

05:31:12   10    Q.   And I'd like to begin by asking you about some of the

           11    materials or, I guess, evidence that you relied on to offer

           12    your opinions.      And one of the things that you testified that

           13    you relied on was the testimony in court so far, correct?

           14    A.   Yes.

05:31:30   15    Q.   And I'm going to show you a picture that I created.               This

           16    is PDX 15.25.     These are the witnesses from Hytera who

           17    testified in court, correct?

           18    A.   Yes, that's right.

           19    Q.   And I didn't have a picture of Xu Hailin because he wasn't

05:31:50   20    proposed, but you can see him down there in the corner.

           21    A.   Okay.

           22    Q.   And these are all employees or engineers or executives at

           23    Hytera, right?

           24    A.   Yes.

05:31:59   25    Q.   And every single one of them testified that Hytera has
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 201 of 238 PageID #:61816
                                          Grimmett - cross by Alper
                                                                                            4596

            1    used Motorola's source code, confidential source code, in its

            2    products, correct?

            3    A.   I believe so.

            4    Q.   And of the ones who were asked, all of them testified that

05:32:19    5    Hytera is currently in possession of Motorola's confidential

            6    documents, correct?

            7    A.   That's correct.

            8    Q.   And, in fact, Hytera is currently in possession of nearly

            9    all, if not all, of the 71 documents that the parties are

05:32:37   10    treating as representative of the trade secrets in this case,

           11    correct?

           12               MR. CLOERN:     Your Honor --

           13               THE COURT:     Overruled.     The witness may answer.

           14    BY THE WITNESS:

05:32:44   15    A.   Not all of them, no.       I showed them on a demonstrative,

           16    and there was a number that are not -- not in the files.

           17    BY MR. ALPER:

           18    Q.   But most of them are on Hytera laptops or computers,

           19    right?

05:32:56   20    A.   Most of them, yeah.

           21    Q.   And every one of the Hytera witnesses who was here

           22    testifying at trial said that that is wrong, right?

           23    A.   Yes, correct.

           24    Q.   But it's your opinion in a nutshell that Hytera has not

05:33:14   25    done anything wrong in this case, correct?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 202 of 238 PageID #:61817
                                           Grimmett - cross by Alper
                                                                                            4597

            1    A.   No, that's not my opinion.

            2    Q.   You recall having your deposition taken, right?

            3    A.   Yes.

            4    Q.   And, of course, you were -- that was after you offered

05:33:29    5    your opinions in your expert report, right?

            6    A.   Correct.

            7    Q.   And you tried to be as accurate as possible there, right?

            8    A.   Sure.

            9    Q.   And I'm going to show you, I'm going to read to you

05:33:53   10    from -- this is the right transcript here.             This is your

           11    deposition on September 25th, 2019.           And you were asked -- I'm

           12    sorry.    This is Page 73, Lines 3 through 7.           You were asked:

           13                 "Question:   And in a nutshell, your opinion is Hytera

           14         has done nothing wrong in this case, correct?

05:34:25   15                 "Answer:   Hytera, I don't believe, has done anything

           16         wrong in this case."

           17                 Was that your testimony under oath?

           18    A.   It was, but there's a wider context in this part of the

           19    deposition where we separate out the former Motorolans from

05:34:39   20    Hytera generally, and I'm talking about Hytera generally with

           21    this question.

           22    Q.   Okay.    So your testimony is you don't think Hytera

           23    generally has done anything wrong by selling products using

           24    Motorola source code and being in possession of Motorola's

05:34:54   25    confidential documents?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 203 of 238 PageID #:61818
                                          Grimmett - cross by Alper
                                                                                            4598

            1    A.   Hytera as a company, no.        The former Motorolans, yes, they

            2    did something wrong.       And there was extensive questioning and

            3    answering in my deposition around what they had done and the

            4    separation between them and Hytera, and that's the context in

05:35:13    5    which what you're showing now was made.

            6    Q.   Okay.    And you recall when Mr. Yang was here testifying,

            7    he was -- he's this gentleman here?

            8    A.   Yes.

            9    Q.   And he testified here that he was asked, "And you know

05:35:40   10    that Hytera's products have Motorola source code in them,

           11    correct?"

           12                 He says, "Now I know."

           13                 And he was asked, "You know it's wrong for Hytera to

           14    have Motorola's source code in its products, right?"

05:35:52   15                 He says, "Answer:     Now I know that, and I also think

           16    it's wrong."

           17                 So he thought what Hytera did, what Hytera had done

           18    was wrong, correct?

           19    A.   I'm not -- I don't quite agree with you.            I think he also

05:36:06   20    agrees that what the former Motorolans had done was incorrect.

           21    Q.   You remember Professor Sun testified?

           22    A.   Yes.

           23    Q.   He's in the upper left-hand corner there.            And he was

           24    asked, "You can't deny that Hytera -- whether or not Hytera is

05:36:27   25    currently using a single line of Motorola source code?"
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 204 of 238 PageID #:61819
                                          Grimmett - cross by Alper
                                                                                            4599

            1               And he answers, "I don't deny it.           I know it as a

            2    fact."

            3               Then he was asked, "You know that Hytera is using

            4    Motorola source code?"

05:36:38    5               And he says, "Answer:        I later heard that Motorola's

            6    code exists in Hytera's products."

            7               And then he was asked, "Have you also heard that

            8    Motorola's confidential documents, thousands of them, are in

            9    Hytera's files?"

05:36:50   10               And he answered, "I have heard that Hytera is in

           11    possession of Motorola's documents, but I do not know that the

           12    number -- what the number is or even if it's thousands of

           13    them."

           14               He was then asked, he was then asked right below

05:37:08   15    that, "When did you learn of this information?

           16               "Answer:     This, Hytera was sued.

           17               "Question:     In the middle of 2017?

           18               "Answer:     Yes, around that time."

           19               He was then asked:

05:37:24   20               "Question:     When you first learned that Hytera was

           21         using Motorola's trade secrets, did you as the vice

           22         president of research and development at Hytera

           23         immediately stop selling the products that are accused in

           24         this case?"

05:37:35   25               His answer:
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 205 of 238 PageID #:61820
                                          Grimmett - cross by Alper
                                                                                            4600

            1                 "First of all, I am the vice president of research

            2         and development.       If I was the president responsible for

            3         sales, I would have stopped the sales immediately."

            4                 Is that -- do you recall that testimony?

05:37:48    5    A.   Yeah.    I was in court when he said that.

            6    Q.   And Hytera did not stop the sales immediately, right?

            7    A.   Correct.    And Professor Sun isn't the sales director.

            8    Q.   Right.    Mr. Chen would have been the person responsible

            9    for that, right?

05:38:01   10    A.   Corporate responsibility, yes.

           11    Q.   And he didn't come to answer our questions in this case,

           12    right?

           13    A.   We -- I have not seen him in court.

           14    Q.   But you still don't think that Hytera's done anything

05:38:12   15    wrong even though it sold products using Motorola's source

           16    code and confidential documents that the vice president of

           17    research and development has known is the case since 2017?

           18    A.   Correct.

           19    Q.   Okay.    So let's talk a little bit about what the bases are

05:38:31   20    for that opinion.      So I'm going to show you a demonstrative

           21    that I've created that -- where I've tried to collect up the

           22    opinions that you gave over the course of the two days that

           23    you've been testifying.

           24    A.   Okay.

05:38:47   25    Q.   And I'd like to walk through them with you to ask you a
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 206 of 238 PageID #:61821
                                          Grimmett - cross by Alper
                                                                                            4601

            1    few questions to make sure at a high level, we have an

            2    understanding of what your opinions are.

            3                 So your first opinion that I have written here is

            4    that none of Motorola's trade secrets are trade secrets.                   Is

05:39:03    5    that your opinion?

            6    A.   Yes.

            7    Q.   Not a single one of them?

            8    A.   None of the trade secrets in this case cited as the 21,

            9    I've already testified that I believe Motorola has at least

05:39:15   10    three DMR trade secrets that I've also shown.

           11    Q.   Okay.    And then you have some subsidiary reasons for that

           12    that you testified to, right?

           13    A.   Yes.

           14    Q.   And one of the subsidiary reasons is that you believe that

05:39:29   15    every one of Motorola's trade secrets is directed to generally

           16    known concepts, right?

           17    A.   Correct.

           18    Q.   And you'd agree, Motorola's source code is kept at

           19    Motorola and it's not made available to the public, right, the

05:39:47   20    source code that's at issue in this case?

           21    A.   Yes.

           22    Q.   And you'd agree that the confidential Motorola technical

           23    documents, those are kept under lock and key in the Compass

           24    system; Motorola does not make those available to the general

05:40:00   25    public, correct?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 207 of 238 PageID #:61822
                                          Grimmett - cross by Alper
                                                                                            4602

            1    A.   Which documents specifically?

            2    Q.   The documents that are at issue in this case for the trade

            3    secrets.

            4    A.   The 71?

05:40:08    5    Q.   Yes.

            6    A.   Yes.

            7    Q.   But it's your opinion that Motorola's trade secrets are

            8    directed to -- all of them, every last one of them are

            9    directed to generally well-known concepts?

05:40:19   10    A.   Yes.

           11    Q.   Okay.   Now, you also have an opinion that regardless of

           12    whether the trade secrets are directed to generally well-known

           13    concepts, Motorola's trade secrets provide no competitive

           14    advantage or secret sauce, correct?

05:40:36   15    A.   They've not been articulated here in court.

           16    Q.   With -- so do you have an opinion -- is it your opinion

           17    straight up that none of the trade secret technologies provide

           18    any competitive advantage whatsoever to Motorola?

           19    A.   From the materials I've reviewed and the testimony that

05:40:59   20    I've heard, I have not -- I have not been able to glean

           21    anything that provides a competitive advantage from the 21

           22    alleged trade secrets.

           23    Q.   And you testified that there's some time associated with

           24    writing source code, right?

05:41:14   25    A.   Correct.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 208 of 238 PageID #:61823
                                          Grimmett - cross by Alper
                                                                                            4603

            1    Q.   And it's your opinion that that doesn't provide any

            2    competitive advantage to Motorola, the time it took to write

            3    the source code?

            4    A.   Competitive advantage, no.         I acknowledge that it takes

05:41:26    5    time to write software.

            6    Q.   Okay.   You also opined that Motorola did not treat its

            7    trade secrets as trade secrets, correct?

            8    A.   Yes.

            9    Q.   And that's notwithstanding the points that we've just

05:41:43   10    confirmed that it keeps all of the source code at issue in

           11    this case under -- and all of the documents, the 71 documents,

           12    under lock and key, correct?

           13    A.   Correct.

           14    Q.   And I think you testified with respect to this that had

05:42:03   15    this concept, this point, that had Motorola done more, the

           16    theft would never have happened?

           17    A.   Correct.

           18    Q.   And so it's your testimony that the theft is Motorola's

           19    fault, correct?

05:42:19   20    A.   I never said that.

           21    Q.   Do you believe that?

           22    A.   No.

           23    Q.   Okay.   So the theft is not Motorola's fault, correct?

           24    A.   It's not really a black-and-white issue, I don't think.

05:42:34   25    So I think Motorola could have employed much better basic
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 209 of 238 PageID #:61824
                                          Grimmett - cross by Alper
                                                                                            4604

            1    mechanisms to make sure that their trade secrets or those

            2    trade secrets weren't stolen.         I don't think it's Motorola's

            3    fault that Motorola's employees decided to steal from them.

            4    Q.   And it's not Motorola's fault that the theft occurred,

05:42:57    5    correct?

            6    A.   No, I think Motorola would have to take a great deal of

            7    responsibility for not securing their intellectual property.

            8    Q.   I'm sorry.     Was that a yes or a no?

            9    A.   It's a -- what was the question?

05:43:11   10    Q.   It is not Motorola's fault that the theft occurred,

           11    correct?

           12    A.   In this case, yes, it is Motorola's fault.

           13    Q.   It is Motorola's fault --

           14    A.   Yes.

05:43:19   15    Q.   -- that the theft occurred?

           16    A.   If you want to frame it as a black-and-white issue, then

           17    yes, Motorola has not adequately secured their IP, is my

           18    opinion.

           19    Q.   Even if the trade secrets are trade secrets and Motorola

05:43:38   20    kept them adequately secured, it's your opinion that Hytera

           21    did not use any of the trade secrets at issue in this case,

           22    correct?

           23    A.   As they're described, that's my opinion.

           24    Q.   And when you say "as they're described," you mean Hytera

05:43:52   25    didn't using the entirety of the code in every document that
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 210 of 238 PageID #:61825
                                          Grimmett - cross by Alper
                                                                                            4605

            1    Motorola has shown as describing its trade secrets?

            2    A.   That's correct.

            3    Q.   But you'd agree that Hytera did use part of the materials

            4    that Motorola has identified as describing its trade secrets?

05:44:14    5    A.   That's correct.

            6    Q.   And if that is enough for trade secret misappropriation,

            7    then you'd agree Hytera committed trade secret

            8    misappropriation or used Motorola's trade secrets for purposes

            9    of trade secret misappropriation, correct?

05:44:39   10    A.   So what's the assumption I'm making there?

           11    Q.   If using part of Motorola's trade secrets is enough for

           12    use for purposes of trade secret misappropriation, you'd agree

           13    that Hytera used Motorola's trade secrets for purposes of

           14    trade secret misappropriation in this case?

05:44:59   15    A.   Yes, if using the small percentage that they used

           16    constitutes use of the trade secret, I would agree.

           17    Q.   Okay.

           18    A.   I don't know how you apply that legal benchmark, I guess.

           19    Q.   You don't know?

05:45:12   20    A.   No.

           21    Q.   The next opinion you have is even if Hytera did use

           22    Motorola's trade secrets, Hytera could have used Professor

           23    Sun's prototype?

           24    A.   Yes, that's correct.

05:45:26   25    Q.   And that's not that Hytera has actually used Professor Sun
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 211 of 238 PageID #:61826
                                          Grimmett - cross by Alper
                                                                                            4606

            1    's prototype, that's something Hytera could have done, right?

            2    A.   That's what I testified to, yes.

            3    Q.   Okay.    And there's been some testimony about an alleged

            4    redesign effort by Hytera towards the, you know, beginning of

05:45:46    5    this trial?

            6    A.   Yes.

            7    Q.   And when Hytera actually attempted a redesign, it chose

            8    not to use Professor Sun's prototype, correct?

            9    A.   Correct.

05:46:02   10    Q.   You have some additional opinions.           I'm going back, going

           11    up to the top here.       You have some additional opinions here

           12    that the former Motorolans hid their activity from Hytera, and

           13    no one at Hytera knew about the theft, right?

           14    A.   That's correct.

05:46:20   15    Q.   Okay.    And when you say "Hytera" there, you're making a

           16    distinction between certain executives and managers of the DMR

           17    development group and other Hytera employees, correct?

           18    A.   I'm specifically talking about G.S. Kok, Y.T. Kok, Sam

           19    Chia, and Peiyi Huang as former Motorolans.

05:46:45   20    Q.   And you'd agree, they knew about the theft, right?

           21    A.   Yes.

           22    Q.   But you're saying that no one else at Hytera knew about

           23    the theft?

           24    A.   With the exception of a couple of also former Motorolans

05:46:59   25    that are on the other email relating to hardware, that's
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 212 of 238 PageID #:61827
                                          Grimmett - cross by Alper
                                                                                            4607

            1    correct.

            2    Q.   And is it your position that even -- withdrawn.

            3                Is it your opinion in connection with these opinions

            4    that despite the fact that officers and managers at Hytera

05:47:21    5    knew about the theft, Hytera shouldn't take any responsibility

            6    in this case?

            7    A.   I have not expressed a view whether Hytera should take any

            8    responsibility.

            9    Q.   Is it your position that even though Hytera officers and

05:47:41   10    managers knew about the theft that Hytera did not use

           11    Motorola's trade secrets?

           12    A.   By "Hytera's officers," you're again referring to the

           13    former Motorolans, I presume?

           14    Q.   Yes.

05:47:58   15    A.   So I think Hytera as a corporate entity has to take some

           16    responsibility for the actions of their employees which the

           17    former Motorolans were employees at the time, but at the time

           18    the theft occurred, they were employees of Motorola, not

           19    Hytera.     So I think there's -- you know, there is some

05:48:18   20    responsibility on both sides.

           21    Q.   And when you say "at the time the theft occurred," you

           22    mean at the time that the documents were being actually taken

           23    from Motorola, right?

           24    A.   The theft occurred at Motorola, not at Hytera --

05:48:33   25    Q.   Now --
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 213 of 238 PageID #:61828
                                          Grimmett - cross by Alper
                                                                                            4608

            1    A.   -- and that the materials were taken to Hytera.

            2    Q.   You'd agree that the use of the stolen materials occurred

            3    at Hytera, right?

            4    A.   I would agree with that.

05:48:43    5    Q.   And despite that officers and managers of -- at Hytera who

            6    had come from Motorola used stolen materials at Hytera to

            7    develop Hytera's DMR products which are currently on sale

            8    today, despite that, you don't think Hytera should be

            9    responsible?

05:49:05   10    A.   As I've already stated, I believe they should take some

           11    responsibility and so should Motorola.

           12    Q.   You also have an opinion that the former Motorolans only

           13    used a small amount of the trade secret material?

           14    A.   Correct.

05:49:25   15    Q.   And in connection with that opinion, it's your opinion

           16    that nothing showing -- there's nothing showing that any of

           17    Motorola's trade secrets have value, correct?

           18    A.   Correct.

           19    Q.   Nothing showing that any of Motorola's trade secrets have

05:49:42   20    value, that's your opinion?

           21    A.   Correct.

           22    Q.   And even if you're wrong about that, that some of

           23    Motorola's trade secrets have value and were used, it's your

           24    opinion that any benefit gained by Hytera from using the trade

05:49:59   25    secrets is minimal, right?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 214 of 238 PageID #:61829
                                          Grimmett - cross by Alper
                                                                                            4609

            1    A.   Yes.   I think I've clearly articulated that any benefit is

            2    the time they saved in writing the software that they used.

            3    Q.   And even if you're wrong about all the rest of these

            4    opinions, you believe that Motorola unreasonably delayed in

05:50:17    5    investigating the theft?

            6    A.   Yes.

            7    Q.   All right.     I'm going to ask you a little bit more about

            8    some of those opinions in a moment, but I wanted to cover a

            9    couple of other -- a couple of other things with you first.

05:50:45   10                You talked a bit about the -- your experience with

           11    the DMR Association towards the beginning of your testimony?

           12    A.   Yes.

           13    Q.   And you're currently the secretary of the DMR Association?

           14    A.   That's correct.

05:51:00   15    Q.   And you were a -- I think you're the working group chair

           16    for a while?

           17    A.   Yes.   2013 to '15.

           18    Q.   And the purpose of the DMR Association is generally to

           19    help make the DMR standard successful?

05:51:16   20    A.   Yes.   That's one of its objectives.

           21    Q.   And Motorola is a member, correct?

           22    A.   Correct.

           23    Q.   And Hytera is also a member?

           24    A.   Yes.

05:51:24   25    Q.   And I think you said you were like the face of the DMR
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 215 of 238 PageID #:61830
                                          Grimmett - cross by Alper
                                                                                            4610

            1    Association?

            2    A.   Yes.

            3    Q.   Does the DMR Association approve of one of its members

            4    selling products that contain the source code of another of

05:51:38    5    its members without permission?

            6    A.   I can't speak on behalf of the DMR Association in this

            7    litigation.     The DMR Association is not involved in any way

            8    whatsoever.

            9    Q.   But you know that the DMR Association would not approve of

05:51:51   10    that, correct?

           11    A.   The DMR Association would not approve of theft or use of

           12    someone else's property for sure.

           13    Q.   Okay.

           14    A.   I don't think most people would.

05:52:04   15    Q.   But you're the face of the DMR Association, right?

           16    A.   If someone fills in the web contact form, it would arrive

           17    at my email box.

           18    Q.   But you testified you were the face of the DMR Association

           19    yesterday, correct?

05:52:16   20    A.   My face is on the website along with three other officers

           21    of the DMR Association.

           22    Q.   Okay.    But explaining to the jury that you're affiliated

           23    with the DMR Association was important, right?

           24    A.   Sure.

05:52:29   25    Q.   And you're here testifying for Hytera despite the fact
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 216 of 238 PageID #:61831
                                          Grimmett - cross by Alper
                                                                                            4611

            1    that the DMR Association would not approve of one of its

            2    members using the source code of another of its members

            3    without permission, right?

            4    A.   I presume that to be the case.          The DMR Association

05:52:46    5    consists of 175 members, and they're all different companies.

            6    So I'd say, ask what the DMR Association's opinion is, you

            7    would have to ask 175 different companies.             I can't speak for

            8    those 175 different companies about what their views are.

            9    Q.   But you know your views, and you're one of the executives,

05:53:09   10    right?

           11    A.   I know my views, and I'm the company secretary.

           12    Q.   But you're not here testifying on behalf of the DMR

           13    Association?

           14    A.   Correct.

05:53:22   15                MR. ALPER:    Oh, I've got it.      It's over there.       Sorry.

           16                May I approach with an exhibit?

           17                THE COURT:    Yes.

           18                THE WITNESS:    Thank you.

           19    BY MR. ALPER:

05:54:00   20    Q.   I've handed you what I marked PTX 2335.            Is this a

           21    presentation made by one of the senior folks at the DMR

           22    Association?

           23    A.   Yes.   It's a presentation from Tom Johnson who's the

           24    current technical working group chairman.

05:54:19   25                MR. ALPER:    Move to admit --
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 217 of 238 PageID #:61832
                                            Grimmett - cross by Alper
                                                                                            4612

            1    BY MR. ALPER:

            2    Q.   And this is a public presentation?

            3    A.   Yes.    He delivered it at PMR Expo.

            4                 MR. ALPER:    Your Honor, I move to admit PTX 2335.

05:54:29    5                 MR. CLOERN:    No objection, your Honor.

            6                 THE COURT:    It is received and may be published.

            7          (Plaintiff's Exhibit No. 2335 received in evidence.)

            8    BY MR. ALPER:

            9    Q.   Okay.    So here's the presentation, 23 -- PTX 2335.             It's

05:54:39   10    being made by Tom Johnson who is the DMR Association technical

           11    working group chair, correct?

           12    A.   Correct.

           13    Q.   And this is a presentation that was made in November of

           14    last year, right?

05:54:53   15    A.   Correct.

           16    Q.   While we were at the trial?

           17    A.   Yes.

           18    Q.   I'd like to point you to -- and do you know Mr. Johnson?

           19    A.   I do.

05:55:04   20    Q.   Okay.    And he's one of the senior, I'd say senior staff

           21    for the DMR Association?

           22    A.   Yeah.    The DMR Association doesn't have staff as such but

           23    yes, he's the chairman of the technical working group.

           24    Q.   Okay.    And if we go to Page 2 of the presentation, there's

05:55:25   25    a reference to the DMR Association mission, right?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 218 of 238 PageID #:61833
                                          Grimmett - cross by Alper
                                                                                            4613

            1    A.   Sure.

            2    Q.   And it says that, "The DMR Association mission is to

            3    ensure that LMR buyers" -- LMR, that's land mobile radio?

            4    A.   That's correct.

05:55:40    5    Q.   And that's the class of products that we're talking about

            6    here when we talk about DMR products?

            7    A.   It's a larger class than DMR.         It includes TETRA, P25, and

            8    other technologies, but yes.

            9    Q.   DMR is a type of LMR product?

05:55:54   10    A.   Correct.

           11    Q.   And the mission statement is, "to ensure that LMR buyers

           12    of today's digital radio technology gain ongoing value through

           13    the competition and choice derived from an open, multi-venue

           14    value chain," right?

05:56:08   15    A.   Correct.

           16    Q.   And by -- and when the DMR Association says its mission is

           17    to gain value through competition, it's talking about fair

           18    competition, right?

           19    A.   Presumably.

05:56:22   20    Q.   And you'd agree that selling products using another

           21    company's trade secrets without permission, that's not fair

           22    competition, right?

           23    A.   Correct.

           24    Q.   And so the DMR Association, they would disapprove of that

05:56:36   25    because that would be inconsistent with their entire mission,
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 219 of 238 PageID #:61834
                                          Grimmett - cross by Alper
                                                                                            4614

            1    right?

            2    A.   I think you're misinterpreting what's said here.              It says,

            3    "through competition and choice."

            4    Q.   Right.    Fair competition and choice, right?

05:56:53    5    A.   Where does it say "fair competition"?

            6    Q.   Well, this -- the mission statement of the DMR Association

            7    certainly is not to gain ongoing value through unfair

            8    competition, right?

            9    A.   Presumably not, but it doesn't say "fair competition," so

05:57:08   10    you're misrepresenting what's stated.

           11    Q.   Right.    But as an executive and long-time member of the

           12    DMR Association, the DMR Association wants to promote the use

           13    of DMR through fair competition, correct?

           14    A.   Through competition, is what it says here.

05:57:21   15    Q.   Fair or unfair?

           16    A.   I would presume fair, but the DMR Association doesn't take

           17    any stance or it doesn't participate in any way in commercial

           18    activities.

           19                 So an example of an unfair competition practice might

05:57:38   20    be selling a radio at a price beneath its cost to gain market

           21    share.    The DMR Association doesn't take any view on that

           22    because it's a -- it's a commercial matter, but I would

           23    describe that personally as unfair competition.

           24    Q.   Okay.    Well, let me maybe go about it this way.            Here's

05:57:57   25    your DDX 21.13.      This is the slide that you used to show the
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 220 of 238 PageID #:61835
                                          Grimmett - cross by Alper
                                                                                            4615

            1    three keys to standard success.

            2    A.   Yes.

            3    Q.   And the first key was general availability of the

            4    standard, right?

05:58:08    5    A.   Correct.

            6    Q.   The second key was a critical mass of suppliers?

            7    A.   Yes.

            8    Q.   The third key was market demand, right?

            9    A.   Yes.

05:58:15   10    Q.   But you'd agree that a fourth key to a standard success

           11    would be that the members of the standard or the companies

           12    that are involved with the standard engage in fair

           13    competition?

           14    A.   That's not one of the keys I've listed here.

05:58:33   15    Q.   And that's -- but it is a key to a successful standard,

           16    that people know that they can -- that the other members of

           17    the standard are going to compete fairly, correct?

           18    A.   Can you define what you mean by "compete fairly"?

           19    Q.   Not steal trade secrets without permission.

05:58:49   20    A.   If we qualify it with "not stealing trade secrets," I

           21    would agree.

           22    Q.   So we can put a fourth key to success here, "Don't steal

           23    trade secrets," right?        Correct?

           24    A.   You can write that on there, yes.          It's no longer my

05:59:14   25    slide.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 221 of 238 PageID #:61836
                                           Grimmett - cross by Alper
                                                                                            4616

            1    Q.   Okay.    And --

            2                 THE COURT:   Let's not pass that off.        The question

            3    is, is that correct?

            4                 THE WITNESS:    I would agree that --

05:59:24    5                 THE COURT:   Is what the attorney just wrote down on

            6    the exhibit correct?

            7                 THE WITNESS:    I wouldn't describe not stealing trade

            8    secrets as a -- as one of my keys to standard success.

            9    Otherwise, I would have put it on this presentation that I've

05:59:38   10    given at many conferences over the years.

           11                 THE COURT:   I think the jury has heard enough about

           12    the witness' view of fairness.          Move on to another point.

           13                 MR. ALPER:   Yes, your Honor.

           14    BY MR. ALPER:

05:59:47   15    Q.   All right.     But you're not here testifying on behalf of

           16    the DMR Association, you're here testifying on behalf of

           17    Hytera, right?

           18    A.   Correct.

           19    Q.   And Hytera is an important client for you, right?

05:59:58   20    A.   In what way?

           21    Q.   Last year, Hytera made up 80 to 90 percent of your income

           22    as a consultant, correct?

           23    A.   Sure.

           24    Q.   "Sure," yes?

06:00:07   25    A.   Yes, yes.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 222 of 238 PageID #:61837
                                          Grimmett - cross by Alper
                                                                                            4617

            1    Q.   Okay.   You testified, again, when you were testifying

            2    about your background and your experience at Simoco.

            3    A.   Yes.

            4    Q.   And you were there for -- since '93 to 2015?

06:00:39    5    A.   That's correct.

            6    Q.   And you testified that at Simoco, it took you three years

            7    to build a DMR product from scratch?

            8    A.   Just over three years, yes.

            9    Q.   And you said that that product was comparable to the

06:00:56   10    Motorola product and the Hytera product that uses Motorola's

           11    code and so forth, right?

           12    A.   At the time both products were launched, that's correct.

           13    Q.   And you know that both that -- you know that Motorola at

           14    one point had an opportunity to evaluate Simoco's DMR

06:01:17   15    products, right?

           16    A.   I would imagine they've had many opportunities to evaluate

           17    Simoco's products.

           18    Q.   And, in fact, at one point Motorola was considering

           19    purchasing Simoco's parent entity, Team Telecom Group?

06:01:34   20    A.   Correct.

           21    Q.   And in connection with that analysis, Motorola evaluated

           22    Simoco's products, correct?

           23    A.   Presumably.

           24    Q.   I'm sorry?

06:01:44   25    A.   I presume they did.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 223 of 238 PageID #:61838
                                           Grimmett - cross by Alper
                                                                                            4618

            1                MR. ALPER:    I'm going to grab another exhibit, if I

            2    may approach, your Honor.

            3                THE COURT:    Yes.

            4                THE WITNESS:     Thank you.

06:02:14    5    BY MR. ALPER:

            6    Q.   I've handed you what we've identified as PTX 1641.               And

            7    this is a document, Motorola document that was produced from

            8    Motorola's files, correct?

            9    A.   Yes.

06:02:33   10    Q.   And this is a document that you were -- you took a look

           11    at at your deposition?

           12    A.   That's correct.

           13                MR. ALPER:    Your Honor, we move to admit PTX 1641.

           14                MR. CLOERN:    No objection.

06:02:44   15                THE COURT:    It is received and may be published.

           16          (Plaintiff's Exhibit No. 1641 received in evidence.)

           17    BY MR. ALPER:

           18    Q.   So here is PTX 1641.        It's called, "TTG review of

           19    potential acquisition" dated August 28th, 2014.              TTG, that's

06:03:00   20    Team Telecom Group, that's Simoco's parent entity, correct?

           21    A.   That's correct.

           22    Q.   And this presentation was prepared after Simoco had

           23    released a DMR product, correct, a couple years after?

           24    A.   Yes, that's right.

06:03:19   25    Q.   I believe you testified that Simoco released its DMR
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 224 of 238 PageID #:61839
                                          Grimmett - cross by Alper
                                                                                            4619

            1    product in 2012?

            2    A.   Yes, that's right.

            3    Q.   And if we go to Page 16 -- I'm sorry, Page 3 of PTX 1641,

            4    you see an executive summary of the analysis performed by

06:03:37    5    Motorola, correct?

            6    A.   Yes.

            7    Q.   And if we -- there's a chart, and on the left it refers to

            8    three different TTG businesses, right?

            9    A.   Yes.

06:03:49   10    Q.   And you can see there's an entry for Simoco.

           11    A.   Yes.

           12    Q.   And there's a column that says, "Recommendation and

           13    rationale," right?

           14    A.   Yes.

06:04:03   15    Q.   And you can see the recommendation for Simoco is, "Do not

           16    pursue acquisition of Simoco," right?

           17    A.   That's correct.      They weren't acquired.

           18    Q.   And Motorola gives some reasons for that, right?

           19    A.   Yes.

06:04:17   20    Q.   It refers to a fragmented product line that's difficult to

           21    integrate, right?

           22    A.   Yes.

           23    Q.   Motorola says that Simoco DMRIII does not align with the

           24    Motorola Solutions strategy, right?

06:04:32   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 225 of 238 PageID #:61840
                                          Grimmett - cross by Alper
                                                                                            4620

            1    Q.   It says that Simoco's market presence does not provide

            2    significant value to MSI, correct?

            3    A.   Correct.

            4    Q.   And it goes on to say, "Simoco products would be

06:04:41    5    discontinued shortly after acquisition"?

            6    A.   Correct.

            7    Q.   So even if Motorola had acquired Simoco, it would have

            8    stopped selling Simoco's DMR products?

            9    A.   It doesn't specifically say DMR but at least some of the

06:04:54   10    products.

           11    Q.   And if we go to Page 5, you can see a revenue breakdown

           12    associated with Simoco here.

           13    A.   Yes.

           14    Q.   And you can see Simoco had experienced negative growth

06:05:16   15    that year?

           16    A.   Correct.

           17    Q.   Losing money?

           18    A.   In that one year they are looking at.

           19    Q.   And the percentage of DMR products that Simoco sold or was

06:05:36   20    selling as compared to its -- the rest of its products was

           21    very, very small, correct?

           22    A.   Yes.    As I said, Simoco's business is aligned to very

           23    large projects that take a long time to deliver, so the

           24    transition to DMR was quite slow for Simoco.

06:05:57   25    Q.   So about 3 percent of Simoco's overall sales was DMR,
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 226 of 238 PageID #:61841
                                            Grimmett - cross by Alper
                                                                                            4621

            1    correct?

            2    A.   Yes.    So we've got a large project and maintenance

            3    business and a relatively small product business.

            4    Q.   And Motorola thought that that 3 percent of sales that was

06:06:16    5    related to products that were of bad quality, right?

            6    A.   Nowhere in this report does it say the products are bad

            7    quality, I don't believe.

            8    Q.   Hytera had a chance to take a look at Simoco's products,

            9    right?

06:06:30   10    A.   I would imagine every manufacturer would have looked at

           11    Simoco's DMR products.

           12                 MR. ALPER:    Let me -- may I approach again, your

           13    Honor?

           14                 THE COURT:    Yes.

06:06:55   15                 THE WITNESS:     Thank you.

           16    BY MR. ALPER:

           17    Q.   So I've handed you PTX 2318.          And this is an email from

           18    Sam Chia produced from Hytera's files?

           19    A.   Yes.

06:07:19   20                 MR. ALPER:    Your Honor, we move to admit PTX 2318.

           21                 MR. CLOERN:    No objection, your Honor.

           22                 THE COURT:    It is received and may be published.

           23          (Plaintiff's Exhibit No. 2318 received in evidence.)

           24    BY MR. ALPER:

06:07:26   25    Q.   Okay.    So there's two emails here.         I'm going to start
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 227 of 238 PageID #:61842
                                          Grimmett - cross by Alper
                                                                                            4622

            1    with the one on the bottom, the first one in the chain.                And

            2    it's from someone named Klaus Juergen Lotz at Hytera in 2014.

            3    He's forwarding an article entitled, "Simoco launches

            4    industry's first full duplex calling for DMR portable radios,"

06:07:51    5    right?

            6    A.   Correct.

            7    Q.   And there's an article there as part of that email dated

            8    November 20th, 2014, where you were quoted, correct?

            9    A.   Yes.    So Simoco were the first company to release a full

06:08:07   10    duplex DMR radio, and that's what the article is about.

           11    Q.   Okay.   And Mr. Chia then sends an email after receiving

           12    that article, right?

           13    A.   Yes.

           14    Q.   And that's his -- there's Mr. Chia's email address?

06:08:26   15    A.   Correct.

           16    Q.   And he comments on the article, right?

           17    A.   He does.

           18    Q.   He says, "This is not a good use case for portables as the

           19    DMR power is too high which will cause bad battery life,"

06:08:41   20    right?

           21    A.   Yes.    And when you use full duplex calling, it uses twice

           22    as much battery because the receiving transmitter are on at

           23    all times.     There's also similar email from Motorola

           24    commenting on this full duplex announcement saying that

06:08:57   25    Motorola must develop these features as soon as possible so
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 228 of 238 PageID #:61843
                                          Grimmett - cross by Alper
                                                                                            4623

            1    they don't get left behind.

            2    Q.   And Mr. Chia goes on to say, "The portables are also very

            3    bad quality, and I am not worried by this," right?

            4    A.   Yes.    He says he's not worried by the quality.

06:09:12    5    Q.   And he thinks that Simoco's DMR portable radios are very

            6    bad quality, right?

            7    A.   That's what he says.

            8    Q.   You think that the Simoco radios are identical to -- in

            9    features and functionalities to the Motorola and Hytera

06:09:31   10    products?

           11    A.   No, I didn't say they're identical.           I said they were

           12    comparable.

           13    Q.   And you'd agree that not every DMR radio that's on the

           14    market is the same, right?

06:09:42   15    A.   Yeah.    All manufacturers will vary slightly with features

           16    and mechanical layout.

           17    Q.   Because Mr. Chia thought Hytera's radios were very good,

           18    right?

           19    A.   I would imagine every manufacturer thinks their own radios

06:10:00   20    are very good.

           21    Q.   But he thought that Simoco's were very bad and not

           22    comparable?

           23    A.   He says here they're very bad quality.            He doesn't say

           24    anything about the features.         And he acknowledges that Simoco,

06:10:13   25    of launching this full duplex feature, which we were the first
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 229 of 238 PageID #:61844
                                          Grimmett - cross by Alper
                                                                                            4624

            1    to market.

            2    Q.   Okay.    Let's talk -- let me ask you some questions about

            3    one of your opinions.       It's who at Hytera knew about the

            4    theft, and we -- I asked you a moment ago -- withdrawn.

06:10:54    5                 In connection with your opinions on this issue, you

            6    displayed this slide, DDX 21.56, right?

            7    A.   Yes.

            8    Q.   Where you crossed out all of the circles that Dr. Rangan

            9    had drawn with the people that he testified there was evidence

06:11:16   10    that they knew that there was use of Motorola's confidential

           11    information, right?

           12    A.   That's what he contended, yes.

           13    Q.   And you crossed them all out; you walked through and

           14    crossed them all out?

06:11:27   15    A.   Yes.    I disagreed that those people knew about the use of

           16    Hytera information -- Motorola information.

           17    Q.   And you then showed this slide, DDX 21.56, and that left

           18    these four Hytera employees who had come from Motorola, right?

           19    A.   Correct.

06:11:48   20    Q.   And actually, over the course of your testimony, I believe

           21    that you added a couple of boxes.          You testified that Eunice

           22    Chua, and I think it's Ken Wong, were also in possession of

           23    Motorola confidential information, and they were also from

           24    Motorola, right?

06:12:08   25    A.   I've seen their email addresses on a couple of emails.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 230 of 238 PageID #:61845
                                          Grimmett - cross by Alper
                                                                                            4625

            1    Q.   And then I think just a couple hours ago, you added

            2    another one to this group, Yu Kok Hoong?

            3    A.   Yes.

            4    Q.   I'll throw him on there.        So I put Yu Kok Hoong on there.

06:12:45    5    And is it correct that through your testimony, you identified

            6    seven people who were at Motorola who came over to Hytera who

            7    knew about the theft, right?

            8    A.   I don't think that's what I testified to.

            9    Q.   You identified seven people who were at Motorola who came

06:13:05   10    over to Hytera who were in possession of Motorola confidential

           11    information?

           12    A.   I'm not sure that's even what I said either.

           13    Q.   Okay.

           14    A.   I think I contended that there were seven people that came

06:13:17   15    over from Motorola around this time period, four of which who

           16    were in possession of Hytera confidential information, three

           17    of which who were copied on some emails with some discussion

           18    that may have suggested there was some misappropriation.

           19    Q.   All right.     And the four people who are in possession of

06:13:38   20    Motorola confidential information were G.S. Kok, Y.T. Kok, Sam

           21    Chia, and Huang Peiyi?

           22    A.   Correct.

           23    Q.   And G.S. Kok, Y.T. Kok, Sam Chia, and Huang Peiyi were the

           24    senior officers and managers at Hytera who were responsible

06:14:01   25    for developing the DMR products there, right?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 231 of 238 PageID #:61846
                                          Grimmett - cross by Alper
                                                                                            4626

            1    A.   Yes.

            2    Q.   And that was the job that they were hired to do, was to --

            3    G.S. Kok, Sam Chia, Y.T. Kok, and Peiyi Huang, they were hired

            4    to develop Hytera's DMR products, right?

06:14:21    5    A.   Yes.

            6    Q.   And when they were -- those individuals, G.S. Kok, Y.T.

            7    Kok, Sam Chia, and Huang Peiyi, were using Motorola source

            8    code and looking at Motorola confidential documents, they were

            9    doing that in connection with developing Hytera's DMR

06:14:38   10    products, right?

           11    A.   Yes.

           12    Q.   And their goal was to make and sell the best product that

           13    they could, right?

           14    A.   Yes.

06:14:47   15    Q.   For Hytera?

           16    A.   Yes.

           17    Q.   And when the -- when G.S. Kok, Y.T. Kok, Sam Chia, and

           18    Huang Peiyi made a decision about the development of Hytera's

           19    DMR products, that's what Hytera did, right?

06:15:07   20    A.   Yes, that's correct.

           21    Q.   And when G.S. Kok, Y.T. Kok, Sam Chia, and Huang Peiyi

           22    made a decision to use Motorola confidential source code in

           23    Hytera's products, that's what Hytera did, right?

           24    A.   Yes.

06:15:21   25    Q.   Now, Hytera promoted G.S. Kok, Mr. Chia, and Huang Peiyi
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 232 of 238 PageID #:61847
                                          Grimmett - cross by Alper
                                                                                            4627

            1    over the years in the organization, right?

            2    A.   I'm not sure.

            3    Q.   Well, you know that -- I'm going to show you a couple

            4    exhibits that have already been introduced into evidence.                  So

06:15:52    5    this is PTX 412.      We've seen this.       This is an org chart.

            6                Let's do it this way.       This is an org chart for the

            7    DMR group, right?      You've seen this?

            8    A.   Yes.

            9    Q.   And it has G.S. Kok as the general manager of the DMR

06:16:15   10    group there, right?

           11    A.   Yes.   And he also appears as director of product here.

           12    Q.   Yes.   Thank you.     And then Y.T. Kok is the assistant

           13    general manager?

           14    A.   Yes.

06:16:25   15    Q.   Sam Chia is the chief product architect, right?

           16    A.   Yes.

           17    Q.   And Peiyi Huang is the group lead -- actually, I'm sorry.

           18    She is the DMR software manager, right?

           19    A.   Yes.

06:16:41   20    Q.   And then later in time -- and this was your understanding

           21    of the positions that these individuals held in the 2008 and

           22    then early 2009 timeframe, right?

           23    A.   Yes.

           24    Q.   And then I'm going to show you now PTX 2232.             And this is

06:17:03   25    another org chart, right?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 233 of 238 PageID #:61848
                                          Grimmett - cross by Alper
                                                                                            4628

            1    A.   Sure, yes.

            2    Q.   And if I can go to the cover email just to get it

            3    oriented, this is attached to a cover email dated November

            4    2011, right?

06:17:18    5    A.   Yes.

            6    Q.   And it's the "Terminal product line org chart had

            7    upbuilded."     Do you see that?

            8    A.   Yes.

            9    Q.   And it's attached?

06:17:29   10    A.   Yes.

           11    Q.   And if we look at the org chart in 2011, there had been

           12    some promotions of G.S. Kok and Sam Chia and Peiyi Huang,

           13    correct?

           14    A.   I'd need to compare this with the other org chart.

06:17:50   15    Q.   Well, you can see now that G.S. Kok is now vice president,

           16    right?

           17    A.   Is he reporting to a different boss now?

           18    Q.   Well, you can see he's vice president, and he covers more

           19    than just DMR now; he actually covers TETRA and dPMR, right?

06:18:08   20    A.   Yes.   And TETRA was on the previous org charts, also.

           21    Q.   And then Sam Chia is the chief product architect, right?

           22    A.   Yes.

           23    Q.   And now Peiyi Huang is -- and Sam Chia is the software

           24    department director?

06:18:26   25    A.   Yes.   He had more than one role on the previous org chart,
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 234 of 238 PageID #:61849
                                           Grimmett - cross by Alper
                                                                                            4629

            1    also.

            2    Q.   And Peiyi Huang is the assistant director --

            3    A.   Yes.

            4    Q.   -- right?    Okay.     And --

06:18:41    5    A.   So I'm not sure how that shows any promotion.

            6                 THE COURT:   There is no question pending.

            7                 THE WITNESS:    Okay.

            8                 THE COURT:   What is the question?

            9    BY MR. ALPER:

06:18:48   10    Q.   Yes.    Now you -- when you first provided your summary of

           11    opinions, you talked about the former Motorolans, right?

           12    A.   Yes.

           13    Q.   And that's how you were referring to people like Mr. Chia

           14    and Mr. G.S. Kok, correct?

06:19:13   15    A.   Yes.    I think we, between counsel and myself, explained

           16    former Motorolans were the four on that slide.

           17    Q.   Actually, you had asked me a question.            I'd like to go

           18    back.   You said, how do we know that they were promoted.                  I'd

           19    like to address that.

06:19:35   20    A.   Sure.

           21                 MR. ALPER:   May I approach, your Honor?

           22                 THE COURT:   Yes.

           23                 THE WITNESS:    Thank you.

           24    BY MR. ALPER:

06:20:04   25    Q.   I've handed you a document that we've marked as PTX 2380.
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 235 of 238 PageID #:61850
                                           Grimmett - cross by Alper
                                                                                            4630

            1    And it's in Chinese, but there's an attached translation.

            2    A.   Okay.

            3    Q.   And if you go to Page 400, that's where the -- of PTX

            4    2380, that's where the translation begins.

06:20:27    5    A.   Thank you.

            6    Q.   And you can see that this is a Hytera initial public

            7    offering prospectus?

            8    A.   Yes.

            9    Q.   And if you go to Page 792 in the English translation --

06:20:55   10    A.   Yes.

           11    Q.   -- you can see there are signature -- there are signature

           12    lines.    If you go about two-thirds of the way down, there's an

           13    entry for signature of all senior officers.             Do you see that?

           14    A.   Yes.

06:21:06   15    Q.   And the first one is Chen Qingzhou, Mr. Chen, right?

           16    A.   Yes.

           17    Q.   And then the second-to-last one in the lower right-hand

           18    corner is G.S. Kok's Chinese name?

           19    A.   Yes.

06:21:20   20                 MR. ALPER:   Your Honor, I move to admit PTX 2380.

           21                 THE COURT:   That's the prospectus of the IPO?

           22                 MR. ALPER:   Yes.

           23                 THE COURT:   What's the date of it?

           24                 MR. ALPER:   The date is, it's in 2011.         The date

06:21:33   25    is --
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 236 of 238 PageID #:61851
                                           Grimmett - cross by Alper
                                                                                            4631

            1                THE WITNESS:     May 17.

            2                MR. ALPER:    -- May 17, 2011.

            3                MR. CLOERN:    Your Honor, we have not had a chance to

            4    check the translation.        We haven't seen this before.

06:21:41    5                THE COURT:    Well, it appears to be a public document.

            6                MR. ALPER:    It is.

            7                THE COURT:    Is that correct?

            8                MR. ALPER:    Yes, it is, your Honor.

            9                THE COURT:    It is received in evidence.         It is

06:21:46   10    received and may be published.

           11                And in terms of interpretation, where necessary, we

           12    can deal with that later.

           13                MR. CLOERN:    Thank you.

           14          (Plaintiff's Exhibit No. 2380 received in evidence.)

06:21:55   15    BY MR. ALPER:

           16    Q.   So on the issue of how G.S. Kok related in the

           17    organization in 2011, here's PTX 2380.            And I'm going to show

           18    you the -- move to Page 400 which is the English version of

           19    that cover page.      And you can see that we're talking about an

06:22:14   20    initial public offering prospectus, right --

           21    A.   Yes.

           22    Q.   -- for Hytera?

           23                And if we go, flip back to Page 393, and that's in

           24    the Chinese version, there are a lot of signatures there,

06:22:37   25    right?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 237 of 238 PageID #:61852
                                          Grimmett - cross by Alper
                                                                                            4632

            1    A.   Yes.

            2    Q.   Now, I'm going to go to the English translation, but I'm

            3    going to focus on this, what I'm boxing down here, the lower

            4    third.    If we go to the English version of that page which is

06:22:52    5    on Page 792 of the exhibit, you can see the date is May 17,

            6    2011, right?

            7    A.   Yes.

            8    Q.   And that's when Hytera went public, right?

            9    A.   Yes.

06:23:12   10    Q.   And it has, it says here, "Signature of all senior

           11    officers," right?

           12    A.   Yes.

           13    Q.   And it identifies seven senior officers as all of the

           14    senior officers of Hytera, right?

06:23:25   15    A.   Yes.

           16    Q.   And Mr. Chen, he's one of them, right?

           17    A.   Yes.

           18    Q.   And G.S. Kok is another one of the senior officers, right?

           19    A.   Yes.

06:23:34   20    Q.   So he was -- whether he was promoted or not, he was

           21    considered at the time that -- around the time that Hytera

           22    released its DMR products to be one of the seven senior-most

           23    officers of the company?

           24    A.   Yes, sure.

06:23:51   25    Q.   And that's because Hytera, they liked what he was doing?
       Case: 1:17-cv-01973 Document #: 924 Filed: 02/26/20 Page 238 of 238 PageID #:61853

                                                                                            4633

            1    They liked his work?

            2    A.   Yes, I don't know if he was recruited into that role or

            3    whether he was promoted after he joined but, yes, he was a

            4    senior officer in 2011.

06:24:07    5    Q.   All right.     I'm just going to go back --

            6               THE COURT:     Counsel, this may be a good stopping

            7    point for the evening.

            8               Members of the jury, return tomorrow at 10:00

            9    o'clock.    The witness will return at 10:00.

06:24:17   10          (Adjournment 4:30 p.m. to 10:00 a.m., January 29, 2020)

           11                              C E R T I F I C A T E

           12               We, Judy Walsh and Amy Spee, do hereby certify that

           13    the foregoing is a complete, true, and accurate transcript of

           14    the proceedings had in the above-entitled case before the

           15    Honorable CHARLES R. NORGLE, one of the judges of said Court,

           16    at Chicago, Illinois, on January 29, 2020.

           17

           18                                      /s/ Judy Walsh, CRR, RMR

           19                                      /s/ Amy Spee, RPR, CRR

           20                                      Official Court Reporter

           21                                      United States District Court

           22                                      Northern District of Illinois

           23                                      Eastern Division

           24

           25
